Exhibit 10.6
DEVELOPMENT SERVICES AGREEMENT
@First
BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation,
as Owner
and
MFP/HUNTER@FIRST DEVELOPMENT PARTNERS, LLC,
a Delaware limited liability company,
as Development Manager
May 22, 2008
EXECUTION VERSION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    2  
1.1 Definitions
    2  
 
       
ARTICLE 2 DEVELOPMENT MANAGER’S OBLIGATIONS
    11  
2.1 Predevelopment Services
    11  
2.2 Development Management Services
    12  
2.3 Construction Management Services
    13  
2.4 Reporting
    15  
2.5 Monthly Requisitions
    16  
2.6 Authority of Development Manager
    16  
2.7 Performance of Others
    17  
2.8 Development Manager Not Responsible for Construction Means, Etc.
    18  
2.9 Confidential Information
    18  
2.10 Delivery Delays
    18  
 
       
ARTICLE 3 DEVELOPMENT MANAGER’S STAFF
    20  
 
       
ARTICLE 4 DUTIES AND RIGHTS OF OWNER
    20  
4.1 Cooperation
    20  
4.2 Use of Contingency
    20  
4.3 Project Changes
    21  
4.4 Inspection
    24  
4.5 Owner’s Failure to Fund
    24  
4.6 Right to Review and Inspect
    25  
4.7 Rights Typically Vested in Owners
    25  
 
       
ARTICLE 5 DEVELOPMENT MANAGER COMPENSATION
    26  
5.1 Development Fee
    26  
5.2 Development Manager Cost Reimbursement
    26  
 
       
ARTICLE 6 PROJECT COST SAVINGS AND OVERRUNS
    27  
6.1 Interim Balancing Requirement
    27  
6.2 Project Cost Savings
    27  
6.3 Project Cost Overruns; Letter of Credit
    28  
6.4 Arbitration
    29  
6.5 Survival
    30  
 
       
ARTICLE 7 TERMINATION
    30  
7.1 Termination by Owner
    30  
7.2 Payments upon Termination by Owner
    31  
7.3 Termination by Development Manager
    31  
7.4 Consequences of Termination
    31  
7.5 Arbitration of Disputes Regarding Defaults
    33  

EXECUTION VERSION

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE 8 INSURANCE AND CLAIMS
    33  
8.1 Insurance
    33  
8.2 Indemnification
    33  
8.3 Waiver of Subrogation
    34  
 
       
ARTICLE 9 NOTICES
    34  
 
       
ARTICLE 10 ARBITRATION
    36  
10.1 Arbitration Regarding Certain Permitted Changes, Change Orders, Development
Manager Overrun and Self Help Costs
    36  
10.2 Arbitration Regarding Defaults
    38  
 
       
ARTICLE 11 MISCELLANEOUS
    39  
11.1 Successors and Assigns
    39  
11.2 Applicable Law
    39  
11.3 Severability
    39  
11.4 Counterparts
    39  
11.5 Consent
    40  
11.6 Attorneys’ Fees
    40  
11.7 Time of Essence
    40  
11.8 Captions
    40  
11.9 No Obligation to Third Parties
    40  
11.10 Further Assurances
    40  
11.11 Consent to Jurisdiction
    40  
11.12 Relationship of Parties
    40  
11.13 Amendments
    41  
11.14 Remedies Cumulative
    41  
11.15 No Waiver
    41  
11.16 Gender
    41  
11.17 Limitation on Liability
    41  
11.18 Competitive Projects
    42  
11.19 References to Days; Performance
    42  
11.20 Entire Agreement
    42  

EXECUTION VERSION

 



--------------------------------------------------------------------------------



 



Exhibit A    — Legal Description of Property
Exhibit A-1 — Parcel Map
Exhibit A-2 — Parking Parcel Condominium Map
Exhibit B-1 — Description of Building Two Plans and Specifications
Exhibit B-2 — Description of Building Three Plans and Specifications
Exhibit B-3 — Description of Parking Improvements Plans and Specifications
Exhibit B-4 — Preliminary Building One Space Plans
Exhibit B-5 — Description of Site Improvement Plans and Specifications
Exhibit C    — Development Budget
Exhibit D    — Project Schedule
Exhibit E    — Development Entitlements
Exhibit F    — Letter of Credit Form
Exhibit G    — Owner Design Modifications (Building One)
Exhibit H    — Description of Shell and Core Improvements
Exhibit I     — List of Contracts
Exhibit J    — Proposals for Building One MEP Change Order
Exhibit K   — LEED Specifications

1



--------------------------------------------------------------------------------



 



DEVELOPMENT SERVICES AGREEMENT
     THIS DEVELOPMENT SERVICES AGREEMENT (this “Agreement”) is entered into as
of May 22, 2008, by and between BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware
corporation (the “Owner”), and MFP/HUNTER@FIRST DEVELOPMENT PARTNERS, LLC, a
Delaware limited liability company (the “Development Manager”).
RECITALS.
     A. Owner is the owner of certain real property which is located at the
intersection of Highway 237 and North First Street in San Jose, California and
which is legally described on Exhibit A and depicted as Parcels 1, 2 and 3 on
the Parcel Map attached hereto as Exhibit A-1 (the “Parcel Map”), together with
Unit 1 of Parcel 5 on the Parcel Map, as such Unit is depicted on the
Condominium Plan attached hereto as Exhibit A-2 (collectively, the “Property”).
     B. As more particularly set forth or provided in this Agreement, Owner
desires to develop the Property to contain three (3) office buildings
consisting, in the aggregate, of at least five hundred sixty-one thousand four
hundred sixty-five (561,465) square feet, and a parking structure and surface
area parking improvements containing (i) at least one thousand eight hundred
eighteen (1,818) parking stalls within the Parking Structure, and (ii) at least
fourteen (14) surface parking stalls on each of Parcels 1, 2 and 3 (for a total
of at least forty-two (42) surface parking stalls), along with all associated
site work.
     C. Owner and Development Manager have entered into this Agreement for the
purpose of specifying the terms and conditions pursuant to which the Development
Manager shall manage and administer all aspects of such development, including,
without limitation, the design, entitlement and construction of such buildings
and parking improvements, on behalf of Owner.
ARTICLE 1
DEFINITIONS.
     1.1 Definitions. The terms defined in this Section 1.1 shall, for the
purposes of this Agreement, have the meanings herein specified unless the
context expressly or by necessary implication otherwise requires:
          “Affiliate” shall mean, with respect to any specified entity, any
person or entity that directly or indirectly Controls, is Controlled by, or is
under common Control with, such specified entity.
          “Architect” shall mean Korth Sunseri Hagey Architects, or any
substitute or replacement Architect selected by Owner in accordance with the
provisions of the Architect-Owner Agreement.
          “Architect-Owner Agreement” shall mean the architectural services
agreement dated December 13, 2007 entered into by Development Manager and the
Architect, as amended by those certain letter agreements, amendments and work
authorizations set forth on Exhibit I, as

2



--------------------------------------------------------------------------------



 



assigned by Development Manager to Owner, for the design of the Project and the
preparation of the Final Plans and Specifications, as amended from time to time.
          “Building One” shall mean the laboratory building of not less than one
hundred twenty-four thousand seven hundred sixty-seven (124,767) square feet and
associated improvements to be constructed on Parcel 1 of the Property pursuant
to the Building One Plans and Specifications and the Site Improvement Plans and
Specifications.
          “Building One Hard Cost Contingency” shall mean the amount identified
in the Development Budget under the line item classification for “G.C.
Contingency” under the column for “Bldg 1,” as may be adjusted pursuant to a
Line Item Savings Change.
          “Building One Plans and Specifications” shall mean the Final Plans and
Specifications for Building One.
          “Building Two” shall mean the commercial office building of not less
than two hundred eighteen thousand three hundred forty-nine (218,349) square
feet and associated improvements to be constructed on Parcel 2 of the Property
pursuant to the Building Two Plans and Specifications and the Site Improvement
Plans and Specifications.
          “Building Two and Three Hard Cost Contingency” shall mean the amount
identified in the Development Budget under the line item classification for
“G.C. Contingency” under the column for “Bldg 2&3,” as it may be adjusted
pursuant to a Line Item Savings Change.
          “Building Two Plans and Specifications” shall mean the Final Plans and
Specifications for Building Two, as described with more particularity on
Exhibit B-1, which have been approved by Owner and Development Manager and
submitted to the City for issuance by the City of all necessary building permits
and approvals.
          “Building Three” shall mean the commercial office building of not less
than two hundred eighteen thousand three hundred forty-nine (218,349) square
feet and associated improvements to be constructed on Parcel 3 of the Property
pursuant to the Building Three Plans and Specifications and the Site Improvement
Plans and Specifications.
          “Building Three Plans and Specifications” shall mean the Final Plans
and Specifications for Building Three, as described with more particularity on
Exhibit B-2, which have been fully approved by Owner and Development Manager and
submitted to the City for issuance by the City of all necessary building permits
and approvals.
          “Change Order” shall mean any change, amendment or modification to the
Final Plans and Specifications, and any changes to any component of Hard Costs
in the Development Budget and/or the Project Schedule that result from such
change, amendment or modification to the Final Plans and Specifications.
          “City” shall mean the City of San Jose, California.
          “City Caused Change” shall mean an amendment or modification to the
Preliminary Building One Plans and Specifications, to the Building Two Plans and

3



--------------------------------------------------------------------------------



 



Specifications, to the Building Three Plans and Specifications, to the
Preliminary Parking Improvements Plans, to the Site Improvement Plans and
Specifications or to the Final Plans and Specifications that is either
(i) required under any Laws applicable to the Project and first enacted after
the date of this Agreement, or (ii) requested or required by the City in
connection with issuance of building permits or other Governmental Approvals.
          “Closing Date” shall mean the date Owner acquired fee title to the
Property pursuant to the Purchase and Sale Agreement.
          “Completion of the Project” shall mean the latest to occur of: (i) the
completion of all elements of the Project in accordance with the Contract
Documents; (ii) the receipt by Owner of a building permit card signed by the
City indicating “all trades final” with respect to the Project; and
(iii) completion of all the close out requirements specified in the Contract
Documents.
          “Construction Contract” shall mean the Cost of Work plus a Fee with
guaranteed maximum price construction contract, including, without limitation,
general conditions, to be entered into by Owner and the Contractor, or assigned
to Owner, for the construction of the Project, as amended from time to time.
          “Contingency” shall mean, collectively, the Building One Hard Cost
Contingency, the Building Two and Three Hard Cost Contingency, and the Soft Cost
Contingency.
          “Contract Documents” shall mean, collectively, the Construction
Contract, the Final Plans and Specifications, and all operating manuals relating
to the Project.
          “Contractor” shall mean Vance Brown, Inc., or any substitute or
replacement Contractor selected by Owner in accordance with the provisions of
the Construction Contract.
          “Control” or “Controlled by” or “Controlling” or any derivative
thereof, when used with respect to any specified entity or person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such specified entity or person,
whether through ownership of voting securities or other ownership interests or
by contract. Without limiting the generality of the foregoing, any entity or
person which together with its Affiliates owns, directly or indirectly,
securities representing more than twenty percent (20%) of the value or ordinary
voting power of a corporation or more than twenty percent (20%) of the
partnership, general partnership, membership or other ownership interests (based
upon value or vote) of any other entity is deemed to Control such entity.
          “Default Termination Date” shall have the meaning given that term in
Section 7.4(b).
          “Delivery Delay Amount” shall have the meaning given that term in
Section 2.10.
          “Development Budget” shall mean the final and complete acquisition and
development budget for the Project (including Building One, Building Two,
Building Three and

4



--------------------------------------------------------------------------------



 



the Parking Improvements) attached hereto as Exhibit C, as it may be amended or
modified from time to time pursuant to this Agreement.
          “Development Manager Overrun” shall mean the amount, if any, by which
the actual, total Project Costs incurred by Owner exceed the Guaranteed Delivery
Price, as adjusted by any Permitted Changes.
          “Development Entitlements” shall mean those documents and materials
governing development of the Property and Project listed on Exhibit E attached
hereto.
          “Development Manager’s Knowledge” or “Knowledge” (when used with
reference to Development Manager) shall mean the actual knowledge of any of the
following: (i) either one of the Hunter/Storm Principals, (ii) the Project
Manager, (iii) Sherri Prieb, or (iv) Curtis Leigh.
          “Final Plans and Specifications” shall mean the final and complete
plans and specifications, design drawings, and construction documents for the
Project, as fully approved by Owner and Development Manager and for which the
City has issued all necessary building permits and approvals, all as may be
amended or modified from time to time pursuant to this Agreement. The Final
Plans and Specifications consist of, without limitation, the Building One Plans
and Specifications (after they are approved and permitted pursuant to
Section 2.1(b) and (c)), the Building Two Plans and Specifications (after they
are permitted pursuant to Section 2.1(e)), the Building Three Plans and
Specifications (after they are permitted pursuant to Section 2.1(e)), the
Parking Improvements Plans and Specifications (after they are permitted pursuant
to Section 2.1(d)), and the Site Improvement Plans and Specifications (after
they are permitted pursuant to Section 2.1(e)).
          “Force Majeure Event” shall mean the following events or
circumstances: strikes, walkouts or other labor disputes; a general failure of
power not specific to the Project; the act or failure to act by a governmental
agency or authority beyond the reasonable expectation of Owner and Development
Manager and not arising out of the action, inaction or delay of Owner or
Development Manager; earthquake, fire, or casualty; the acts of God; moratorium;
riot; civil disturbance; insurrection; war; and weather conditions (but only to
the extent such weather conditions affect the critical path to completion of the
structural elements, exterior building skin or site improvements of the
Project). The foregoing notwithstanding, (i) delays, stoppage or other
interference with the Project caused by the financial hardship or insolvency of
Development Manager or any party engaged by Development Manager shall not
constitute a Force Majeure Event; and (ii) no Force Majeure Event shall be
deemed to have commenced or occurred unless and until Development Manager has
provided written notice to Owner specifying the events or circumstances
purporting to create a Force Majeure Event and the net impact of such Force
Majeure Event on the Project Schedule. Failure by Development Manager to provide
such written notice to Owner within fifteen (15) days after Development Manager
first obtains Knowledge of the purported Force Majeure Event shall constitute a
full and final waiver by Development Manager to claim such Force Majeure Event.
          “Governmental Approvals” shall mean authorizations, agreements,
permits, licenses, and similar documents with the appropriate governmental
authorities and utility

5



--------------------------------------------------------------------------------



 



companies relating to access, traffic, utilities, zoning and other design and
construction elements pertaining to the Project.
          “Guaranteed Completion Date” shall mean June 1, 2010, subject to
extension as follows: (i) on a day-for-day basis for each day that the Closing
Date is delayed beyond May 26, 2008, (ii) based on Permitted Changes to the
Project Schedule or (iii) as provided in Section 4.5 in connection with Owner’s
failure to fund requisitioned amounts.
          “Guaranteed Delivery Date” shall mean January 15, 2010 as to Building
One and February 15, 2010 as to Building Two and Building Three, subject as to
each date to extension as follows: (i) on a day-for-day basis for each day that
the Closing Date is delayed beyond May 26, 2008, (ii) based on Permitted Changes
to the Project Schedule, or (iii) as provided in Section 4.5 in connection with
Owner’s failure to fund requisitioned amounts.
          “Guaranteed Delivery Price” shall mean Two Hundred Eight Million Five
Hundred Forty Four Thousand Thirty Seven Dollars ($208,544,037), as it may be
adjusted only as a result of Permitted Changes.
          “Guaranteed Substantial Completion Date” shall mean May 1, 2010,
subject to extension as follows: (i) on a day-for-day basis for each day that
the Closing Date is delayed beyond May 26, 2008, or (ii) based on Permitted
Changes to the Project Schedule, or (iii) as provided in Section 4.5 in
connection with Owner’s failure to fund requisitioned amounts.
          “Hard Costs” shall mean the Project Costs categories that are shown on
the Project Budget as line item classifications under the heading “Hard Costs.”
          “Hazardous Material” shall mean any (a) oil or other petrochemical
hydrocarbons, flammable substances, explosives, radioactive materials, hazardous
wastes or substances, toxic wastes or substances or any other wastes, materials
or pollutants which (i) pose a hazard to the Property or Project or to persons
in, on or about the Property or Project or (ii) cause the Property or Project to
be in violation of any Laws relating to or concerning Hazardous Materials;
(b) asbestos in any form, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601, et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. §6901 et seq.; the Hazardous Materials Transportation Uniform Safety
Act, as amended, 49 U.S.C. §5101, et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. §1251, et seq.; Sections 25115, 25117, 25122.7,
25140, 25249.8, 25281, 25316, 25501, and 25316 of the California Health and
Safety Code; and Article 9 or Article 11 of Title 22 of the Administrative Code,
Division 4, Chapter 20; (d) other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or may
or could pose a hazard to the health and safety of the occupants or users of
Property or Project or the owners and/or occupants of property adjacent to or

6



--------------------------------------------------------------------------------



 



surrounding the Property or Project, or any other person coming upon the
Property or Project or adjacent property; and (e) other chemicals, materials or
substances which may or could pose a hazard to the environment. De minimus
quantities of any foregoing used in compliance with applicable Laws shall not be
deemed Hazardous Materials for purposes of the reporting requirements in
Section 2.4(c)(iv).
          “Hunter/Storm” shall mean Hunter/Storm, Inc., a Delaware corporation.
          “Hunter/Storm Change of Control” shall mean if, at any time prior to
Completion of the Project, the death or incapacitation of both Hunter/Storm
Principals or any other event which results in a failure of Hunter/Storm to be
Controlled by one of the Hunter/Storm Principals. The death or incapacitation of
one of the Hunter/Storm Principals shall not be deemed a Hunter/Storm Change of
Control so long as Hunter/Storm continues to be Controlled by the other
Hunter/Storm Principal.
          “Hunter/Storm Principals” shall mean Derek K. Hunter, Jr. and Edward
D. Storm.
          “Interim Reconciliation Date” shall mean the one year anniversary of
the Closing Date.
          “Key Documents” shall mean the following: (i) the Construction
Contract, (ii) the Architect-Owner Agreement, (iii) the Declaration of Master
Covenants, Conditions, Restrictions and Reciprocal Easements recorded against
the Property, and (iv) the Development Entitlements.
          “Laws” shall mean all federal, state and local laws, moratoria,
initiatives, referenda, ordinances, rules, regulations, standards, orders,
judicial decisions, common law and other governmental, Board of Fire
Underwriters and utility company requirements, including those relating to the
environment, health and safety and disabled persons.
          “Letter of Credit” and “Letter of Credit Amount” shall have the
meanings given those terms in Section 6.3(c).
          “Line Item Savings Change” shall mean, with respect to the Development
Budget, a transfer or allocation of (i) any proven savings from a line item in
the Development Budget to the Contingency, or (ii) any Contingency to a line
item in the Development Budget where an overage of Contingency exists, so long
as the Development Budget is not increased and the Project Schedule is not
affected by such transfer. The foregoing and any other provisions of this
Agreement notwithstanding, a Line Item Savings Change shall not include, and
Development Manager shall not be permitted to effect, a transfer or allocation
of any of the following for any reason or purpose or as a result of any cause:
(A) any Building One Hard Cost Contingency to a line item in the Development
Budget representing Hard Costs for Building Two or Building Three, unless and
until the Building Two and Three Hard Cost Contingency has been depleted;
(B) any Building One Hard Cost Contingency or Building Two and Three Hard Cost
Contingency to a line item in the Development Budget representing Soft Costs; or
(C) any Soft Cost Contingency to a line item in the Development Budget
representing Hard Costs.

7



--------------------------------------------------------------------------------



 



          “Material Subcontractor” shall mean each of the mechanical,
electrical, plumbing and glazing subcontractors and the supplier of steel for
the Project.
          “Milestones” shall mean each of the following portions or phases of
the Project: (a) foundation, (b) steel structure, (c) roof decking, (d) fire
sprinkler piping, (e) exterior building skin, (f) core, and (g) site work, all
in accordance with the Final Plans and Specifications, and all as identified on
the Project Schedule.
          “Minor Changes” shall have the meaning given that term in
Section 4.3(a).
          “Monthly Requisition Package” shall have the meaning given that term
in Section 2.5.
          “Owner Caused Delays” shall mean any actual delay in the achievement
of Milestones or in the Shell and Core Delivery, Substantial Completion of the
Project or Completion of the Project to the extent arising from the Owner’s
failure to act if such action is required pursuant to this Agreement or if such
action is reasonably requested of Owner by Development Manager, including,
without limitation, any failure of Owner to fund any Monthly Requisition Package
in accordance with the procedure set forth in Section 2.5, any other default by
Owner under this Agreement or under any Key Document, any failure of Owner to
respond to any request for Owner’s approval or consent required to be obtained
under this Agreement within the time period or periods specified in this
Agreement for the giving or withholding of such approval or consent, and the
exercise of the rights of Owner, Owner’s consultants, designees and interior
improvement contractors, or the Inspector, pursuant to Section 4.4, all except
to the extent that such delay is the result of any default under this Agreement
or under any Key Document by Development Manager or its contracted consultants
or designees. The foregoing notwithstanding and except as provided in
Section 4.5, no Owner Caused Delay shall be deemed to have commenced or occurred
unless and until Development Manager has provided written notice to Owner
specifying the action or inaction that Development Manager contends constitutes
or will likely constitute an Owner Caused Delay and such action or inaction has
not been cured within the cure period applicable to such action or inaction as
specified in this Agreement or, if no cure period is specified herein, within a
period of seven (7) days following the receipt by Owner of such notice from
Development Manager, whichever is longer. Failure by Development Manager to
provide such written notice to Owner within fifteen (15) days after Development
Manager first obtains Knowledge of the purported Owner Caused Delay shall
constitute full and final waiver by Development Manager to claim such Owner
Caused Delay.
          “Owner Scope Change” shall mean any change initiated by Owner
modifying the scope of the work or changing the work under the Construction
Contract.
          “Owner’s Payment Demand” shall mean Owner’s written request for
payment of the Interim Rebalancing Amount, the Termination Rebalancing Amount or
a Development Manager Overrun, if and as applicable.
          “Parking Improvements” shall mean, collectively, the Parking Structure
and the Surface Parking Improvements.

8



--------------------------------------------------------------------------------



 



          “Parking Improvements Plans and Specifications” shall mean the Final
Plans and Specifications for the Parking Improvements.
          “Parking Parcel” shall mean the portion of the Property consisting of
Unit 1 of Parcel 5 on the Parcel Map, as such Unit is depicted on the
Condominium Plan attached hereto as Exhibit A-2.
          “Parking Structure” shall mean the parking structure and associated
improvements to be constructed on the Parking Parcel pursuant to the Parking
Improvements Plans and Specifications.
          “Permitted Change” shall mean any amendment or modification to the
Development Budget, Final Plans and Specifications or Project Schedule required
as a result of: (i) an Owner-approved Change Order or RA resulting from an Owner
Scope Change; (ii) an Owner-approved Change Order or RA resulting from a City
Caused Change; (iii) a Force Majeure Event (subject to Section 4.2(d)); or
(iv) an Owner Caused Delay.
          “Preliminary Building One Plans and Specifications” shall mean the
preliminary plans and specifications, design drawings, and construction
documents for Building One, which shall be developed based on and consistent
with the Preliminary Building One Space Plans.
          “Preliminary Building One Space Plans” shall mean the schematic or
design development drawings and outline and performance specifications for
Building One as set forth on Exhibit B-4 attached hereto.
          “Preliminary Parking Improvements Plans and Specifications” shall the
plans and specifications with respect to the Parking Improvements, as described
with more particularity on Exhibit B-3, which have been fully approved by Owner
and Development Manager, but for which the City has not yet issued all necessary
building permits and approvals.
          “Project” shall mean the improvements to the Property to be
constructed in accordance with the Final Plans and Specifications, which
improvements include, without limitation, Building One, Building Two, Building
Three, the Parking Improvements, and all associated site work.
          “Project Costs” shall mean all allowable costs (including, without
limitation, land acquisition costs, offsite improvement costs, Hard Costs and
Soft Costs) incurred or anticipated to be incurred by Owner in connection with
the acquisition, development and construction of the Project in accordance with
the terms of this Agreement and which are included within the cost categories of
the Development Budget. Development Manager acknowledges that certain Project
Costs already have been paid by Owner pursuant to the Purchase and Sale
Agreement.
          “Project Manager” shall have the meaning given that term in
Section 2.3(d).
          “Project Schedule” shall mean the final and complete schedule for the
completion of the development and construction of the Project attached hereto as
Exhibit D,

9



--------------------------------------------------------------------------------



 



which provides for (i) achievement of the Milestones by the dates specified
therein, (ii) Shell and Core Delivery by the Guaranteed Delivery Date,
(iii) Substantial Completion of the Project by the Guaranteed Substantial
Completion Date, and (iv) Completion of the Project by the Guaranteed Completion
Date, all as may be modified from time to time pursuant to this Agreement.
Development Manager represents and warrants to Owner that as of the date hereof,
to Development Manager’s Knowledge, there are no lead time or procurement issues
that will prevent Shell and Core Delivery by the Guaranteed Delivery Date,
Substantial Completion of the Project by the Guaranteed Substantial Completion
Date, or Completion of the Project by the Guaranteed Completion Date.
          “Property” shall have the meaning given that term in Recital A.
          “Punchlist Items” shall mean minor items of incomplete work or
materials or mechanical maladjustments that are of such a nature that they do
not materially interfere with Owner’s installation of its interior improvements.
          “Purchase and Sale Agreement” shall mean that certain purchase and
sale agreement dated April 24, 2008, entered into by Owner and MFP/Hunter First
Office Partners, LLC, a Delaware limited liability company and Affiliate of
Development Manager, pursuant to which Owner acquired the Property.
          “RA” shall have the meaning given that term in Section 4.3(b)(iv).
          “RCO” shall have the meaning given that term in Section 4.3(b)(i).
          “Qualified Construction Matters Arbitrator” shall mean initially Phil
Cook, a Marx|Okubo consultant, and if Phil Cook or any subsequently appointed
consultant is no longer employed by Marx|Okubo or otherwise available to serve
as the Qualified Construction Matters Arbitrator, a replacement Marx|Okubo
consultant to be selected and approved by Owner and Development Manager within
ten (10) days after receipt of notice of the necessity to appoint a replacement.
          “Qualified Default Matters Arbitrator” shall mean any person who is a
licensed attorney who has devoted a substantial part of his or her practice,
over ten (10) or more years as a practicing attorney, arbitrator and/or judge,
to drafting, negotiating and/or interpreting agreements involving the
development of commercial real estate and practices in and is located in
California.
          “Shell and Core Delivery” shall mean completion of the improvements
described on Exhibit H in all material respects in accordance with the Final
Plans and Specifications (subject to Punchlist Items).
          “Site Improvement Plans and Specifications” shall mean the Final Plans
and Specifications for the site improvements, as described with more
particularity on Exhibit B-5, which have been fully approved by Owner and
Development Manager and submitted to the City for issuance by the City of all
necessary building permits and approvals.

10



--------------------------------------------------------------------------------



 



          “Soft Cost Contingency” shall mean the amount identified in the
Development Budget under the line item classification for “Soft Cost
Contingency,” as it may be adjusted pursuant to Line Item Savings Change.
          “Soft Costs” shall mean the Project Costs categories that are shown on
the Project Budget as line item classifications under the heading “Soft Costs.”
          “Substantial Completion of the Project” shall mean the later to occur
of: (i) the completion of the Project in all material respects in accordance
with the Final Plans and Specifications, the terms and conditions of the other
Contract Documents and applicable Laws, subject to Punchlist Items; and (ii) the
receipt by Owner of a certificate of substantial completion from the Architect
issued in the form of AIA Document G704, subject to Punchlist Items.
          “Surface Parking Improvements” shall mean the surface parking
improvements to be constructed on each of Parcels 1, 2 and 3 of the Property
pursuant to the Parking Improvements Plans and Specifications.
          “Termination Rebalancing Amount” shall have the meaning given that
term in Section 7.4(b).
ARTICLE 2
DEVELOPMENT MANAGER’S OBLIGATIONS
     2.1 Predevelopment Services. Subject to and in accordance with the terms
and conditions of this Agreement and Owner’s performance of its obligations as
and when required hereunder, the Development Manager shall:
          (a) Keep Owner fully informed as to material developments affecting
the Property and the Project prior to the commencement of actual construction,
including, without limitation: (i) local zoning, environmental and other
governmental activities; and (ii) the progress in obtaining all of the permits,
licenses and approvals required for the Project.
          (b) Use commercially reasonable efforts to cause the Architect to
prepare the Preliminary Building One Plans and Specifications and submit such
Preliminary Building One Plans and Specifications to Owner for Owner’s review
and approval. Such Preliminary Building One Plans and Specifications shall
implement all Owner design modifications as indicated in Exhibit G. Owner shall
reasonably approve and/or disapprove the Preliminary Building One Plans and
Specifications within ten (10) days after receipt by Owner. If the Preliminary
Building One Plans and Specifications are disapproved, then Owner shall provide
written detail to Development Manager within the ten (10) days as to its
reason(s) for disapproval. Development Manager shall cause the Architect to
revise and resubmit the Preliminary Building One Plans and Specifications for
Owner’s approval promptly following receipt, if at all, of such reasons(s) for
disapproval from Owner, taking into account such reason(s) for disapproval. Such
process shall be continued until final approval by Owner of the Preliminary
Building One Plans and Specifications.
          (c) Submit the Preliminary Building One Plans and Specifications, as
approved by Owner pursuant to Section 2.1(b), to the City for the City’s review
and approval

11



--------------------------------------------------------------------------------



 



(including, without limitation, a major site development permit amendment as
needed for the Owner design modifications indicated on Exhibit G), direct and
oversee such submittal process, and attend public hearings, if any, or make
presentations at such hearings, if any, in connection with seeking the review
and approval of the Preliminary Building One Plans and Specifications. Upon
approval by the City and the issuance by the City of all necessary building
permits with respect to the Preliminary Building One Plans and Specifications,
such approved and permitted Preliminary Building One Plans and Specifications
shall constitute the Building One Plans and Specifications, and such Building
One Plans and Specifications shall constitute a part of the Final Plans and
Specifications.
          (d) Submit the Preliminary Parking Improvements Plans and
Specifications to the City for the City’s review and approval, direct and
oversee such submittal process and attend public hearings, if any, or make
presentations at such hearings, if any, in connection with seeking the review
and approval of the Preliminary Parking Improvements Plans and Specifications.
Upon approval by the City and the issuance by the City of all necessary building
permits with respect to the Preliminary Parking Improvements Plans and
Specifications, such approved and permitted Preliminary Parking Improvements
Plans and Specifications shall constitute the Parking Improvements Plans and
Specifications, and such Parking Improvements Plans and Specifications shall
constitute a part of the Final Plans and Specifications.
          (e) Submit each of the Building Two Plans and Specifications, the
Building Three Plans and Specifications, and the Site Improvement Plans and
Specifications to the City for the City’s review and approval, direct and
oversee such submittal process and attend public hearings, if any, or make
presentations at such hearings, if any, in connection with seeking the review
and approval of each such plans and specifications. Upon approval by the City
and the issuance by the City of all necessary building permits with respect to
each of the Building Two Plans and Specifications, the Building Three Plans and
Specifications, and the Site Improvement Plans and Specifications, such approved
and permitted Building Two Plans and Specifications, Building Three Plans and
Specifications, and Site Improvement Plans and Specifications shall constitute a
part of the Final Plans and Specifications.
     2.2 Development Management Services. Subject to and in accordance with the
terms and conditions of this Agreement and Owner’s performance of its
obligations as and when required hereunder, the Development Manager shall:
          (a) Monitor the status and progress of all Project design and planning
activities.
          (b) Use commercially reasonable efforts to secure in the name of Owner
necessary Governmental Approvals, provided that any conditions, or extraordinary
fees or impositions not included in the Development Budget approved by Owner and
attached to this Agreement as Exhibit C, that are imposed with respect to any
such Governmental Approvals shall be subject to Owner’s prior written approval
in Owner’s reasonable discretion.
          (c) Perform Owner’s obligations under each Governmental Approval after
execution by all necessary parties thereof such that all conditions set forth in
each Governmental Approval are satisfied.

12



--------------------------------------------------------------------------------



 



          (d) Organize and administer periodic meetings with Owner and its
representatives in order to review progress of the development and construction
of the Project and establish direction as necessary. Such meetings shall be held
weekly, or more frequently if reasonably requested by Owner.
          (e) Direct and oversee the preparation by the Architect of bid
documents consistent with and to implement the Final Plans and Specifications
and to implement Change Orders as required, such bid documents to be approved by
Owner. Bid data will be assembled with supplementary information as required to
permit Owner to take separate competitive bids for appropriate stages of work
and all components of construction.
          (f) Direct and oversee the Contractor’s bidding procedures for
subcontractors and subcontracts.
          (g) Direct and oversee Contractor’s review of subcontractor proposals
and make recommendations to Owner for awarding of subcontracts.
          (h) Advise Owner of its obligations under each Key Document, advise
Owner of actions to be taken to comply with each Key Document, and monitor
compliance of Owner and the Project with the terms and conditions of each Key
Document.
          (i) Use commercially reasonable efforts to cause the design and
construction of the shell and core components of Building One, Building Two and
Building Three to incorporate the LEED checklist items set forth in the attached
Exhibit K (the “LEED Specifications”) in such a manner as to qualify each of
such buildings for LEED certification. All costs and expenses incurred in
connection with the LEED Specifications shall be Project Costs. Development
Manager shall not modify or permit the modification of the LEED Specifications
without the prior written consent of Owner.
     2.3 Construction Management Services. Subject to and in accordance with the
terms and conditions of this Agreement and Owner’s performance of its
obligations as and when required hereunder, the Development Manager shall:
          (a) Conduct with the Contractor pre-construction conferences with the
successful Material Subcontractors.
          (b) Schedule and conduct job meetings to be attended by the
Contractor, the Material Subcontractors (where appropriate) and representatives
of the Architect to discuss such matters as procedures, progress, schedules and
any relevant governmental requirements. Owner shall receive the schedule of the
job meetings in advance and may attend such meetings at its election.
Development Manager shall cause to be taken, transcribed and distributed to the
affected parties minutes of such job meetings. Such job meetings will be
scheduled as often as reasonably necessary to direct and manage the Project but
not less frequently than monthly.
          (c) Review monthly or periodically the progress of the construction of
the Project to determine if the progress is in conformance with the Project
Schedule.

13



--------------------------------------------------------------------------------



 



          (d) Manage the overall administration of the Project, which shall
include establishing Project oversight organization and lines of authority.
Development Manager shall designate one (1) or more Project managers who shall
coordinate development activities and oversee construction of the Project
(individually and collectively, the “Project Manager”). The designation of the
initial and any future Project Manager, and the removal of any individual
selected as a Project Manager, shall be subject to Owner’s prior approval. In
addition, Owner may require Development Manager to remove any Project Manager
who, in Owner’s reasonable discretion, Owner deems unsatisfactory and any delay
resulting therefrom shall be an Owner Caused Delay (unless such removal was
incidental to an Event of Default described in Section 7.1(b)(i)). Development
Manager shall use commercially reasonable efforts to inform Owner of any changes
in the Project management personnel.
          (e) Use commercially reasonable efforts to cause the Contractor to
prepare value engineering analyses and recommendations as to schedule, design
alternatives, material selection, construction and means and methods.
          (f) Use commercially reasonable efforts to cause the Contractor to
prepare and submit to Owner for its reasonable approval an organization chart
showing the Contractor’s proposed job-site staff.
          (g) Administer the Architect-Owner Agreement, the Construction
Contract and the contracts listed on Exhibit I, including monitoring the
conformance of the respective Contractor, Architect, engineer or consultant
thereunder.
          (h) Review and, to the extent consistent with the Development Budget,
approve progress payment requests concurrent with the preparation by the
Architect of the associated progress payment certificates. Development Manager
shall not have the authority to approve Change Orders for the Project except as
provided in Section 4.3(a).
          (i) Review Contractor’s tracking of all preliminary lien notices and
lien releases of the Contractor and all subcontractors of which Development
Manager has received a copy of a subcontract.
          (j) Maintain a central control file of all design, engineering and
construction contracts for the Project and all Change Orders thereto.
          (k) Implement and track all Change Orders to the Final Plans and
Specifications, the Development Budget and the Project Schedule, including
tracking of line item reclassifications and aggregate changes to the Guaranteed
Delivery Price.
          (l) Track the use and allocation of Contingency.
          (m) Inspect, at such intervals reasonably required by Owner, the
progress of the construction of the Project.
          (n) Use commercially reasonable efforts to cause timely achievement of
Milestones to progress and occur in accordance with the Project Schedule, and to
cause Shell and Core Delivery by the Guaranteed Delivery Date, Substantial
Completion of the Project by the

14



--------------------------------------------------------------------------------



 



Guaranteed Substantial Completion Date, and Completion of the Project by the
Guaranteed Completion Date, all as adjusted by any Permitted Changes.
          (o) Direct and oversee the procurement of utilities as provided in the
Final Plans and Specifications.
          (p) Conduct a review of the Project with the Architect and the
Contractor, use commercially reasonable efforts to cause to be prepared a report
specifying the Punchlist Items, and process and administer such Punchlist Items,
warranties, guarantees, bonds and other matters required with respect thereto
and supervise the procurement of necessary sign-off of all building permits for
the Project.
          (q) Post, file and record (as required under applicable Law in order
to provide for the maximum effectiveness thereof) on behalf of Owner any notices
of completion required or permitted to be posted or filed upon completion of any
work on Project, and any other notice, record, statement or other instrument or
document reasonably requested by Owner in connection with mechanic’s or other
liens that affect or may affect the Property or Project.
          (r) From and after Shell and Core Delivery, use commercially
reasonable efforts to cause the Contractor and subcontractors to conduct their
work on the Project in such a manner as to not interfere with or delay
construction or completion of Owner’s interior build-out work, and to cause the
Contractor and subcontractors to comply with reasonable rules of the site as
established by Owner and/or Owner’s contractor for the interior build-out.
          (s) Upon Substantial Completion of the Project, obtain from Architect
a certificate of substantial completion issued in the form of AIA Document G704,
subject to Punchlist Items.
     2.4 Reporting. Development Manager shall perform the following reporting
services relating to the Project:
          (a) Prepare and distribute to Owner minutes of all Project job
meetings.
          (b) Prepare and distribute a monthly Project report (including an
updated Development Budget, as applicable) to Owner including, without
limitation, a reasonably detailed description of the progress of the work and
the sources and uses of funds, and a determination as to whether, in Development
Manager’s reasonable and informed opinion, the progress of the work and the
sources and uses of funds is in accordance with the Project Schedule and the
Development Budget. Such monthly Project report shall also include, without
limitation, all pending and approved Change Orders, and all field reports of the
Architect to the extent prepared and delivered by the Architect to Development
Manager.
          (c) Notify Owner in writing in accordance with the notice provisions
of Article 9 upon Development Manager’s Knowledge that: (i) any person or party
is in material breach of any of its material obligations Construction Contract,
the Architect-Owner Agreement or the other Key Documents); (ii) any casualty has
occurred to any part of the Property or Project; (iii) there is a pending or
threatened litigation or proceeding that could have an adverse

15



--------------------------------------------------------------------------------



 



effect on the Property or Project; or (iv) there is a deposit, spill, release or
discovery of Hazardous Materials in, on or under or about the Property or
Project.
          (d) Notify Owner orally at the job meetings conducted pursuant to
Section 2.3(b) upon Development Manager’s Knowledge that any person or party is
in breach of any of its obligations under any contract relating to the Project.
     2.5 Monthly Requisitions. On or before the eighth (8th) day of each month,
Development Manager shall assemble and submit to Owner as of the last day of the
prior month a requisition package containing: (i) the request for payment
submitted by the Contractor and approved by the Architect; (ii) unconditional
lien releases executed by Development Manager, Contractor and each subcontractor
covering all payments to them through the prior month (or, if Owner did not pay
the prior month’s requisition to a specific subcontractor on or before the last
day of such prior month, then covering all payments to them through the month
immediately preceding the prior month); (iii) conditional lien releases executed
by Development Manager, Contractor and each subcontractor for the amount
requested under the current month’s payment request; (iv) invoices from the
Architect and other design professionals; (v) an invoice for the portion of the
Development Fee then payable; (vi) invoices for any other Project Costs then due
to third parties; and (vii) an invoice for reimbursement of Project Costs paid
or incurred by Development Manager, which are reimbursable to Development
Manager pursuant to this Agreement (“Monthly Requisition Package”). Owner shall
pay the requisitioned amount included in the Monthly Requisition Package within
thirty (30) days after receipt of the Monthly Requisition Package, as long as
the Monthly Requisition Package complies with the requirements of this Agreement
and the requisitioned amount is properly payable under this Agreement. The
foregoing notwithstanding, if a Monthly Requisition Package does not contain a
required invoice for any portion of the requisitioned amount or reasonably
requested material back-up documentation with respect to a particular invoice as
required by this Section 2.5 (any such missing or unsupported invoice, an
“Incomplete Invoice”), then Owner shall promptly notify Development Manager of
such Incomplete Invoice (but in any case within the 30-day period after receipt
of the Monthly Requisition Package). Owner shall pay that portion of the Monthly
Requisition Package, including the portion of the Contractor’s invoice, that
complies with the requirements of this Section 2.5 and that are properly
payable, including any Incomplete Invoice for which Development Manager has
provided missing invoices and/or back-up documentation, in no event later than
thirty five (35) days after initial receipt of the Monthly Requisition Package.
Owner shall have no obligation to pay the portion of the applicable Monthly
Requisition Package that is attributable to the Incomplete Invoice for which
Development Manager is unable to provide the missing invoice and/or back-up
documentation within such 35-day period and Development Manager shall then
provide the missing invoice and/or back-up documentation for any Incomplete
Invoice as part of a subsequent month’s Monthly Requisition Package.
     2.6 Authority of Development Manager. Development Manager shall not have
any authority to act for or on behalf of Owner other than as specifically set
forth in this Agreement or by further approval or authorization by Owner given
in writing, and Development Manager agrees that it will not take any action for
or on behalf of Owner beyond the scope of this Agreement or such further written
approval or authorization. Development Manager shall not enter into, nor hold
itself out as having the authority to enter into, any contract or agreement

16



--------------------------------------------------------------------------------



 



except as provided herein. To the extent expressly authorized under this
Agreement, Development Manager shall be and is hereby empowered to manage the
day to day operations of (i) the development of the Project and (ii) the
management of construction of the Project and, as Owner’s representative, to
manage and coordinate the Contractor and Architect, subject, however, to the
matters reserved to Owner and the limitations on Development Manager’s authority
as provided herein, including without limitation, as provided in Sections 4.2
and 4.3. The foregoing notwithstanding and subject to the other limitations
contained in this Agreement, Development Manager must obtain Owner’s consent and
authorization prior to any material communications with any representatives of
the City or other regulating agencies having jurisdiction thereof regarding the
Project, and prior to negotiating and documenting all future agreements with any
representatives of the City or other regulatory agencies having jurisdiction
thereof regarding the Project. Without limiting the foregoing, all conditions
and extraordinary fees or exactions not included in the Development Budget that
are imposed by governmental authorities in or with respect to any such
agreements or any Governmental Approvals shall be subject to Owner’s prior
written approval in its reasonable discretion, and Development Manager shall
notify Owner when Development Manager first obtains Knowledge of the potential
for the imposition of any such conditions, fees or exactions and include Owner
in any discussions with representatives of the City or other regulatory agencies
with respect to such conditions, fees or exactions, to the extent Owner elects
(after reasonable prior notice before any such discussion) to be included.
Development Manager is specifically authorized to obtain or cause to be
obtained, in accordance with the Final Plans and Specifications and the
Development Budget and subject to the two previous sentences of this
Section 2.6, building permits, licenses, certificates of occupancy and such
other governmental approvals and consents as may be required from time to time
to complete development and construction of the Project. Owner shall at all
times retain the right to contact and communicate with representatives of the
City or other regulatory agencies having jurisdiction regarding the Project,
either directly or together with the Development Manager.
     2.7 Performance of Others. Development Manager is not, in the performance
of its services under this Agreement, guaranteeing or warranting the performance
of the Architect, the Contractor, or others employed or retained by Owner in
connection with the Project. Owner acknowledges that, notwithstanding any
description of Development Manager’s services, authority and obligations set
forth in this Agreement: (a) Development Manager is not, and shall not be held
to the standard of performance of, an engineer, contractor, architect or any
other design professional; (b) Development Manager’s review or supervision of
any matter submitted by an engineer, contractor, or architect shall not
constitute a representation or warranty by Development Manager that such matters
are prepared or performed in accordance with (i) federal, state or local legal
requirements applicable to the design, construction, equipping or operation of
the Project, or (ii) any applicable standard of care (provided, however, that if
Development Manager obtains Knowledge that any such matters are at variance with
such legal requirements or standard of care, Development Manager shall promptly
notify Owner, Contractor and Architect in writing); and (c) the description of
the services to be performed or the description of any duties or obligations of
Development Manager shall not be interpreted to impose absolute obligations or
duties on Development Manager or to require Development Manager to guarantee
that the outcome or result will occur. Notwithstanding the foregoing or anything
else in this Agreement, (x) nothing in this Section 2.7 shall limit Development
Manager’s express obligations under this Agreement, including, without
limitation, with respect

17



--------------------------------------------------------------------------------



 



to any Interim Rebalancing Amount and/or Development Manager Overrun, and
(y) Development Manager shall use good faith, diligent efforts to advise Owner
with respect to the activities of the Contractor and Architect of which it has
Knowledge as provided in this Agreement and to devote such time and personnel as
required to support such good faith, diligent efforts.
     2.8 Development Manager Not Responsible for Construction Means, Etc.
Development Manager shall not have control or charge of and shall not be
responsible for construction means, methods, techniques or procedures, or for
safety precautions and programs, in connection with the construction of the
Project.
     2.9 Confidential Information. Development Manager agrees to keep
confidential all information with respect to the terms and conditions of this
Agreement, non-public financial information of Owner, and any other information
provided by Owner to Development Manager in connection with this Agreement that
Owner indicates in writing should be treated as confidential (collectively, the
“Confidential Information”). Development Manager shall not release, publish, or
otherwise distribute the Confidential Information, except as may be required by
Law and except to Development Manager’s attorneys and consultants in connection
with the exercise of Development Manager’s rights or the performance of its
obligations under this Agreement.
     2.10 Delivery Delays
          (a) Delay in Shell and Core Delivery. If Shell and Core Delivery
occurs after the Guaranteed Delivery Date (as it may be adjusted pursuant to the
express terms of this Agreement), then Development Manager shall pay to Owner an
amount (the “Delivery Delay Amount”) equal to One Million Four Hundred
Twenty-Six Thousand Dollars ($1,426,000) per month (prorated based on the actual
number of days in the applicable month to determine a per diem amount) for the
period of time that elapses after the Guaranteed Delivery Date until Shell and
Core Delivery actually occurs. Such payment, if any, (i) shall be due from
Development Manager to Owner within thirty (30) days after Shell and Core
Delivery occurs, (ii) shall be in addition to (and not in substitution of) any
Development Manager Overrun due from Development Manager to Owner on account of
any such delay and (iii) shall be subject to the limitation of liability set
forth in Section 11.17(a)(ii). Concurrent with or following payment of any
Delivery Delay Amount, Development Manager may deliver a consent to an amendment
to the Letter of Credit providing for a reduction in the stated amount of Letter
of Credit by the amount of the Delivery Delay Amount paid. Provided that the
consent accurately states the amount by which the Letter of Credit shall be
reduced, Owner shall execute and return the consent to amendment to Development
Manager within seven (7) days after receipt of the consent. If Development
Manager fails to pay the Delivery Delay Amount within thirty (30) days after
Shell and Core Delivery occurs, then Owner may, without notice to Development
Manager, draw upon the Letter of Credit and use the proceeds from such draw to
pay Owner the Delivery Delay Amount. No Delivery Delay Amount shall be deemed to
be payable hereunder unless Owner has provided written notice to Development
Manager specifying the deficiencies in the Shell and Core purporting to create
the existence of Development Manager’s obligation to pay the Delivery Delay
Amount. Failure by Owner to provide such written notice to Development Manager
within seven (7) days after the applicable Guaranteed Delivery Date shall

18



--------------------------------------------------------------------------------



 



constitute a full and final waiver by Owner to claim such Delivery Delay Amount.
OWNER AND DEVELOPMENT MANAGER ACKNOWLEDGE AND AGREE THAT THE DELIVERY DELAY
AMOUNT REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE ACTUAL DAMAGES, IN
ADDITION TO ANY INTERIM REBALANCING AMOUNT AND/OR DEVELOPMENT MANAGER OVERRUN
BUT SUBJECT TO THE LIMITATION SET FORTH IN SECTION 11.17(a)(ii), WHICH OWNER
WOULD INCUR BY REASON OF DEVELOPMENT MANAGER’S FAILURE TO ACHIEVE SHELL AND CORE
DELIVERY BY THE GUARANTEED DELIVERY DATE (AS IT MAY BE ADJUSTED PURSUANT TO THE
EXPRESS TERMS OF THIS AGREEMENT), AND THAT SUCH ACTUAL DAMAGES WOULD BE
DIFFICULT IF NOT IMPOSSIBLE TO DETERMINE WITH SPECIFICITY. OWNER AND DEVELOPMENT
MANAGER FURTHER ACKNOWLEDGE AND AGREE THAT THE REQUIREMENT OF THE PAYMENT BY
DEVELOPMENT MANAGER OF THE DELIVERY DELAY AMOUNT TO OWNER IN SUCH EVENT DOES NOT
CONSTITUTE A PENALTY OR FORFEITURE.


         
 
       
OWNER’S INITIALS
  DEVELOPMENT MANAGER’S INITIALS    

          (b) Contractor Payments. The Delivery Delay Amount shall be offset by
the actual amounts (if any) received by Owner from the Contractor pursuant to
Section 14.6.10 (Liquidated Damages for Delay) of the Construction Contract
(after deducting any actual costs incurred by Owner to collect such amounts to
the extent such collection costs are not recovered from the Contractor after
diligent efforts). If, subsequent to the payment of any Delivery Delay Amount by
Development Manager to Owner under this Section 2.10, Owner recovers any amounts
from the Contractor that would be subject to offset pursuant to the previous
sentence, including liquidated damages pursuant to Section 14.6.10 of the
Construction Contract or payments accepted by Owner in lieu of liquidated
damages, then Owner promptly shall refund such offset amounts to Development
Manager. Owner shall diligently pursue enforcement and collection of the
liquidated damages due Owner under the Construction Contract, including
commencement of legal action against Contractor, without regard to whether any
Delay Delivery Amount is then due under this Agreement. At Development Manager’s
request, Owner shall assign to Development Manager Owner’s rights to recover
such amounts from the Contractor, in which event Owner’s obligation to pursue
enforcement and collection of such amounts and to offset such amounts against
the Delivery Delay Amount shall be of no further force and effect.
Notwithstanding such assignment, Owner shall reasonably cooperate with
Development Manager in connection with its pursuit of such amounts. Owner’s
obligations under this Section 2.10 shall survive the termination of this
Agreement.
          (c) Arbitration. Without limiting Owner’s rights and obligations and
Development Manager’s rights and obligations pursuant to this Article 2, any
disputes between Owner and Development Manager as to the existence or extent of
any Delivery Delay Amount or offset of Delivery Delay Amount shall be resolved
pursuant to the arbitration proceedings set forth in Section 10.1; provided,
however, that such right of arbitration shall not in any manner impede or
prevent Owner from drawing on the Letter of Credit as and when allowed under
this Section 2.10 prior to the final resolution obtained pursuant to such
arbitration proceeding.

19



--------------------------------------------------------------------------------



 



ARTICLE 3
DEVELOPMENT MANAGER’S STAFF
     Development Manager shall retain at all times such experienced personnel as
may be necessary to perform its obligations hereunder and to efficiently manage
the development and construction of the Project, including, without limitation,
the persons designated as Project Managers pursuant to Section 2.3(d), as such
persons may be replaced, from time to time, pursuant to Section 2.3(d).
Accordingly, subject to Section 2.3(d), Development Manager agrees that the
staff available to Development Manager in connection with its performance of
this Agreement shall at all times consist of sufficient qualified management
personnel, who shall use such of their time and effort as is reasonably
necessary to assure the full performance of Development Manager’s obligations
under this Agreement. Development Manager may engage attorneys and consultants
to perform services as a Project Cost to the extent that such costs are included
in the Development Budget.
ARTICLE 4
DUTIES AND RIGHTS OF OWNER
     4.1 Cooperation. Owner agrees, during the term of this Agreement, to review
all matters requiring its approval hereunder in a timely manner and otherwise to
cooperate with Development Manager with respect to the development and
construction of the Project. Unless otherwise specifically provided herein,
Owner shall notify Development Manager of its approval or disapproval of any
matter requiring Owner’s prior consent within ten (10) days after Development
Manager’s request therefor. If Owner disapproves of any matter requiring its
approval in its reasonable (as opposed to sole) discretion, then Owner shall
provide written detail to Development Manager within the requisite time period
of ten (10) days as to its reason(s) for disapproval. Owner shall cooperate with
Development Manager in a commercially reasonable manner in the enforcement of
the performance by Contactor, Architect and all other consultants retained by
Owner in connection with the development of the Project and shall consult with
Development Manager and consider in good faith Development Manager’s
recommendations in connection with the supervision and management of the
Contractor, Architect and such consultants and in connection with the
enforcement of the rights and remedies of Owner under the Construction Contract,
the Architect-Owner Agreement and the other contracts listed on Exhibit I.
     4.2 Use of Contingency. The use and application of Contingency shall be
permitted, required and/or approved in accordance with the terms and conditions
of this Section 4.2. Development Manager shall be permitted to effect a transfer
or allocation of Contingency for any reason or purpose or as a result of any
cause (but consistent with customary construction management) without first
obtaining the Owner’s approval except as follows:
          (a) Building One Hard Cost Contingency. Development Manager shall not
be permitted to effect a transfer or allocation of any Building One Hard Cost
Contingency to a line item in the Development Budget representing Hard Costs for
Building Two or Building Three, unless and until the Building Two and Three Hard
Cost Contingency has been depleted.

20



--------------------------------------------------------------------------------



 



          (b) No Hard Cost to Soft Cost. Development Manager shall not be
permitted to effect a transfer or allocation of any Building One Hard Cost
Contingency or Building Two and Three Hard Cost Contingency to a line item in
the Development Budget representing Soft Costs.
          (c) No Soft Cost to Hard Cost. Development Manager shall not be
permitted to effect any Soft Cost Contingency to a line item in the Development
Budget representing Hard Costs.
          (d) Use of Contingency to Mitigate Force Majeure Events. The
Guaranteed Delivery Price shall not be subject to adjustment as a result of any
Force Majeure Event unless and until Development Manager has applied or used
twenty-five percent (25%) of then unused Building Two and Three Hard Cost
Contingency (but not to exceed $1,016,188 in the aggregate for the current and
all previous Force Majeure Events) to mitigate against such Force Majeure Event
(including, without limitation, use of such Contingency to overtime and/or
increased material costs) in conformance with the restrictions set forth in
clauses (a) and (b) above.
     4.3 Project Changes. Changes to the Final Plans and Specifications, Project
Schedule and Development Budget shall be allowed, submitted and approved only in
accordance with the terms and conditions of this Section 4.3.
          (a) Changes not Requiring Owner Consent. Development Manager shall
have the authority, without the requirement to obtain Owner’s consent (provided
that Development Manager shall provide Owner with written notice of any of the
following within forty-eight (48) hours after they occur), to propose and
approve (i) changes to the Development Budget involving expenditures of less
than Twenty Thousand Dollars ($20,000) (any such changes, “Minor Changes”),
(ii) Line Item Savings Changes, (iii) changes to the Development Budget or
Project Schedule resulting from City Caused Changes or that otherwise require
Owner’s approval (other than Owner Scope Changes and material changes to the
Project design or Final Plans and Specifications, which shall in all events be
subject to Owner’s prior approval), that Development Manager has submitted to
Owner for its approval pursuant to Section 4.3(b), that Owner has not approved,
and that Development Manager implements notwithstanding Owner’s disapproval or
failure to respond to a request for approval (which changes shall not be
Permitted Changes unless either Owner and Development Manager agree that they
are Permitted Changes or Development Manager elects to submit to arbitration
pursuant to Section 10.1 either the determination as to whether they are
Permitted Changes or Owner’s disapproval or failure to respond to a request for
approval of any such changes that would, if approved, be Permitted Changes and
the final determination of such dispute is in favor of Development Manager), and
(iv) immaterial changes to the Final Plans and Specifications or Project design
that impact the Development Budget in an amount that does not exceed Twenty
Thousand Dollars ($20,000). All other changes to the Final Plans and
Specifications, Project Schedule and/or Development Budget shall require Owner’s
prior consent in accordance with Section 4.3(b) below.
          (b) Changes Requiring Owner Consent. Development Manager shall not
have the authority, without first obtaining Owner’s consent, to approve a change
to the Final Plans and Specifications, Project Schedule or Development Budget
except as provided in Section 4.3(a).

21



--------------------------------------------------------------------------------



 



               (i) RCO. If a Change Order is required (x) pursuant to this
Agreement for Permitted Changes, or (y) if the Development Manager determines,
in its reasonable discretion, that any other change to the Final Plans and
Specifications is necessary or desirable (any such change, a “Development
Manager Plan Change”), then Development Manager shall, within five (5) days
after obtaining Knowledge of such Permitted Change (other than an Owner Scope
Change, for which the Change Order procedure is provided below) or determination
of the need or desirability of such Development Manager Plan Change, deliver to
Owner or Owner’s representative a Request for Change Order (“RCO”) specifying
the anticipated scope and cost of the Permitted Change or Development Manager
Plan Change. Within ten (10) days after Owner’s receipt of an RCO from
Development Manager, Owner shall notify Development Manager of Owner’s approval
or disapproval of such RCO, which approval shall not be unreasonably withheld
(other than with respect to an RCO submitted by reason of an Owner Scope Change,
approval of which may be given or withheld by Owner in Owner’s sole and absolute
discretion). Notwithstanding the foregoing, an RCO for an Owner Scope Change
relating to a Scope Verification Request (as defined in the Construction
Contract) shall be delivered promptly following receipt by Development Manager
from Contractor of such Scope Verification Request and Owner shall approve or
disapprove such RCO within ten (10) days after Owner’s receipt from Contractor
of the Scope Verification Request and an RCO for an Owner Scope Change relating
to a Construction Change Directive (as defined in the Construction Contract)
shall be submitted and approved or disapproved in accordance with the terms of
the Construction Contract. Following approval of an RCO, if any, by Owner,
Development Manager shall have authority to act for and on behalf of Owner to
implement and incorporate the applicable changes, amendments or modifications to
the Development Budget (but not Guaranteed Delivery Price), the Final Plans and
Specifications, and/or the Project Schedule (but not Guaranteed Delivery Date,
Guaranteed Substantial Completion Date or Guaranteed Completion Date). Owner
will grant Development Manager the authority to implement any approved RCO in
the Construction Contract.
               (ii) Owner’s Approval of Change Order. Following approval of an
RCO, if any, by Owner, Development Manager shall prepare and deliver to Owner or
Owner’s representative a Change Order containing the following information:
(1) a detailed estimate of the increase or decrease (if any), which shall be
determined on an equitable and reasonable basis, in the Development Budget and
the Guaranteed Delivery Price (if applicable) resulting from the change
(utilizing the line item classifications set forth in the Development Budget)
and (2) a detailed revision (if any), which shall be completed on an equitable
and reasonable basis, to the Final Plans and Specifications, the Project
Schedule, the Guaranteed Delivery Date, the Guaranteed Substantial Completion
Date and/or the Guaranteed Completion Date resulting from the change. Within
five (5) days following receipt of a Change Order pursuant to this Section
4.3(b)(ii) which conforms in all material respect with an approved RCO (and
otherwise within fifteen (15) days after receipt of a Change Order), Owner shall
notify Development Manager of Owner’s approval or disapproval of such Change
Order, which approval shall not be unreasonably withheld (other than with
respect to a Change Order prepared by reason of an Owner Scope Change, approval
of which may be given or withheld by Owner in Owner’s sole and absolute
discretion).
               (iii) Owner Scope Changes. Owner reserves the right to require
any Owner Scope Change that it deems necessary, desirable or appropriate in its
sole and absolute

22



--------------------------------------------------------------------------------



 



discretion, subject to compliance with the Key Documents and provided that Owner
shall consult with Development Manager and consider in good faith Development
Manager’s recommendations before requiring the implementation of such Owner
Scope Change. An Owner approved Change Order (pursuant to Section 4.3(b)(ii)
above) that results from an Owner Scope Change shall authorize the changes to
the Project Schedule, Development Budget and Final Plans and Specifications
reflected in such approved Change Order. Without limiting the foregoing, Owner
and Development Manager acknowledge that Owner intends to submit an Owner Scope
Change for certain infrastructure modifications to the Building One Plans and
Specifications. If (x) such Owner Scope Change is submitted prior to
September 1, 2008, (y) such Owner Scope Change is substantial similar to or less
than the scope of work described in the proposals attached hereto as Exhibit J,
and (z) such Owner Scope Change is reasonably inferable from the Preliminary
Building One Plans and Specifications by Contractor, then Development Manager
shall not be permitted to claim that such Owner Scope Change is a Permitted
Change to the Project Schedule or the Guaranteed Delivery Date for Building One
provided that the Contractor likewise does not or is not permitted to claim an
adjustment to Contract Time under the Construction Agreement in connection
therewith.
               (iv) Changes not requiring Change Orders. If a change to the
Development Budget or Project Schedule cannot be made by Development Manager
without Owner’s consent pursuant to this Section 4.3 (including, without
limitation, for Permitted Changes, for the transfer or allocation of Contingency
which requires Owner’s approval or for the increase in hard costs due to an
increase in the cost of materials), and if such change does not require a Change
Order, then Development Manager shall deliver to Owner or Owner’s representative
a Request for Approval (“RA”) specifying the anticipated scope and cost of the
change to the Development Budget or Project Schedule. Within ten (10) days after
Owner’s receipt of an RA from Development Manager, Owner shall notify
Development Manager of Owner’s approval or disapproval of such RA, which
approval shall not be unreasonably withheld (other than with respect to an RA
submitted by reason of an Owner Scope Change, approval of which may be given or
withheld by Owner in Owner’s sole and absolute discretion). Following approval
of an RA, if any, by Owner, Development Manager shall have authority to act for
and on behalf of Owner to implement and incorporate the applicable changes,
amendments or modifications to the Development Budget and/or the Project
Schedule. Owner will grant Development Manager the authority to implement any
approved RA in the Construction Contract.
          (c) Effect of Changes on Development Manager’s Obligations. As between
Owner and Development Manager with respect to Development Manager’s obligations
for Development Manager Overrun, (i) only Permitted Changes shall be deemed
amendments or modifications to the Project Schedule and/or the Development
Budget that impact the Guaranteed Delivery Date, Guaranteed Substantial
Completion Date, Guaranteed Completion Date and/or Guaranteed Delivery Price,
respectively, (ii) the impact, if any, of approved Development Manager Plan
Changes on the Development Budget and/or Project Schedule shall not be deemed
amendments or modifications to the Guaranteed Delivery Price, Guaranteed
Delivery Date, Guaranteed Substantial Completion Date and/or Guaranteed
Completion Date, respectively, and (iii) if, in connection with an Owner Scope
Change, Development Manager notifies Owner that the pursuit of such Owner Scope
Change is delaying or may delay any component of the Project, Owner, in response
to such notification, instructs or requests

23



--------------------------------------------------------------------------------



 



Development Manager to stop or slow any component of the Project, and Owner does
not subsequently approve an RCO or Change Order submitted by reason of such
Owner Scope Change, then any actual delay that results from such stoppage or
slowing of the Project shall be an Owner Caused Delay.
     4.4 Inspection. Owner and its consultants and designees shall have access
to the Project for purposes of observing, testing and inspecting the work. Owner
reserves the right, as a Project Cost, to retain a construction inspector
(“Inspector”) of Owner’s choosing to oversee the development and construction on
behalf of Owner. Development Manager shall cooperate with, and ensure reasonable
access to the Property and to all books and records relating to the Project to,
the Inspector. The estimated cost of such Inspector is included in the
Development Budget. All Monthly Requisition Packages and all RCOs and Change
Orders which require the approval of Owner shall be submitted to Owner and the
Inspector concurrently for their review. Owner shall be entitled to rely on, and
shall have no obligation to approve any such matter without, the recommendation
of the Inspector. In exercising its rights under this Section 4.4, Owner shall
exercise and shall use commercially reasonable efforts to cause its consultants
and designees (including the Inspector) to exercise due care to not materially
increase the Project Costs or delay to any material extent the progress of
construction of the Project.
     4.5 Owner’s Failure to Fund. Except as otherwise provided in this
Agreement, and subject to Development Manager’s obligations for Development
Manager Overrun pursuant to Section 6.3, Owner shall pay all Project Costs (as
reflected in the Development Budget) incurred in connection with the development
and construction of the Project in accordance with Section 2.5, and shall
provide to Development Manager evidence of payment of the requisitioned amount
set forth in any Monthly Requisition Package within the time period required
under (and subject to the procedure provided in) Section 2.5 concurrent with the
payment of same. If Owner fails to pay all or any portion of the requisitioned
amounts set forth in any Monthly Requisition Package (subject to the procedure
provided in Section 2.5 for Incomplete Invoices), Development Manager may issue
a written notice thereof to Owner detailing all amounts due and unpaid (such
notice a “Funding Failure Notice”). Development Manager shall not be entitled to
suspend work or terminate this Agreement so long as Owner pays all amounts
reflected in the Funding Failure Notice within ten (10) days after receipt of
the Funding Failure Notice. Any such failure to fund shall be deemed an Owner
Caused Delay as of the tenth (10th) day following receipt of the Funding Failure
Notice and without any requirement for further notification from Development
Manager. After the issuance of four (4) Funding Failure Notices under this
Agreement and upon issuance of any and each subsequent Funding Failure Notice,
the following shall apply with respect to each subsequent failure by the Owner
to fund:
          (a) Each such subsequent failure to fund shall be deemed an Owner
Caused Delay as of the date of receipt of the Funding Failure Notice and without
any requirement for further notification from Development Manager;
          (b) For purposes of calculating changes to the Project Schedule
resulting from such failure to fund, the dates for achievement of the
Milestones, the Guaranteed Delivery Date, the Guaranteed Substantial Completion
Date, and the Guaranteed Completion Date shall each be extended two (2) days for
each day that Owner fails to pay all or any portion of the requisitioned amounts
after the date Owner was obligated to pay all or any portion of the requisition
amounts

24



--------------------------------------------------------------------------------



 



pursuant to Section 2.5 without any requirement for approval by Owner of an RCO
or RA (as applicable) pursuant to Section 4.3(b), unless the actual delay
resulting from such failure to fund exceeds the foregoing automatic extension.
If the actual delay exceeds the automatic extension, then Development Manager
shall submit a RCO or RA (as applicable) for the required change to the Project
Schedule pursuant to Section 4.3(b), and the impact on the Project Schedule
reflected in such RCO or RA (if and as approved by Owner pursuant to
Section 4.3(b)), rather than the automatic extension, shall be used to determine
the impact of such failure to fund on the Project Schedule; and
          (c) Changes required to the Final Plans and Specifications or
Development Budget, if any, resulting from such failure to fund shall be subject
to the approval provisions for an Owner Caused Delay pursuant to Section 4.3(b).
Notwithstanding anything in this Section 4.5, Development Manager shall have the
right to terminate this Agreement as provided in Section 7.3.
     4.6 Right to Review and Inspect. From time to time upon at least five
(5) days prior written request of Owner, Development Manager shall permit the
review and inspection of Development Manager’s compliance with the terms and
conditions of this Agreement. Such review and inspection may be performed by
Owner’s employees, consultants, attorneys or agents. For purposes of such review
and inspection, Owner’s employees, consultants, attorneys or agents shall have
the right to review and inspect Development Manager’s records relating to this
Agreement and Development Manager’s performance hereunder. Any such review and
inspection shall take place during regular business hours at Development
Manager’s principal place of business, and shall be performed at Owner’s sole
cost and expense.
     4.7 Rights Typically Vested in Owners.
          (a) Lien Protection. Notwithstanding anything to the contrary
contained in this Agreement and without regard to the rights and obligations
granted to or imposed on Development Manager under this Agreement, Owner shall
have all the rights and benefits typically vested in an owner of property,
including, without limitation, the right to perform all necessary and
appropriate acts to protect the Property and Project against liens or
encumbrances of any type or form (including, without limitation, the right to
post bonds in connection with work performed by the Contractor, Architect or any
subcontractor, laborer or materials supplier).
          (b) Self Help. Notwithstanding anything to the contrary contained in
this Agreement, if (i) Substantial Completion of the Project does not occur by
the Guaranteed Substantial Completion Date, (ii) Completion of the Project does
not occur by the Guaranteed Completion Date, or (iii) Development Manager fails
to perform any other obligation (whether monetary or otherwise) which it is
required to perform under this Agreement and such failure is not remedied within
any cure period provided in this Agreement, then Owner shall have the right, but
not the obligation, to perform such obligation on behalf of Development Manager,
subject to the requirements of this Section 4.7(b). Prior to commencing
performance, Owner shall provide written notice to Owner specifying the
Development Manager’s failure to perform beyond applicable notice and cure
periods, the action that Owner intends to take to rectify such failure and the
Owner’s reasonable estimate of the cost of such action (which cost estimate
shall

25



--------------------------------------------------------------------------------



 



not be binding on Owner or limit Owner’s ability to recover from Development
Manager the actual costs incurred as provided below) (such notice being defined
as the “Self-Help Notice”). If the Development Manager does not then commence to
cure such failure to perform within seven (7) days following the receipt of the
Self Help Notice from Owner and diligently and continuously pursue such cure
thereafter, Owner shall thereafter have the right (but not the obligation) to
perform the action described in the Self Help Notice and any other actions
incidental thereto. If Owner performs such obligation on behalf of Development
Manager, all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees) reasonably incurred by Owner in connection therewith
(referred to herein collectively as the “Self Help Costs”) shall be Project
Costs and subject to Development Manager’s obligations for Development Manager
Overrun.
          (c) Not Sole Remedy. Nothing in Section 4.7(b) shall limit or
otherwise modify any of the rights or remedies of Owner specified elsewhere in
this Agreement except the limitation of liability set forth in
Section 11.17(a)(ii). Without limiting Owner’s rights and Development Manager’s
obligations pursuant to this Section 4.7, any disputes between Owner and
Development Manager as to the Owner’s exercise of its rights under this
Section 4.7 or the existence or extent of any Self Help Costs shall be resolved
pursuant to the arbitration proceedings set forth in Section 10.1.
ARTICLE 5
DEVELOPMENT MANAGER COMPENSATION
     5.1 Development Fee. For Development Manager’s services in connection with
the development and construction of the Project as set forth in this Agreement,
Owner shall pay a development fee to Development Manager in the aggregate amount
of Three Million Dollars ($3,000,000) (the “Development Fee”). The Development
Fee shall constitute a Project Cost and shall be payable as follows: (a) Two
Hundred Fifty Thousand Dollars ($250,000) upon execution of this Agreement for
services rendered by Development Manager to date (receipt of which is hereby
acknowledged); (b) an additional Five Hundred Thousand Dollars ($500,000) upon
execution of this Agreement (receipt of which is hereby acknowledged); (c) an
amount equal to two percent (2%) of the total amount requested in each Monthly
Requisition Package pursuant to Section 2.5 (other than the amount of the
invoice for the Development Fee) until Development Manager has received Two
Million Eight Hundred Thousand Dollars ($2,800,000), in the aggregate, of the
Development Fee (which shall be billed by Development Manager and payable by
Owner as part of the applicable Monthly Requisition Package); and (d) Two
Hundred Thousand Dollars ($200,000) within thirty (30) days after Completion of
the Project.
     5.2 Development Manager Cost Reimbursement. In addition to the other
payments required to be made by Development Manager under this Agreement,
Development Manager shall pay and be solely responsible for all costs and
expenses incurred by Development Manager for its overhead and operations in
connection with its performance under this Agreement, including, without
limitation, salaries, employee costs, employee benefits costs, fees, and
commissions paid to employees or agents of Development Manager.

26



--------------------------------------------------------------------------------



 



ARTICLE 6
PROJECT COST SAVINGS AND OVERRUNS
     6.1 Interim Balancing Requirement. Within thirty (30) days after the
Interim Reconciliation Date, Development Manager shall prepare calculations
comparing the Remaining Funding Obligation to the estimated remaining Project
Costs as of the Interim Reconciliation Date and submit such calculations to
Owner. The “Remaining Funding Obligation” shall be determined by subtracting the
aggregate amount of Project Costs actually paid by Owner as of the Interim
Reconciliation Date from the Guaranteed Delivery Price (as it may have been
adjusted for Permitted Changes previous to the Interim Reconciliation Date).
Owner shall have fourteen (14) days to review and either approve or disapprove
such calculations. If Development Manager does not provide such calculations
within such thirty-day period, or if Owner reasonably disapproves such
calculations provided by the Development Manager, then Owner may prepare such
calculations itself based on previous reporting by the Development Manager
pursuant to this Agreement. If such calculations (as approved by Owner, or with
such modifications as Owner and Development Manager may mutually agree upon, in
their respective reasonable discretion, or as prepared by Owner if Development
Manager does not prepare them within the required time period above) indicate
that (a) 110% of the Remaining Funding Obligation is less than (b) the aggregate
of (i) remaining Project Costs (less any unused Contingency) required to achieve
Completion of the Project on or prior to the Guaranteed Completion Date and
otherwise in accordance with the Development Budget and Project Schedule (as
each may have been adjusted pursuant to this Agreement previous to the Interim
Reconciliation Date), and (ii) any earned but unpaid retention amounts then
payable to third parties, then the Development Budget shall be deemed
“out-of-balance” and the difference resulting from such calculation (the
“Interim Rebalancing Amount”) shall be paid by Development Manager to Owner
within fourteen (14) days after receipt of Owner’s Payment Demand therefor. Upon
payment of the Interim Rebalancing Amount, Development Manager may amend the
Letter of Credit without Owner’s consent to reduce the stated amount by the
Interim Rebalancing Amount. If Development Manager fails to pay the Interim
Rebalancing Amount within fourteen (14) days after the receipt of Owner’s
Payment Demand therefor, then Owner may, without notice to Development Manager,
draw upon the Letter of Credit and use the proceeds from such draw to reimburse
Owner for, or directly fund payment to third parties (including without
limitation Development Manager) of, Project Costs.
     6.2 Project Cost Savings. Within thirty (30) days after the final
determination of the Project Costs (including, without limitation, receipt of
unconditional final lien releases from the Contractor and all subcontractors and
material suppliers) or the Completion of the Project, whichever is later (the
“Final Determination Date”), Development Manager shall prepare calculations
comparing the actual, total Project Costs incurred by Owner against the
Guaranteed Delivery Price (as adjusted by Permitted Changes only) and the
Development Budget (as adjusted by any changes allowed under this Agreement), to
determine whether any savings in Project Costs have been achieved (such
comparison being defined as the “Final Cost Reconciliation”). Owner shall have
fourteen (14) days to review and either approve or disapprove the Final Cost
Reconciliation prepared by Development Manager. If Development Manager does not
provide the Final Cost Reconciliation within such thirty day period, or if Owner
reasonably disapproves the Final Cost Reconciliation provided by the Development
Manager, then Owner may prepare the Final Cost Reconciliation itself based on
previous

27



--------------------------------------------------------------------------------



 



reporting by the Development Manager pursuant to this Agreement. If the Final
Cost Reconciliation (as approved by Owner, or with such modifications as Owner
and Development Manager may mutually agree upon, in their respective reasonable
discretion, or as prepared by Owner if Development Manager does not prepare it
within the required time period above) indicate that the actual, total Project
Costs incurred by Owner are less than the Guaranteed Delivery Price, as adjusted
by any Permitted Changes pursuant to this Agreement, the difference shall be
defined as “Project Cost Savings”. All Project Cost Savings shall accrue to
Owner, and Owner shall not be obligated to pay any Project Cost Savings to
Development Manager, except only as follows:
          (a) Owner shall reimburse Development Manager for the Interim
Rebalancing Amount from (and only to the extent of) any Project Cost Savings;
          (b) If and to the extent there are Project Cost Savings remaining
after any payments made pursuant to clause (a) above, Owner shall pay
Development Manager any unused Building Two and Three Hard Cost Contingency; and
          (c) If and to the extent there are Project Cost Savings remaining
after any payments made pursuant to clause (a) above, Owner shall pay
Development Manager, from (and only to the extent of) any unused Soft Cost
Contingency, the aggregate amount of the Building Two and Three Hard Cost
Contingency actually applied or used by Development Manager to mitigate against
any Force Majeure Event.
All payments to Development Manager pursuant to clauses (a), (b) and (c) above
shall be paid by Owner within thirty (30) days after the Final Determination
Date. Owner shall not be obligated to pay to Development Manager any Project
Cost Savings or savings in Contingency or other line items, other than as
specifically identified in clauses (a), (b) and (c) of this Section 6.2.
     6.3 Project Cost Overruns; Letter of Credit.
          (a) Development Manager Overrun. The Development Manager shall be
responsible for the payment of all Development Manager Overrun.
          (b) Payment of Development Manager Overrun. If the Final Cost
Reconciliation approved or prepared by Owner pursuant to Section 6.2 indicates
that the actual, total Project Costs incurred by Owner exceed the Guaranteed
Delivery Price, Development Manager shall pay to Owner the Development Manager
Overrun within fourteen (14) days after receipt of Owner’s Payment Demand
therefor. Upon payment of the Development Manager Overrun and any Delivery Delay
Amount, the Letter of Credit shall be returned to Development Manager pursuant
to Section 6.3(c)(iii). If Development Manager fails to pay the Development
Manager Overrun within fourteen (14) days after the receipt of Owner’s Payment
Demand therefor, then Owner may, without notice to Development Manager, draw
upon the Letter of Credit and use the proceeds from such draw to reimburse Owner
for, or directly fund payment to third parties (including without limitation
Development Manager) of, the Development Manager Overrun. Owner shall have no
obligation to segregate the proceeds of any draw from the Letter of Credit from
its general funds or to pay interest thereon.

28



--------------------------------------------------------------------------------



 



          (c) Security for Development Manager Overrun.
               (i) As security for Development Manager’s obligation to pay the
Development Manager Overrun (including the Interim Rebalancing Amount, if any,
as of the Interim Reconciliation Date and the Termination Rebalancing Amount, if
any, as of the Default Termination Date) and any Delivery Delay Amount when due,
Development Manager shall concurrently with the execution of this Agreement
deliver to Owner an irrevocable and automatically renewable standby, at-sight
letter of credit (the “Letter of Credit”), in the amount of Twenty Million
Dollars ($20,000,000) (the “Letter of Credit Amount”), naming Owner as the
beneficiary, with an outside expiration date not earlier than May 15, 2011 (the
“LC Expiration Date”) and issued by Bank of America, N.A. in the form attached
hereto as Exhibit F.
               (ii) If the Letter of Credit expires earlier than the LC
Expiration Date, Owner will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Owner, as applicable, not later than
thirty (30) days prior to the expiration of the Letter of Credit), which shall
be irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Owner. Following any draw by Owner of any
portion of the Letter of Credit, Development Manager shall have no obligation to
provide Owner with additional letter(s) of credit in an amount equal to the
deficiency of the remaining amount of the Letter of Credit and the Letter of
Credit Amount. If the Letter of Credit is not timely renewed or replaced as
required by this Section 6.3(c)(ii), Owner shall have the right to present the
Letter of Credit to the issuing bank for payment of its full face amount and to
hold and apply the proceeds pursuant to the terms of this Agreement.
               (iii) Within thirty (30) days of the later to occur of: (i) the
Final Determination Date; (ii) full payment by Development Manager of all
Development Manager Overrun and Delivery Delay Amount (either directly, or with
proceeds from Owner’s draw on the Letter of Credit) if due and (ii) full payment
of the Termination Rebalancing Amount if due, Owner shall return to Development
Manager the original Letter of Credit (including all original amendments and
renewals thereto) together with any unused proceeds from any draws on the Letter
of Credit and execute any documentation required to release Owner’s interest in
the Letter of Credit.
               (iv) If Development Manager makes any payments to Owner hereunder
of Development Manager Overrun (including the Interim Rebalancing Amount) or any
Delivery Delay Amount, Development Manager may deliver, either concurrently with
or following such payment, a consent to an amendment to the Letter of Credit
providing for a reduction in the stated amount of Letter of Credit by the amount
of any such payments made by Development Manager. Provided that the consent
accurately states the amount by which the Letter of Credit shall be reduced,
Owner shall execute and return the consent to amendment to Development Manager
within seven (7) days after receipt of the consent.
     6.4 Arbitration. Without limiting Owner’s rights and obligations and
Development Manager’s rights and obligations pursuant to this Article 6, any
disputes between Owner and Development Manager as to the existence or extent of
any Interim Rebalancing Amount as of

29



--------------------------------------------------------------------------------



 



Interim Reconciliation Date, and/or as to the existence or extent of any Project
Savings or Development Manager Overrun as of the Final Determination Date, shall
be resolved pursuant to the arbitration proceedings set forth in Section 10.1;
provided, however, that such right of arbitration shall not in any manner impede
or prevent Owner from drawing on the Letter of Credit as and when allowed under
Section 6.1 or Section 6.3 prior to the final resolution obtained pursuant to
such arbitration proceeding.
     6.5 Survival. The provisions of this Article 6 shall survive the
termination of this Agreement.
ARTICLE 7
TERMINATION
     7.1 Termination by Owner.
          (a) Unless earlier terminated by the express provisions hereof, this
Agreement shall continue in full force and effect from the date hereof until the
Completion of the Project. Notwithstanding the foregoing, Owner may terminate
this Agreement immediately upon the occurrence of an Event of Default (defined
below) or if there is a Hunter/Storm Change of Control. Prior to termination
based on a Hunter/Storm Change of Control, Owner shall reasonably consider
proposals submitted by or on behalf of Development Manager for replacement
control or management of the Development Manager and completion of the Project
notwithstanding the Hunter/Storm Change of Control.
          (b) An “Event of Default,” as used in this Agreement, shall mean
(i) the commission by Development Manager of an act involving fraud, willful
misconduct, gross negligence, or misappropriation of Owner’s funds; provided,
however, that if the conduct constituting fraud, willful misconduct, gross
negligence, or misappropriation was committed (A) by any person retained or
engaged by Development Manager other than the Hunter/Storm Principals or Project
Manager and (B) without Development Manager’s Knowledge, then such conduct may
be cured by Development Manager if, immediately upon learning of such conduct,
Development Manager removes said person from any involvement with the Project,
and within fourteen (14) days after learning of such conduct, commences all
appropriate action necessary to remediate the situation and protect the
interests of Owner, including, diligently prosecuting full restitution to Owner
of all damages caused by such conduct, and, if applicable, commencing
proceedings to terminate the engagement of such person, in compliance with
applicable Law; (ii) any breach of this Agreement by Development Manager
continuing for thirty (30) days after notice from Owner (or ten (10) days after
notice from Owner with respect to a breach of a monetary obligation), provided,
that with respect to non-monetary breaches if such breach is reasonably
susceptible of cure, Development Manager shall have an additional period to
remedy such breach so long as Development Manager promptly commences to remedy
such breach and diligently prosecutes such remedy to completion; (iii) the
dissolution or termination of the limited liability company existence of
Development Manager if such dissolution or termination would materially
adversely affect Development Manager’s ability to perform its obligations
hereunder; (iv) the filing of proceedings by or against Development Manager for
bankruptcy, insolvency, reorganization or other relief of debtors, if such
proceedings, if involuntary, are not dismissed within sixty (60) days after
filing, or any assignment for the benefit of the creditors of

30



--------------------------------------------------------------------------------



 



Development Manager; and (v) the failure by Development Manager to pay any costs
or expenses for which Development Manager is responsible hereunder which results
in the filing of a mechanic’s lien against the Project that is not released of
record by payment or posting of a proper bond within fourteen (14) days after
Development Manager’s first obtains Knowledge of such lien.
     7.2 Payments upon Termination by Owner. If this Agreement is terminated by
Owner as a result of a Hunter/Storm Change of Control, Development Manager shall
not be entitled to receive any future payments toward the Development Fee, but
Owner shall pay Development Manager all accrued but unpaid payments toward the
Development Fee; provided, however, that any monthly installment of Development
Fee which is payable for the month of termination shall be prorated based on the
number of days of the month prior to the effective day of termination. If this
Agreement is terminated by Owner as a result of an Event of Default, all accrued
but unpaid Development Fees shall accrue to the sole benefit of Owner, and
Development Manager shall, within thirty (30) days of the date of such
termination, pay to Owner the aggregate amount of the Development Fees
previously received by Development Manager as of such date of termination. The
aggregate amount of the Development Fee so permitted to be retained or received
by Owner pursuant to this Section 7.2 shall be referred to herein as the
“Termination Fee”. OWNER AND DEVELOPMENT MANAGER ACKNOWLEDGE AND AGREE THAT THE
TERMINATION FEE REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE ACTUAL DAMAGES
WHICH OWNER WOULD INCUR BY REASON OF AN EVENT OF DEFAULT BY DEVELOPMENT MANAGER
AND THE TERMINATION OF THIS AGREEMENT BY OWNER, AND THAT SUCH ACTUAL DAMAGES
WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO DETERMINE WITH SPECIFICITY. OWNER AND
DEVELOPMENT MANAGER FURTHER ACKNOWLEDGE AND AGREE THAT THE RETENTION BY OWNER OF
THE TERMINATION FEE AND THE REQUIREMENT OF THE PAYMENT BY DEVELOPMENT MANAGER OF
THE TERMINATION FEE IN SUCH EVENT DOES NOT CONSTITUTE A PENALTY OR FORFEITURE.

           
OWNER’S INITIALS
  DEVELOPMENT MANAGER’S INITIALS

     7.3 Termination by Development Manager. Development Manager may terminate
this Agreement if (i) Owner fails to pay or to permit to be paid the Development
Fee when due and payable and such failure continues for thirty (30) days after
written notice thereof from Development Manager to Owner; or (ii) a delay of
more than eight (8) months in the date for achievement of any Milestone or in
the date for Shell and Core Delivery, Substantial Completion of the Project or
Completion of the Project as set forth in the Project Schedule attached hereto
as Exhibit D that results from the cumulative effect of any and all Owner Caused
Delays and Owner Scope Changes. Upon such termination, Development Manager shall
not be entitled to receive any future payments toward the Development Fee but
Owner shall pay Development Manager all accrued but unpaid payments toward the
Development Fee; provided, however, that any monthly installment of Development
Fee which is payable for the month of termination shall be prorated based on the
number of days of the month prior to the effective day of termination.
     7.4 Consequences of Termination. Upon termination of this Agreement:

31



--------------------------------------------------------------------------------



 



          (a) Development Manager shall deliver to Owner any and all records or
documents pertaining to the Project which are necessary or desirable for the
ownership of the Project. Development Manager further agrees to do all other
things reasonably necessary to cause an orderly transition of the management of
the Project without detriment to the rights of Owner or to the continued
management of the Project.
          (b) If this Agreement is terminated pursuant to Section 7.1, within
thirty (30) days following the effective date of such termination (the “Default
Termination Date”), Development Manager shall prepare calculations comparing the
Remaining Funding Obligation to the remaining Project Costs as the Default
Termination Date and submit such calculations to Owner. Owner shall have
fourteen (14) days to review and either approve or disapprove such calculations
prepared by Development Manager. If Development Manager does not provide such
calculations within such thirty day period, or if Owner reasonably disapproves
the calculations provided by the Development Manager, then Owner may prepare
such calculations itself based on previous reporting by the Development Manager
pursuant to this Agreement. If such calculations (as approved by Owner, or with
such modifications as Owner and Development Manager may mutually agree upon, in
their respective reasonable discretion, or as prepared by Owner if Development
Manager does not prepare them within the required time period above) indicate
that (a) the Remaining Funding Obligation is less than (b) the aggregate of (i)
remaining Project Costs (less any unused Contingency) required to achieve
Completion of the Project on or prior to the Guaranteed Completion Date and
otherwise in accordance with the Development Budget and Project Schedule (as
each may have been adjusted pursuant to this Agreement previous to the Default
Termination Date), and (ii) any earned but unpaid retention amounts then payable
to third parties, then the Development Budget shall be deemed “out-of-balance”
and the difference resulting from such calculation (the “Termination Rebalancing
Amount”) shall be paid by Development Manager to Owner within fourteen (14) days
after receipt of Owner’s Payment Demand therefor. Within five (5) days following
payment of the Termination Rebalancing Amount, Owner shall return to Development
Manager the original Letter of Credit (including all original amendments and
renewals thereto) together with any unused proceeds from any draws on the Letter
of Credit, and execute any documentation required to release Owner’s interest in
the Letter of Credit. If Development Manager fails to pay the Termination
Rebalancing Amount within fourteen (14) days after the receipt of Owner’s
Payment Demand therefor, then Owner may, without notice to Development Manager,
draw upon the Letter of Credit and use the proceeds from such draw to reimburse
Owner for, or directly fund payment to third parties of, Project Costs and,
within five (5) days after such draw, return to Development Manager the original
Letter of Credit (including all original amendments and renewals thereto)
together with any unused proceeds from any draws on the Letter of Credit, and
execute any documentation required to release Owner’s interest in the Letter of
Credit.
          (c) If this Agreement is terminated pursuant to Section 7.3, Owner
shall return to Development Manager the original Letter of Credit (including all
original amendments and renewals thereto) together with any unused proceeds from
any draws on the Letter of Credit, and execute any documentation required to
release Owner’s interest in the Letter of Credit.
          (d) From and after the effective date of the termination, the
authority granted to Development Manager to act on Owner’s behalf hereunder
shall terminate.

32



--------------------------------------------------------------------------------



 



     7.5 Arbitration of Disputes Regarding Defaults. Without limiting Owner’s
rights and obligations or Development Manager’s rights and obligations pursuant
to this Article 7, any disputes between Owner and Development Manager as to the
existence or extent of any default shall be resolved pursuant to the arbitration
proceedings set forth in Section 10.2 and/or any disputes between Owner and
Development Manager as to the existence or extent of any Termination Rebalancing
Amount as of the Default Termination Date shall be resolved pursuant to the
arbitration proceedings set forth in Section 10.1; provided, however, that such
right of arbitration shall not in any manner impede or prevent Owner from
drawing on the Letter of Credit as and when allowed under Section 7.4 prior to
the final resolution obtained pursuant to such arbitration proceeding.
ARTICLE 8
INSURANCE AND CLAIMS
     8.1 Insurance. Upon execution of this Agreement, Development Manager shall
promptly furnish Owner with a copy of Development Manager’s current certificates
of errors and omissions, commercial general liability (including, without
limitation, coverage for bodily injury, or death in any one occurrence, property
damage and contractual liability covering Development Manager’s indemnity
obligations under this Agreement), and workers compensation insurance policies,
which policies Development Manager shall be required to keep in full force and
effect during the term of this Agreement. The errors and omissions insurance
shall be in a minimum amount of $1,000,000, and the contractual liability
insurance shall be in a minimum amount of $5,000,000. Upon Owner’s request from
time to time, Development Manager shall furnish Owner with evidence that such
insurance policies remain in full force and effect. The premium for Development
Manager’s insurance policies required to be maintained under this Section 8.1
shall be a Project Cost. Development Manager shall have Owner, its shareholders,
officers, directors, employees and consultants included as an additional insured
under Development Manager’s commercial general liability insurance policy
required to be maintained pursuant to this Agreement. Owner shall maintain such
property insurance on the Project as may be required by the Construction
Contract with such additional coverages as Owner in its sole and absolute
discretion elects.
     8.2 Indemnification.
          (a) Development Manager shall indemnify, defend, save Owner and its
respective officers, directors, trustees, employees, representative, attorneys
and agents (collectively “Owner Indemnified Parties” and each an “Owner
Indemnified Party”) and hold the Owner Indemnified Parties harmless from any and
all loss, liability, injury, damage and expense (including reasonable attorneys’
fees and expenses of litigation) which the Owner Indemnified Parties shall incur
or suffer by reason of any of the following, provided that Development Manager’s
obligations hereunder shall not extend to any claim arising from the negligence
or willful misconduct of the Owner: (i) any breach of any Development Manager’s
agreements, obligations or responsibilities contained in this Agreement;
(ii) arising from or related to any contract or agreement entered into or
obligation assumed by Development Manager that is outside the scope or terms of
this Agreement; and (iii) any negligence, fraud or willful misconduct by
Development Manager or its agents, contractors or representatives. Nothing in
this Section 8.2(a) shall forbid or restrict Owner’s right to insurer
indemnification

33



--------------------------------------------------------------------------------



 



under any one or more insurance policies under which Development Manager is
required by this Agreement to name Owner as an additional insured.
          (b) Owner shall indemnify, defend and save Development Manager and its
officers, directors, trustees, partners, members, representatives, attorneys and
agents (collectively “Development Manager Indemnified Parties” and each a
“Development Manager Indemnified Party”) and hold the Development Manager
Indemnified Parties harmless from any and all loss, liability, injury, damage
and expense (including reasonable attorneys’ fees and expenses of litigation)
which Development Manager Indemnified Parties shall incur or suffer by reason of
any of the following, provided that Owner’s obligations hereunder shall not
extend to any claim arising from the negligence or willful misconduct of the
Development Manager: (i) any breach of any Owner’s agreements, obligations or
responsibilities contained in this Agreement provided that Owner shall have been
provided notice and the opportunity to cure, (ii) any negligence, fraud or
willful misconduct by Owner or its agents, employees, contractors or
representatives, (iii) Development Manager’s performance of its duties under
this Agreement so long as Development Manager’s acts or omissions (A) do not
exceed its authority granted Development Manager under this Agreement, (B) are
not in breach of any of the Development Manager’s agreements, obligations or
responsibilities contained in this Agreement, (C) are not negligent or (D) do
not involve fraud or willful misconduct. Nothing in this Section 8.2(b) shall
forbid or restrict Development Manager’s right to insurer indemnification under
any one or more insurance policies under which Owner is required by this
Agreement to name Development Manager as an additional insured.
          (c) The provisions of this Section 8.2 shall survive the expiration or
termination of this Agreement.
     8.3 Waiver of Subrogation. Owner hereby waives and releases Development
Manager for damages to the Project caused by fire or other casualty, regardless
of cause or origin, including the active or passive negligence or misconduct of
Development Manager or of any of Development Manager’s contractors,
subcontractors, consultants or agents. Development Manager hereby waives and
releases Owner for damages to the Project caused by fire or other casualty,
regardless of cause or origin, including the active or passive negligence or
misconduct of Owner or of any of Owner’s contractors, subcontractors,
consultants, agents and employees. Each party shall promptly give to its
insurance company written notice of the mutual waivers contained in this
Section, and shall cause its insurance policies to be properly endorsed, if
necessary, to prevent the invalidation of any insurance coverages by reason of
the mutual waivers contained in this Section. A waiver of subrogation shall be
effective as to a person or entity even though that person or entity would
otherwise have a duty of indemnification, contractual or otherwise, did not pay
the insurance premium directly or indirectly, and whether or not the person or
entity had an insurable interest in the property damaged.
ARTICLE 9
NOTICES
     Any and all notices under this Agreement shall be given in writing, and
shall be effective (i) on the fourth (4th) business day after being sent by
registered or certified mail, return receipt requested, postage prepaid, (ii) on
the first (1st) business day after being sent by express mail, or

34



--------------------------------------------------------------------------------



 



commercial overnight delivery service providing a receipt for delivery, (iii) on
the date of hand delivery or (iv) on the date actually received (as evidenced by
written confirmation of such receipt), if sent by any other method (including,
without limitation, by facsimile or electronic communication). In order to be
effective, all such notices shall be addressed as follows (or to such other
address of which any party may give written notice to the other parties from
time to time):
     Notices to Owner shall be addressed to:

              Brocade Communications Systems, Inc.     1745 Technology Drive    
San Jose, California 95110     Attention: Michael Hirahara, Dir. of Real Estate
 
  Fax No.:   (408) 333-8101
 
  Phone No.:   (408) 333-6452
 
  Email:   mhirahar@brocade.com

     With copies thereof addressed to:

              Brocade Communications Systems, Inc.     1745 Technology Drive    
San Jose, California 95110
 
  Attention:   Richard Deranleau, CFO
 
  Fax No.:   (408) 333-5955
 
  Phone No.:   (408) 333-8149
 
  Email:   rderanle@brocade.com
 
       
 
  And to:    
 
            Jodi B. Fedor, Esq.     Ellman Burke Hoffman & Johnson     601
California Street, Nineteenth Floor     San Francisco, California 94108
 
  Fax No.:   (415) 495-7587
 
  Phone No.:   (415) 777-2727
 
  Email:   jfedor@ellman-burke.com

     Notices to Development Manager shall be addressed to:

              MFP/Hunter@First Development Partners, LLC     10121 Miller
Avenue, Suite 200
 
            Cupertino, California 95014
 
  Attention:   Derek K. Hunter, Jr.
 
  Fax No.:   408-255-4100
 
  Phone No.:   408-996-8425
 
  Email:   deke@hunterproperties.com

35



--------------------------------------------------------------------------------



 



         
 
  And to:    
 
            MFP/Hunter@First Development Partners, LLC     10121 Miller Avenue,
Suite 200     Cupertino, California 95014
 
  Attention:   Curtis Leigh
 
  Fax No.:   408-255-4100
 
  Phone No.:   408-996-8425
 
  Email:   curtis@hunterproperties.com
 
       
 
  And to:    
 
            MacFarlane Urban Realty Company     201 Spear Street, 12th Floor    
San Francisco, California 94105-1636     Attention: Thomas C. Klugherz
 
  Fax No.:   (415) 356-2511
 
  Phone No.:   (415) 356-2500
 
  Email:   tklugherz@macfarlanepartners.com
 
       
 
  And to:    
 
            Coblentz, Patch, Duffy & Bass LLP     One Ferry Building    
Suite 200     San Francisco, California 94111     Attention: Danna Kozerski
 
  Fax No.:   415-989-1663
 
  Phone No.   415-772-5776
 
  Email:   dmk@cpdb.com

ARTICLE 10
ARBITRATION
     10.1 Arbitration Regarding Certain Permitted Changes, Change Orders,
Development Manager Overrun and Self Help Costs.
          (a) No Owner Caused Delay, City Caused Change or Force Majeure Event
shall be deemed to have occurred or to have resulted in a Permitted Change if
Owner, in good faith, issues a bona fide denial that an Owner Caused Delay, City
Caused Change or Force Majeure Event has occurred by delivering written notice
to Development Manager (any such notice, a “Denial Notice”) within seven
(7) days after receipt of Development Manager’s written notice of a purported
Owner Caused Delay, City Caused Change or Force Majeure Event, until such time
as a final determination by arbitration as provided in this Section 10.1 that an
Owner Caused Delay, City Caused Change or Force Majeure Event, as applicable,
has occurred. If Owner fails to deliver a Denial Notice within such seven
(7) day period, Owner may not thereafter dispute that such Owner Caused Delay,
City Caused Change or Force Majeure Event occurred.

36



--------------------------------------------------------------------------------



 



          (b) If Development Manager, in good faith, disputes Owner’s
disapproval of any Change Order (other than Change Orders with respect to Owner
Scope Changes, which shall be in Owner’s sole discretion), Development Manager
may issue written notice to Owner of such dispute (any such notice, a “Dispute
Notice”) within seven (7) days after receipt of Owner’s disapproval of a
proposed Change Order. If Development Manager fails to deliver a Dispute Notice
within such seven (7) day period, Development Manager may not thereafter dispute
Owner’s disapproval of such Change Order.
          (c) No Development Manager Overrun, Interim Rebalancing Amount, or
Termination Rebalancing Amount shall be deemed payable if (i) Development
Manager, in good faith, issues a bona fide denial that such Development Manager
Overrun, Interim Rebalancing Amount or Termination Rebalancing Amount is due and
(ii) Development Manager delivers written notice of such denial to Owner (an
“Overrun Denial Notice”) within seven (7) days after receipt by Development
Manager of Owner’s Payment Demand for payment of such Development Manager
Overrun, Interim Rebalancing Amount or Termination Rebalancing Amount; provided,
however, that (i) both parties shall be bound by any previous arbitration
decision with respect to Owner Caused Delay, City Caused Change, Force Majeure
Events and Change Orders as they impact determinations of Permitted Changes,
Interim Rebalancing Amount, Termination Rebalancing Amount and/or Development
Manager Overrun, and Development Manager may not deliver an Overrun Denial
Notice based on a dispute as to whether any Permitted Change has occurred or the
impact of any such Permitted Change if based on an Owner Caused Delay, City
Caused Change, Force Majeure Event and/or Change Order that previously was the
subject of arbitration pursuant to this Section 10.1 (unless the ruling of the
previous arbitration was in favor of Development Manager); and (ii) the delivery
of an Overrun Denial Notice and/or any dispute over Development Manager Overrun,
Interim Rebalancing Payment or Termination Rebalancing Amount shall not in any
manner impede or prevent Owner from first drawing on the Letter of Credit to
reimburse or fund Owner for any Development Manager Overrun, Interim Rebalancing
Amount or Termination Rebalancing Amount. However, if, pursuant to any
arbitration proceedings conducted pursuant to this Section 10.1, it is finally
determined by the Qualified Construction Matters Arbitrator that a Development
Manager Overrun, Interim Rebalancing Amount or Termination Rebalancing Amount,
as applicable, was not due in whole or in part (such amount not due in whole or
in part referred to as the “Excess Development Manager Overrun”), and if prior
to such final determination Owner drew on the Letter of Credit to reimburse
Owner for or directly fund such Excess Development Manager Overrun, Owner shall
refund to Development Manager the amount of such Excess Development Manager
Overrun within fourteen (14) days following the date of such final
determination. If Development Manager fails to deliver an Overrun Denial Notice
within seven (7) days after receipt of Owner’s Payment Demand, Development
Manager may not thereafter dispute that the Development Manager Overrun or
Interim Rebalancing Amount evidenced by Owner’s Payment Demand exists.
          (d) Owner shall not exercise its Self-Help Rights, and no Self Help
Costs shall be deemed payable, if (i) Development Manager, in good faith, issues
a bona fide denial that Owner has the right to exercise its Self-Help Rights and
(ii) Development Manager delivers written notice of such denial to Owner (an
“Self Help Denial Notice”) within seven (7) days after receipt by Development
Manager of Owner’s Self-Help Notice. If Development Manager fails to deliver a
Self Help Denial Notice within seven (7) days after receipt of Owner’s Self

37



--------------------------------------------------------------------------------



 



Help Notice, Development Manager may not thereafter dispute Owner’s exercise of
its Self Help Rights pursuant to such Self Help Notice, nor Development
Manager’s obligation to pay the Self Help Costs incurred as a result of Owner’s
exercise of such Self Help Rights.
          (e) If either party delivers a Denial Notice, Dispute Notice, Overrun
Denial Notice or Self Help Denial Notice (as applicable) to the other within the
applicable time set forth above, either party may commence an expedited
arbitration proceeding to resolve the issues raised by the Dispute Notice
pursuant to the Streamlined Arbitration Rules and Procedure of the Judicial
Arbitration and Mediation Service (“JAMS”). The arbitration shall be conducted
in San Jose, California and decided by the Qualified Construction Matters
Arbitrator. Pending the resolution of the dispute by arbitration, all of the
parties’ respective obligations under this Agreement shall continue. As promptly
as practical, the Qualified Construction Matters Arbitrator shall (x) consider
the evidence submitted by the parties and (y) upon notice to all parties,
determine whether an Owner Caused Delay, City Caused Change, Force Majeure
Event, wrongful disapproval of a Change Order, Development Manager Overrun or
Self Help Right, as applicable, has occurred or is payable by Development
Manager, which shall be the only issue to be determined by the arbitrator. The
Qualified Construction Matters Arbitrator shall have no authority to award any
legal or equitable relief (including monetary damages). Each party reserves its
right to a trial by a court of law or equity of any claim for legal or equitable
relief as a consequence of any event of default, although in any such trial the
decision of the Qualified Construction Matters Arbitrator shall be binding with
respect to the issues determined by such Qualified Construction Matters
Arbitrator. The decisions of the Qualified Construction Matters Arbitrator shall
be final and binding upon the parties and a judgment thereon may be entered in
any court having jurisdiction, except that either party may contest and obtain
judicial review of the reasonableness of the Qualified Construction Matters
Arbitrator’s determination of the cost of the arbitration. The costs of any
arbitration pursuant to this Section 10.1 shall be funded fifty percent (50%) by
each party, and the parties shall bear their own attorneys’ fees, during the
arbitration. The prevailing party in the arbitration shall be repaid all of such
reasonable expenses (including reasonable attorneys’ fees and costs) by the
non-prevailing party within thirty (30) days after receiving notice of the
Qualified Construction Matters Arbitrator’s decision. The Development Fee shall
continue to be paid to Development Manager hereunder and the Development Manager
shall continue to perform its obligations hereunder following the giving of any
Dispute Notice, Denial Notice, Overrun Denial Notice or Self Help Denial Notice
and during the pendency of any arbitration proceeding pursuant to this
Section 10.1.
     10.2 Arbitration Regarding Defaults. Until the Determination Date (defined
below), no default shall be deemed to have occurred if (i) the alleged
defaulting party, in good faith, issues a bona fide denial that the alleged
default has occurred and (ii) the alleged defaulting party delivers notice of
such denial to the other party within seven (7) days after receipt by such party
of any notice from the other party alleging the occurrence of such default (any
such notice, a “Default Notice”). The “Determination Date” shall be deemed to
occur only upon the final determination by arbitration as provided in this
Section 10.2 that a default has occurred. If a party delivers a Default Notice
to the other party and the other alleged defaulting party delivers the denial
described above within the time set forth above, either party may commence an
expedited arbitration proceeding to resolve the issues raised by the Default
Notice pursuant to JAMS. The arbitration shall be conducted in San Jose,
California and decided by a single Qualified Default Matters Arbitrator selected
in accordance with JAMS rules. The applicable

38



--------------------------------------------------------------------------------



 



cure period for the alleged default shall be tolled pending the resolution of
the dispute by arbitration. As promptly as practical after being appointed, the
Qualified Default Matters Arbitrator so chosen shall (i) consider the evidence
submitted by the parties and (ii) upon notice to all parties, determine whether
the subject default has occurred. The only issues to be determined by the
arbitrator shall be whether the subject default has occurred. The Qualified
Default Matters Arbitrator shall have no authority to award any legal or
equitable relief (including monetary damages). Each party reserves its right to
a trial by a court of law or equity of any claim for legal or equitable relief
as a consequence of any event of default, although in any such trial the
decision of the Qualified Default Matters Arbitrator shall be binding with
respect to the issues determined by such Qualified Default Matters Arbitrator.
The decisions of the Qualified Default Matters Arbitrator shall be final and
binding upon the parties and a judgment thereon may be entered in any court
having jurisdiction, except that either party may contest and obtain judicial
review of the reasonableness of the Qualified Default Matters Arbitrator’s
determination of the cost of the arbitration. The costs of any arbitration
pursuant to this Section 10.2 shall be funded fifty (50%) by each party, and the
parties shall bear their own attorneys’ fees, during the arbitration. The
prevailing party in the arbitration shall be repaid all of such reasonable
expenses (including reasonable attorneys’ fees and costs) by the non-prevailing
party within thirty (30) days after receiving notice of the Qualified Default
Matters Arbitrator’s decision. The Development Fee shall continue to be paid to
Development Manager hereunder and Owner and Development Manager shall continue
to perform their obligations hereunder following the giving of any Default
Notice and during the pendency of any arbitration proceeding pursuant to this
Section 10.2.
ARTICLE 11
MISCELLANEOUS
     11.1 Successors and Assigns. The agreements contained herein shall be
binding upon and inure to the benefit of the permitted successors and assigns of
the respective parties hereto. Development Manager shall not mortgage, pledge,
sell, assign, hypothecate, or otherwise encumber, transfer or permit to be
transferred in any manner or by any means whatsoever whether voluntarily or by
operation of law, all or any part of its interest in this Agreement. Owner may
assign this Agreement and transfer the Letter of Credit, together without the
consent of Development Manager, to any person or entity which acquires all or
substantially all of the Project.
     11.2 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California.
     11.3 Severability. If for any reason any provision of this Agreement is
determined to be invalid, or unenforceable in any circumstance, such invalidity
or unenforceability shall not impair the effectiveness of the other provisions
in this Agreement, or, to the extent permissible, the effectiveness of such
provision in other circumstances.
     11.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement
binding on the parties hereto.

39



--------------------------------------------------------------------------------



 



     11.5 Consent. Except to the extent otherwise specifically provided in this
Agreement, whenever in this Agreement the consent or approval of Owner or
Development Manager is required, it is agreed by Owner and Development Manager
that such consent or approval shall not be unreasonably withheld, conditioned or
delayed.
     11.6 Attorneys’ Fees. Should either party hereto institute any action or
proceeding in court or other dispute resolution mechanism against the other
party, by reason of or alleging the failure of the other party to comply with
any or all of its obligations of this Agreement, whether for declaratory or
other relief, then the party which prevails in such action or proceeding shall
be entitled, in addition to any other recovery or relief, to its reasonable
attorneys’ fees and expenses related thereto (whether at the administrative,
trial or appellate levels) (“Legal Costs”). A party shall be deemed to have
prevailed in any such action or proceeding (without limiting the generality of
the foregoing) if such action is dismissed upon the payment by the other party
of the sums allegedly due or the performance of obligations allegedly not
complied with, or if such party obtains substantially the relief sought by it in
the action, irrespective of whether such action is prosecuted to judgment. As
used in this Section 11.6, the term Legal Costs shall include, without
limitation, reasonable actual attorneys’ and experts’ fees, costs and expenses
incurred in the following: (i) post judgment motions and appeals; (ii) contempt
proceedings; (iii) garnishment, levy, and debtor and third party examinations;
(iv) discovery; and (v) bankruptcy litigation.
     11.7 Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof. All references herein to a
particular time of day shall be deemed to refer to California time.
     11.8 Captions. Any captions to, or headings of, the Articles or the
Sections of this Agreement are solely for the convenience of the parties hereto,
are not a part of this Agreement, and shall not be used for the interpretation
or determination of the validity of this Agreement or any provision hereof.
     11.9 No Obligation to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate any of the parties thereto, to any person
or entity other than the parties hereto.
     11.10 Further Assurances. The parties agree to execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purposes of this Agreement.
     11.11 Consent to Jurisdiction. Development Manager and Owner each consent
to the personal jurisdiction of the federal and state courts of the State of
California, and agrees that service of process may be made upon them by
certified mail, return-receipt requested, or in any other manner permitted by
law. Development Manager and Owner each agree not to assert in any action
brought in any such court that such action is brought in an inconvenient form,
or otherwise make any objection to venue or jurisdiction.
     11.12 Relationship of Parties. The relationship between Owner and
Development Manager under this Agreement shall be that of an owner and an
independent contractor. Neither

40



--------------------------------------------------------------------------------



 



Owner nor Development Manager intend to create, and this Agreement shall not be
construed as creating, a partnership or a joint venture between the parties.
Except as otherwise expressly provided in this Agreement, neither of the parties
hereto shall have any authority to act for, or to assume any obligation or
responsibility on behalf of, such other party.
     11.13 Amendments. No amendment or modification of this Agreement shall be
effective unless reflected in a document executed and delivered by the party to
be bound.
     11.14 Remedies Cumulative. All rights, privileges and remedies afforded the
parties by this Agreement shall be cumulative and not exclusive, and the
exercise of any one (1) of such remedies shall not be deemed to be a waiver of
any other right, remedy or privilege provided for herein or available at law or
equity.
     11.15 No Waiver. The failure of either party to seek redress for violation
of or to insist upon strict performance of any covenant, agreement, provision or
condition of this Agreement shall not constitute a waiver of such violation, act
or omission, and such party shall have all remedies provided for in this
Agreement and by applicable law with respect to such violation or other act or
omission and any subsequent violation, act or omission.
     11.16 Gender. The use herein of (i) the singular number shall be deemed to
mean the plural, (ii) the masculine gender shall be deemed to mean the feminine
or neuter and (iii) the neuter gender shall be deemed to mean the masculine or
feminine whenever the sense of this Agreement so requires.
     11.17 Limitation on Liability.
          (a) Development Manager’s liability hereunder shall be limited as
follows:
               (i) The aggregate total liability of Development Manager (and its
successors and assigns) to Owner under this Agreement or arising out of or in
connection with the services provided hereunder (other than concerning
Development Manager Overrun, Interim Rebalancing Amount, Termination Rebalancing
Amount, Self Help Costs or Delivery Delay Amount) shall not exceed an amount
equal to the aggregate Development Fee payable to Development Manager hereunder
(regardless of whether or to what extent the Development Fee has actually been
paid).
               (ii) The aggregate total liability of Development Manager (and
its successors and assigns) to Owner under this Agreement for Development
Manager Overrun, Interim Rebalancing Amount, Termination Rebalancing Amount,
Self Help Costs and Delivery Delay Amount shall not exceed the originally-stated
amount of the Letter of Credit.
               (iii) Liability with respect to the entry and performance of this
Agreement, however it may arise, with respect to Development Manager shall be
asserted and enforced only against Development Manager and not against any
member of Development Manager or any of their property. Any and all personal
liability, if any, beyond that which may be asserted against Development Manager
is expressly waived and released by Owner and by all persons claiming by,
through or under Owner.

41



--------------------------------------------------------------------------------



 



          (b) The aggregate total liability of Owner (and its successors and
assigns) to Development Manager under this Agreement shall not exceed Owner’s
interest in the Property and Project. Liability with respect to the entry and
performance of this Agreement, however it may arise, with respect to Owner shall
be asserted and enforced only against Owner and not against any officer,
director or shareholder of Owner or any of their property. Any and all personal
liability, if any, beyond that which may be asserted against Owner is expressly
waived and released by Development Manager and by all persons claiming by,
through or under Development Manager.
     11.18 Competitive Projects.
          (a) Development Manager may, individually or with others, engage or
possess an interest in other projects and ventures of every nature and
description, including, but not limited to, the ownership, financing, leasing,
operation, management, brokerage, development and sale of real property and
projects other than the Project, even if those other projects and ventures are
in the vicinity of or competitive with the Project. Owner shall not have any
right to the income or profits derived therefrom.
          (b) Owner acknowledges that Affiliates of Development Manager are
engaged, directly and indirectly, in development of the developments adjacent to
the Project, which includes, among other things, a mixed use development , an
office development and a retail development. Owner acknowledges that the
Affiliates of Development Manager may continue to be engaged directly and
indirectly in such developments. Owner shall not have any right by virtue of
this Agreement in and to such developments or the income or profits derived from
such developments. The status of Development Manager under this Agreement shall
be without prejudice to the rights of the Affiliates of Development Manager to
have such other interests and activities, and to enjoy profits or compensation
therefrom.
          (c) The foregoing and anything else in this Agreement notwithstanding,
Development Manager shall (i) at all times treat its obligations with respect to
the Project with at least an equal regard as compared to its other projects and
ventures, and (ii) not discriminate against Owner or the interests of Owner in
the Property or Project, or systematically impede or obstruct the full
realization by Owner of its interests in the Property or Project, in connection
with the exercise of Development Manager’s rights or the discharge of
Development Manager’s obligations under this Agreement or the agreements and
documents governing its other project or ventures.
     11.19 References to Days; Performance. All references to “days” and all
periods for performance or notices specified in terms of days shall be calendar
days, and not business days, unless otherwise provided herein. If the date or
day for performance of any obligation, covenant or notice under this Agreement
shall fall on a Saturday, Sunday or legal holiday under the laws of the State of
California, the date or day for performance thereof shall be extended to the
next business day. For purposes of this Agreement, a “business day” means any
day except Saturday, Sunday, or a legal holiday under the laws of the State of
California.
     11.20 Entire Agreement. This Agreement supersedes any prior agreements,
negotiations and communications, oral or written, including any letter of intent
or letter of

42



--------------------------------------------------------------------------------



 



understanding previously executed by such parties, if any, and contains the
entire agreement between Owner and Development Manager as to the subject matter
hereof. No subsequent agreement, representation, or promise made by either party
hereto, or by or to an employee, officer, agent or representative of either
party shall be of any effect unless it is in writing and executed by the party
to be bound thereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Owner and Development Manager have executed this
Agreement as of the date first above written.
OWNER:
BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation

         
By:
       
 
 
 
Richard Deranleau
Its: Vice President of Finance and Chief Financial Officer    

MFP/HUNTER@FIRST DEVELOPMENT PARTNERS, LLC,
a Delaware limited liability company

                              By:   MFP/HUNTER@FIRST OFFICE PARTNERS, LLC,     a
Delaware limited liability company     Its: Sole Member
 
                                By:   USO At First, LLC,         a California
limited liability company         Its: Administrative Member
 
                                    By:   Technology Station Associates, LLC,  
          a California limited liability company             Its: Sole Member
 
                                        By:   Hunter/Storm Univ. Station, LLC,  
                  a California limited liability company                    
Its: Managing Member    
 
                                            By:   Hunter/Storm, Inc.,          
              a Delaware corporation                         Its: Manager    
 
                           
 
                  By:        
 
                     
 
Derek K. Hunter, Jr.
Its: President and Secretary    

44



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
Real property in the City of San Jose, County of Santa Clara, State of
California, more particularly described as follows:
PARCEL ONE:
Parcels 1, 2 and 3 as shown upon that certain Map entitled “Parcel Map – Parcel
5 is for Condominium Purposes being a subdivision of Parcels 1, 2 and 3 as shown
on that certain Parcel Map filed for record on August 14, 2007 in Book 817 of
Maps, page 23 and 24, Santa Clara County Records”, which Map was filed in the
Office of the Recorder, County of Santa Clara, State of California on May 5,
2008, in Book 824 of Maps, at pages 39, 40, 41 and 42, Santa Clara County
Records, as amended by that certain Certificate of Correction recorded May 13,
2007 as Instrument No. 19851478, Official Records.
PARCEL TWO-A:
Unit 1, as said unit is depicted on that certain Condominium Plan entitled
“Condominium Plan Parcel 5 at First Condominiums”, which shall hereafter be
referred to as (the “Plan”), which Plan is attached to and which unit is made
subject to that certain Declaration of Covenants, Conditions and Restrictions
for Parcel 5 at First Garage Condominiums, a Commercial/Industrial Project,
which shall hereafter be referred to as (the “Declaration”), which Declaration
recorded 5-23, 2008 as Document No. 19683733, Official Records; said Unit being
situated on Lot 5 as said lot is shown upon that certain Map entitled “Parcel
Map – Parcel 5 is for Condominium Purposes being a subdivision of Parcels 1, 2
and 3 as shown on that certain Parcel Map filed for record on August 14, 2007 in
Book 817 of Maps, page 23 and 24, Santa Clara County Records”, which Map was
filed in the Office of the Recorder, County of Santa Clara, State of California
on May 5, 2008, in Book 824 of Maps, at pages 39, 40, 41 and 42, Santa Clara
County Records, as amended by that certain Certificate of Correction recorded
May 13, 2007 as Instrument No. 19851478, Official Records.
PARCEL TWO-B
An undivided 1/2 interest as tenants in common, in the Common Area of Lot 5, as
defined in the Declaration and depicted on the Plan.
EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:
1. All the condominium units depicted on the Plan and defined in the Declaration
other than the condominium unit described in Parcel Two-A above.
2. Non-exclusive easements for access, ingress, egress, support, utilities and
other rights, over, under, upon and through the Common Area, appurtenant to all
units, as said easements and rights are defined in the Declaration.

Exhibit A – Page 1



--------------------------------------------------------------------------------



 



3. All easements as provided for in the Declaration.
PARCEL TWO-C:
A non-exclusive easement, appurtenant to Parcel Two-A above, for access,
ingress, egress, support, utilities and all other easements and rights, over,
under, upon and through the Common Areas as said easements and rights are
defined in the Declaration.
PARCEL THREE:
Rights and easements granted in that certain Declaration of Master Covenants,
Conditions, Restrictions and Reciprocal Easements recorded October 31, 2007 as
Instrument No. 19634748, as amended by that certain First Supplemental
Declaration of Covenants, Conditions, Restrictions and Reciprocal Easements
recorded 5-23, 2008 as Instrument No. 19683731, both of Official Records.
PARCEL FOUR:
Non-exclusive easements for the passage of vehicles and pedestrians, utilities,
drainage of storm waters and runoff as granted in that certain Declaration of
Reciprocal Easements @First Office Project recorded 5-23, 2008 as Instrument
No. 19683732, Official Records.
PARCEL FIVE:
Temporary, exclusive easements for parking as granted in that certain Parking
Easement Agreement recorded5-23, 2008 as Instrument No.19683740, Official
Records.
APN: Portions of 097-03-079 and 097-03-085 and 097-03-108 and 097-03-087

Exhibit A – Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
PARCEL MAP
The Parcel Map has been recorded in the official records of Santa Clara County
in Book 842 of Maps at Pages 39–42 on May 5, 2008. A rendering of the Parcel Map
is attached for reference purposes only.

Exhibit A-1 – Page 1



--------------------------------------------------------------------------------



 



(MAP) [f43239f4323902.gif]

Exhibit A-1 – Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
PARKING PARCEL CONDOMINIUM MAP
(MAP) [f43239f4323903.gif]

Exhibit A-2 – Page 1



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323904.gif]

Exhibit A-2 – Page 2



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323905.gif]

Exhibit A-2 – Page 3



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323906.gif]

Exhibit A-2 – Page 4



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323907.gif]

Exhibit A-2 – Page 5



--------------------------------------------------------------------------------



 



EXHIBIT B-1
DESCRIPTION OF BUILDING TWO PLANS AND SPECIFICATIONS
See Attached 3 Pages

Exhibit B-1 – Page 1



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A1
Index of Drawings and Specificaions — Building 1
5/1/08

              Drawing #   Sheet Title   Sheet Date   Architectural Sheet Index  
      A0.0  
Cover Sheet
    5/1/2008   A0.01  
Index and Project Information
    5/1/2008   A0.02  
General Notes
    5/1/2008   A0.07  
Accessibility Details and Signage
    5/1/2008   A0.08  
Accessibility Details
    5/1/2008   A1.01  
Site Plan
    5/1/2008   A1.03  
Site Accessibility Details
    5/1/2008   A2.11  
First Floor Plan
    5/1/2008   A2.12  
Second Floor Plan
    5/1/2008   A2.13  
Third Floor Plan
    5/1/2008   A2.14  
Fourth Floor Plan
    5/1/2008   A2.15  
Penthouse Plan
    5/1/2008   A2.16  
Roof Plan
    5/1/2008   A3.01  
West Elevation
    5/1/2008   A3.02  
North and South Elevation
    5/1/2008   A3.03  
East Elevation
    5/1/2008   A3.11  
Longitudinal Building Section
    5/1/2008   A3.12  
Cross Building Section
    5/1/2008   A4.01  
First Floor Edge of Slab Plan
    5/1/2008   A4.02  
Second Floor Edge of Slab Plan
    5/1/2008   A4.03  
Third Floor Edge of Slab Plan
    5/1/2008   A4.04  
Fifth and Sixth Floor Edge of Slab Plan
    5/1/2008   A4.05  
Penthouse Edge of Slab Plan
    5/1/2008   A5.01  
Enlarged Lobby Plan
    5/1/2008   A5.03  
First Floor Lobby RCP
    5/1/2008   A5.05  
Interior Elevations
    5/1/2008   A5.06  
Interior Elevations
    5/1/2008   A5.10  
Enlarged Restroom Plans and Elevations
    5/1/2008   A5.11  
Enlarged Restroom Plans and Elevations
    5/1/2008   A6.11  
First Floor RCP Plan
    5/1/2008   A6.12  
Second Floor RCP Plan
    5/1/2008   A6.13  
Floor RCP Plan For 3rd Floor and Above
    5/1/2008   A7.01  
Enlarged Plans Stair #1
    5/1/2008   A7.02  
Enlarged Section Stair #1
    5/1/2008   A7.03  
Enlarged Plans Stair #1
    5/1/2008   A7.04  
Enlarged Section Stair #2
    5/1/2008   A7.05  
Stair Details
    5/1/2008   A7.06  
Enlarged Stair Section #3
    5/1/2008   A7.10  
Enlarged Elevator Plans
    5/1/2008   A7.11  
Enlarged Elevator Elevation and Sections
    5/1/2008   A7.12  
Elevator Details
    5/1/2008   A8.01  
Enlarged Wall Elevation, Section, and Plan At Curtain Wall System # 1
    5/1/2008   A8.02  
Enlarged Wall Elevation, Section, and Plan At Lobby
    5/1/2008   A8.03  
Enlarged Wall Elevation, Section, and Plan At Storefront
    5/1/2008   A8.04  
Enlarged Wall Elevation, Section, and Plan At Roof Screen
    5/1/2008   A8.05  
Enlarged Wall Elevation, Section, and Plan At Building Indentation
    5/1/2008   A8.06  
Enlarged Wall Elevation, Section, and Plan At Tower: Base
    5/1/2008   A8.07  
Enlarged Wall Elevation, Section, and Plan At Stair Tower
    5/1/2008   A8.08  
Enlarged Wall Elevation, Section, and Plan At Wing Wall
    5/1/2008  

Vance Brown, Inc.

Page 1 of 3



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A1
Index of Drawings and Specificaions — Building 1
5/1/08

              Drawing #   Sheet Title   Sheet Date   A8.10  
Enlarged Wall Elevation, Section, and Plan At Storefront
    5/1/2008   A8.20  
Curtain Wall Details
    5/1/2008  

              A8.21  
Curtain Wall Details
    5/1/2008   A8.22  
Curtain Wall Details
    5/1/2008   A8.24  
Curtain Wall Details
    5/1/2008   A9.01  
Roof Details
    5/1/2008   A10.00  
Assembly Schedule
    5/1/2008   A10.01  
Partition Schedule
    5/1/2008   A10.02  
Partition Schedule
    5/1/2008   A10.03  
Partition Schedule
    5/1/2008   A10.04  
Partition Details
    5/1/2008   A10.05  
Partition Details
    5/1/2008   A10.06  
Interior Details
    5/1/2008   A10.10  
Door Schedule
    5/1/2008   A10.11  
Door Details
    5/1/2008   A10.30  
Material and Finish Schedule
    5/1/2008   A11.01  
Lobby Details
    5/1/2008      
 
        Structural Sheet Index         S1.01  
General Notes
    5/1/2008   S1.02  
Typical Details
    5/1/2008   S1.03  
Typical Details
    5/1/2008   S2.11  
First Floor Foundation Plan
    5/1/2008   S2.11A  
First Floor Slab Reinforcement
    5/1/2008   S2.12  
Second Floor Framing Plan
    5/1/2008   S2.13  
Third Floor Framing Plan
    5/1/2008   S2.14  
Fourth Floor Framing Plan
    5/1/2008   S2.15  
Mechanical Penthouse Framing Plan
    5/1/2008   S2.16  
Roof Framing Plan
    5/1/2008   S3.01  
Frame Elevations
    5/1/2008   S3.02  
Frame Elevations
    5/1/2008   S3.03  
Braced Frame Details
    5/1/2008   S3.04  
Braced Frame Details
    5/1/2008   S4.01  
Foundation Details
    5/1/2008   S4.02  
Foundation Details
    5/1/2008   S5.01  
Steel Details
    5/1/2008   S5.02  
Steel Details
    5/1/2008   S5.03  
Steel Details
    5/1/2008   S5.04  
Steel Details
    5/1/2008   S5.05  
Steel Details
    5/1/2008   S5.06  
Steel Details
    5/1/2008      
 
        Mechaical Sheet Index         M1.1  
Drawing Index, Equipment Schedules and Notes
    5/1/2008   M2.1  
First Floor HVAC Plan
    5/1/2008   M2.2  
Second Floor HVAC Plan
    5/1/2008   M2.3  
Third Floor HVAC Plan
    5/1/2008   M2.4  
Fourth Floor HVAC Plan
    5/1/2008   M2.5  
Penthouse and Low Roof HVAC Eqipment Plan
    5/1/2008   M2.6  
Penthouse and Low Roof Coordination Plan
    5/1/2008  

Vance Brown, Inc.

Page 2 of 3



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A1
Index of Drawings and Specificaions — Building 1
5/1/08

              Drawing #   Sheet Title   Sheet Date   Electrical Sheet Index    
    E1.0  
Symbol List and Title 24
    5/1/2008   E1.1  
Title 24 and Fixture Schedule (Outdoor)
    5/1/2008  

              E3.1  
First Floor Electrical Plan
    5/1/2008   E3.2  
Second Floor Electrical Plan
    5/1/2008   E3.3  
Third Floor Electrical Plan
    5/1/2008   E3.4  
Fourth Floor Electrical Plan
    5/1/2008   E3.8  
Penthouse and Roof Electrical Plan
    5/1/2008   E3.9  
Penthouse Power Plan
    5/1/2008   E4.1  
Single Line Diagram “MSB1A”
    5/1/2008   E4.2  
Single Line Diagram “MSB1A”
    5/1/2008   E4.3  
Panel Schedules
    5/1/2008      
 
        Plumbing Sheet Index         P1.0  
Index, Legends, and Schedule
    5/1/2008   P2.11  
First Floor Plan
    5/1/2008   P2.12  
Second Floor Plan
    5/1/2008   P2.13  
Third Floor Plan
    5/1/2008   P2.14  
Fourth Floor Plan
    5/1/2008   P2.15  
Penthouse Plan
    5/1/2008   P3.01  
Enlarged Plans
    5/1/2008   P3.02  
Enlarged Plans
    5/1/2008   P4.01  
Details
    5/1/2008   P4.02  
Diagrams
    5/1/2008   P4.03  
Diagrams
    5/1/2008   P4.04  
Diagrams
    5/1/2008      
 
        Project Specifcations, dated 5/1/08.         BAGG Geotechnical Report,
dated 6/18/07.         BAGG Geotechnical Report, dated 01/13/07.         BAGG
Geotechnical Report, dated 1/14/08.        

Vance Brown, Inc.

Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT B-2
DESCRIPTION OF BUILDING THREE PLANS AND SPECIFICATIONS
See Attached 4 Pages

Exhibit B-2 – Page 1



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A2
Index of Drawings and Specifications — Building 2
5/1/08

              Drawing #   Sheet Title   Sheet Date   Architectural Sheet Index  
      A0.0  
Cover Sheet
    5/1/2008   A0.01  
Index Sheet Project Information
    5/1/2008   A0.02  
General Notes
    5/1/2008   A0.03  
Exiting and Occupancy Plans
    5/1/2008   A0.04  
Exiting, Occupancy, and Code Analysis
    5/1/2008   A0.05  
Exiting, Occupancy, and Code Analysis
    5/1/2008   A0.06  
Site Accessible Path of Travel
    5/1/2008   A0.07  
Accessibility Details and Signage
    5/1/2008   A0.08  
Accessibility Details
    5/1/2008   A0.09  
Title 24 Report
    5/1/2008   A0.10  
Title 24 Report
    5/1/2008   A0.11  
Title 24 Report
    5/1/2008   A0.12  
Title 24 Report
    5/1/2008   A1.01  
Site Plan
    5/1/2008   A1.02  
Enlarged Partial Site Plan
    5/1/2008   A1.03  
Site Accessibility Details
    5/1/2008   A2.11  
First Floor Plan
    5/1/2008   A2.12  
Second Floor Plan
    5/1/2008   A2.13  
Third Floor Plan
    5/1/2008   A2.14  
Fifth Floor Plan
    5/1/2008   A2.14A  
Seventh Floor Plan
    5/1/2008   A2.15  
Penthouse Plan
    5/1/2008   A2.16  
Roof Plan
    5/1/2008   A3.01  
West Elevation
    5/1/2008   A3.02  
North and South Elevation
    5/1/2008   A3.03  
East Elevation
    5/1/2008   A3.11  
Longitudinal Building Section
    5/1/2008   A3.12  
Cross Building Section
    5/1/2008   A4.01  
First Floor Edge of Slab Plan
    5/1/2008   A4.02  
Second Floor Edge of Slab Plan
    5/1/2008   A4.03  
Third Floor Edge of Slab Plan
    5/1/2008   A4.04  
Fifth and Sixth Floor Edge of Slab Plan
    5/1/2008   A4.04A  
Seventh Floor Edge of Slab Plan
    5/1/2008   A4.05  
Penthouse Edge of Slab Plan
    5/1/2008   A5.01  
Enlarged Lobby Plan
    5/1/2008   A5.03  
First Floor Lobby RCP
    5/1/2008   A5.05  
Interior Elevations
    5/1/2008   A5.06  
Interior Elevations
    5/1/2008   A5.10  
Enlarged Restroom Plans and Elevations
    5/1/2008   A5.11  
Enlarged Restroom Plans and Elevations
    5/1/2008   A6.11  
First Floor RCP Plan
    5/1/2008   A6.12  
Second Floor RCP Plan
    5/1/2008   A6.13  
Floor RCP Plan for Typ. Floor
    5/1/2008   A6.14  
Floor RCP Plan Seventh Floor Plan
    5/1/2008   A7.01  
Enlarged Plans Stair #1
    5/1/2008   A7.02A  
Enlarged Section Stair #3
    5/1/2008   A7.03  
Enlarged Plans Stair #1
    5/1/2008   A7.04  
Enlarged Section Stair #2
    5/1/2008   A7.05  
Stair Details
    5/1/2008  

Vance Brown, Inc.

Page 1 of 4



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A2
Index of Drawings and Specifications — Building 2
5/1/08

              Drawing #   Sheet Title   Sheet Date   A7.06  
Enlarged Stair Section #3
    5/1/2008   A7.10  
Enlarged Elevator Plans
    5/1/2008  

              A7.11  
Enlarged Elevator Elevation and Sections
    5/1/2008   A7.12  
Elevator Details
    5/1/2008   A8.01  
Enlarged Wall Elevation, Section, and Plan At Curtain Wall System # 1
    5/1/2008   A8.02  
Enlarged Wall Elevation, Section, and Plan At Lobby
    5/1/2008   A8.03  
Enlarged Wall Elevation, Section, and Plan At Storefront
    5/1/2008   A8.04  
Enlarged Wall Elevation, Section, and Plan At Roof Screen
    5/1/2008   A8.05  
Enlarged Wall Elevation, Section, and Plan at Building Indentation
    5/1/2008   A8.06  
Enlarged Wall Elevation, Section, and Plan At Tower: Base
    5/1/2008   A8.07  
Enlarged Wall Elevation, Section, and Plan At Stair Tower
    5/1/2008   A8.08  
Enlarged Wall Elevation, Section, and Plan At Wing Wall
    5/1/2008   A8.09  
Enlarged Wall Elevation, Section, and Plan At Penthouse
    5/1/2008   A8.20  
Curtain Wall Details
    5/1/2008   A8.21  
Curtain Wall Details
    5/1/2008   A8.22  
Curtain Wall Details
    5/1/2008   A8.23  
Curtain Wall Details
    5/1/2008   A8.24  
Penthouse Details
    5/1/2008   A9.01  
Roof Details
    5/1/2008   A9.02  
Roof Details
    5/1/2008   A10.00  
Assembly Schedule
    5/1/2008   A10.01  
Partition Schedule
    5/1/2008   A10.02  
Partition Schedule
    5/1/2008   A10.03  
Partition Schedule
    5/1/2008   A10.04  
Partition Details
    5/1/2008   A10.05  
Partition Details
    5/1/2008   A10.06  
Interior Details
    5/1/2008   A10.10  
Door Schedule
    5/1/2008   A10.11  
Door Details
    5/1/2008   A10.30  
Material and Finish Schedule
    5/1/2008   A11.01  
Lobby Details
    5/1/2008      
 
        Structural Sheet Index         S1.01  
General Notes
    5/1/2008   S1.02  
Typical Details
    5/1/2008   S1.03  
Typical Details
    5/1/2008   S2.11  
First Floor Framing Plan
    5/1/2008   S2.11A  
First Floor Slab Reinforcement
    5/1/2008   S2.12  
Second Floor Framing Plan
    5/1/2008   S2.13  
Third Floor Framing Plan
    5/1/2008   S2.14  
Fourth Floor Framing Plan
    5/1/2008   S2.15  
Fifth and Sixth Floor Framing Plan
    5/1/2008   S2.16  
Seventh Floor Framing Plan
    5/1/2008   S2.17  
Mechanical Penthouse Framing Plan
    5/1/2008   S2.18  
Roof Framing Plan
    5/1/2008   S3.01  
Frame Elevations
    5/1/2008   S3.02  
Frame Elevations
    5/1/2008   S3.03  
Braced Fram Details
    5/1/2008   S3.04  
Braced Fram Details
    5/1/2008   S4.01  
Foundation Details
    5/1/2008  

Vance Brown, Inc.

Page 2 of 4



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A2
Index of Drawings and Specifications — Building 2
5/1/08

              Drawing #   Sheet Title   Sheet Date   S4.02  
Foundation Details
    5/1/2008   S5.01  
Steel Details
    5/1/2008   S5.02  
Steel Details
    5/1/2008   S5.03  
Steel Details
    5/1/2008  

              S5.04  
Steel Details
    5/1/2008   S5.05  
Steel Details
    5/1/2008   S5.06  
Steel Details
    5/1/2008      
 
        Mechanical Sheet Index         M1.1  
Drawing Index, Equipment, Schedules and Notes
    5/1/2008   M2.1  
First Floor HVAC Plan
    5/1/2008   M2.2  
Second Floor HVAC Plan
    5/1/2008   M2.3  
Third Floor HVAC Plan
    5/1/2008   M2.4  
Fourth Floor HVAC Plan
    5/1/2008   M2.5  
Fifth Floor HVAC Plan
    5/1/2008   M2.6  
Sixth Floor HVAC Plan
    5/1/2008   M2.7  
Seventh Floor HVAC Plan
    5/1/2008   M2.8  
Penthouse and Low Roof HVAC Equipment Plan
    5/1/2008   M2.8C  
Penthouse and Low Roof HVAC Coordination Plan
    5/1/2008   M2.9  
Penthouse Roof HVAC Plan
    5/1/2008   M3.1  
Riser Diagram
    5/1/2008   M4.1  
HAVC Details
    5/1/2008   M5.1  
Chilled and Condenser Water Piping Diagrams
    5/1/2008   MT.24  
Title 24
    5/1/2008      
 
        Electrical Sheet Index         E1.0  
Symbol List and Title 24
    5/1/2008   E1.1  
Title 24 and Fixture Schedule (Outdoor)
    5/1/2008   E3.1  
First Floor Electrical Plan
    5/1/2008   E3.2  
Second Floor Electrical Plan
    5/1/2008   E3.3  
Third Floor Electrical Plan
    5/1/2008   E3.4  
Fourth Floor Electrical Plan
    5/1/2008   E3.5  
Fifth Floor Electrical Plan
    5/1/2008   E3.6  
Sixth Floor Electrical Plan
    5/1/2008   E3.7  
Seventh Floor Electrical Plan
    5/1/2008   E3.8  
Penthouse and Roof Electrical Plan
    5/1/2008   E3.9  
Penthouse Power Plan
    5/1/2008   E4.1  
Single Line Diagram
    5/1/2008   E4.2  
Panel Schedules
    5/1/2008   E4.3  
Panel Schedules
    5/1/2008      
 
        Plumbing Sheet Index         P1.0  
Index, Legends and Schedule
    5/1/2008   P2.11  
First Floor Plan
    5/1/2008   P2.12  
Second Floor Plan
    5/1/2008   P2.13  
Third to Sixth Floor Plan
    5/1/2008   P2.14  
Seventh Floor Plan
    5/1/2008   P2.15  
Penthouse Plan
    5/1/2008   P3.01  
Enlarged Plans
    5/1/2008   P3.02  
Enlarged Plans
    5/1/2008  

Vance Brown, Inc.

Page 3 of 4



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A2
Index of Drawings and Specifications — Building 2
5/1/08

              Drawing #   Sheet Title   Sheet Date   P4.01  
Details
    5/1/2008   P4.02  
Diagrams
    5/1/2008   P4.03  
Diagrams
    5/1/2008   P4.04  
Diagrams
    5/1/2008  

          Drawing # Sheet Title   Sheet Date Project Specifcations, dated
5/1/08.     BAGG Geotechnical Report, dated 6/18/07.     BAGG Geotechnical
Report, dated 01/13/07.     BAGG Geotechnical Report, dated 1/14/08.    

Vance Brown, Inc.

Page 4 of 4



--------------------------------------------------------------------------------



 



EXHIBIT B-3
DESCRIPTION OF PARKING IMPROVEMENTS PLANS AND SPECIFICATIONS
See Attached 4 Pages
Exhibit B-3 – Page 1

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A3
Index of Drawings and Specifcations — Building 3
5/1/08

          Drawing #   Sheet Title   Sheet Date Architectural Sheet Index    
A0.0
  Cover Sheet   5/1/2008
A0.01
  Index Sheet Project Information   5/1/2008
A0.02
  General Notes   5/1/2008
A0.03
  Exiting and Occupancy Plans   5/1/2008
A0.04
  Exiting, Occupancy, and Code Analysis   5/1/2008
A0.05
  Exiting, Occupancy, and Code Analysis   5/1/2008
A0.06
  Site Accessible Path of Travel   5/1/2008
A0.07
  Accessibility Details and Signage   5/1/2008
A0.08
  Accessibility Details   5/1/2008
A0.09
  Title 24 Report   5/1/2008
A0.10
  Title 24 Report   5/1/2008
A0.11
  Title 24 Report   5/1/2008
A0.12
  Title 24 Report   5/1/2008
A1.01
  Site Plan   5/1/2008
A1.02
  Enlarged Partial Site Plan   5/1/2008
A1.03
  Site Accessibility Details   5/1/2008
A2.11
  First Floor Plan   5/1/2008
A2.12
  Second Floor Plan   5/1/2008
A2.13
  Third Floor Plan   5/1/2008
A2.14
  Fifth Floor Plan   5/1/2008
A2.14A
  Seventh Floor Plan   5/1/2008
A2.15
  Penthouse Plan   5/1/2008
A2.16
  Roof Plan   5/1/2008
A3.01
  West Elevation   5/1/2008
A3.02
  North and South Elevation   5/1/2008
A3.03
  East Elevation   5/1/2008
A3.11
  Longitudinal Building Section   5/1/2008
A3.12
  Cross Building Section   5/1/2008
A4.01
  First Floor Edge of Slab Plan   5/1/2008
A4.02
  Second Floor Edge of Slab Plan   5/1/2008
A4.03
  Third Floor Edge of Slab Plan   5/1/2008
A4.04
  Fifth and Sixth Floor Edge of Slab Plan   5/1/2008
A4.04A
  Seventh Floor Edge of Slab Plan   5/1/2008
A4.05
  Penthouse Edge of Slab Plan   5/1/2008
A5.01
  Enlarged Lobby Plan   5/1/2008
A5.02
  Enlarged Second Floor Plan   5/1/2008
A5.03
  First Floor Lobby RCP   5/1/2008
A5.04
  Second Floor Lobby RCP   5/1/2008
A5.05
  Interior Elevations   5/1/2008
A5.06
  Interior Elevations   5/1/2008
A5.10
  Enlarged Restroom Plans and Elevations   5/1/2008
A5.11
  Enlarged Restroom Plans and Elevations   5/1/2008
A6.11
  First Floor RCP Plan   5/1/2008
A6.12
  Second Floor RCP Plan   5/1/2008
A6.13
  Floor RCP Plan for Typ. Floor   5/1/2008
A6.14
  Floor RCP Plan Seventh Floor Plan   5/1/2008
A7.01
  Enlarged Plans Stair #1   5/1/2008
A7.02
  Enlarged Section Stair #1   5/1/2008
A7.03
  Enlarged Plans Stair #1   5/1/2008

     
Vance Brown, Inc.
  Page 1 of 4

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A3
Index of Drawings and Specifcations — Building 3
5/1/08

          Drawing #   Sheet Title   Sheet Date
A7.04
  Enlarged Section Stair #2   5/1/2008
A7.05
  Stair Details   5/1/2008
A7.06
  Enlarged Stair Section #3   5/1/2008
A7.10
  Enlarged Elevator Plans   5/1/2008
A7.11
  Enlarged Elevator Elevation and Sections   5/1/2008
A7.12
  Elevator Details   5/1/2008
A8.01
  Enlarged Wall Elevation, Section, and Plan At Curtain Wall System # 1  
5/1/2008
A8.02
  Enlarged Wall Elevation, Section, and Plan At Lobby   5/1/2008
A8.03
  Enlarged Wall Elevation, Section, and Plan At Storefront   5/1/2008
A8.04
  Enlarged Wall Elevation, Section, and Plan At Roof Screen   5/1/2008
A8.05
  Enlarged Wall Elevation, Section, and Plan at Building Indentation   5/1/2008
A8.06
  Enlarged Wall Elevation, Section, and Plan At Tower: Base   5/1/2008
A8.07
  Enlarged Wall Elevation, Section, and Plan At Stair Tower   5/1/2008
A8.08
  Enlarged Wall Elevation, Section, and Plan At Wing Wall   5/1/2008
A8.09
  Enlarged Wall Elevation, Section, and Plan At Penthouse   5/1/2008
A8.20
  Curtain Wall Details   5/1/2008
A8.21
  Curtain Wall Details   5/1/2008
A8.22
  Curtain Wall Details   5/1/2008
A8.23
  Curtain Wall Details   5/1/2008
A8.24
  Penthouse Details   5/1/2008
A9.01
  Roof Details   5/1/2008
A9.02
  Roof Details   5/1/2008
A10.00
  Assembly Schedule   5/1/2008
A10.01
  Partition Schedule   5/1/2008
A10.02
  Partition Schedule   5/1/2008
A10.03
  Partition Schedule   5/1/2008
A10.04
  Partition Details   5/1/2008
A10.05
  Partition Details   5/1/2008
A10.06
  Interior Details   5/1/2008
A10.10
  Door Schedule   5/1/2008
A10.11
  Door Details   5/1/2008
A10.30
  Material and Finish Schedule   5/1/2008
A11.01
  Lobby Details   5/1/2008
 
        Structural Sheet Index      
S1.01
  General Notes   5/1/2008
S1.02
  Typical Details   5/1/2008
S1.03
  Typical Details   5/1/2008
S2.11
  First Floor Framing Plan   5/1/2008
S2.11A
  First Floor Slab Reinforcement   5/1/2008
S2.12
  Second Floor Framing Plan   5/1/2008
S2.13
  Third Floor Framing Plan   5/1/2008
S2.14
  Fourth Floor Framing Plan   5/1/2008
S2.15
  Fifth and Sixth Floor Framing Plan   5/1/2008
S2.16
  Seventh Floor Framing Plan   5/1/2008
S2.17
  Mechanical Penthouse Framing Plan   5/1/2008
S2.18
  Roof Framing Plan   5/1/2008
S3.01
  Frame Elevations   5/1/2008
S3.02
  Frame Elevations   5/1/2008
S3.03
  Braced Fram Details   5/1/2008

     
Vance Brown, Inc.
  Page 2 of 4

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A3
Index of Drawings and Specifcations — Building 3
5/1/08

          Drawing #   Sheet Title   Sheet Date
S3.04
  Braced Fram Details   5/1/2008
S4.01
  Foundation Details   5/1/2008
S4.02
  Foundation Details   5/1/2008
S5.01
  Steel Details   5/1/2008
S5.02
  Steel Details   5/1/2008
S5.03
  Steel Details   5/1/2008
S5.04
  Steel Details   5/1/2008
S5.05
  Steel Details   5/1/2008
S5.06
  Steel Details   5/1/2008 Mechanical Sheet Index      
M1.1
  Drawing Index, Equipment, Schedules and Notes   5/1/2008
M2.1
  First Floor HVAC Plan   5/1/2008
M2.2
  Second Floor HVAC Plan   5/1/2008
M2.3
  Third Floor HVAC Plan   5/1/2008
M2.4
  Fourth Floor HVAC Plan   5/1/2008
M2.5
  Fifth Floor HVAC Plan   5/1/2008
M2.6
  Sixth Floor HVAC Plan   5/1/2008
M2.7
  Seventh Floor HVAC Plan   5/1/2008
M2.8
  Penthouse and Low Roof HVAC Equipment Plan   5/1/2008
M2.8C
  Penthouse and Low Roof HVAC Coordination Plan   5/1/2008
M2.9
  Penthouse Roof HVAC Plan   5/1/2008
M3.1
  Riser Diagram   5/1/2008
M4.1
  HAVC Details   5/1/2008
M5.1
  Chilled and Condenser Water Piping Diagrams   5/1/2008
MT.24
  Title 24   5/1/2008
 
        Electrical Sheet Index      
E1.0
  Symbol List and Title 24   5/1/2008
E1.1
  Title 24 and Fixture Schedule (Outdoor)   5/1/2008
E3.1
  First Floor Electrical Plan   5/1/2008
E3.2
  Second Floor Electrical Plan   5/1/2008
E3.3
  Third Floor Electrical Plan   5/1/2008
E3.4
  Fourth Floor Electrical Plan   5/1/2008
E3.5
  Fifth Floor Electrical Plan   5/1/2008
E3.6
  Sixth Floor Electrical Plan   5/1/2008
E3.7
  Seventh Floor Electrical Plan   5/1/2008
E3.8
  Penthouse and Roof Electrical Plan   5/1/2008
E3.9
  Penthouse Power Plan   5/1/2008
E4.1
  Single Line Diagram   5/1/2008
E4.2
  Panel Schedules   5/1/2008
E4.3
  Panel Schedules   5/1/2008
 
        Plumbing Sheet Index      
P1.0
  Index, Legends and Schedule   5/1/2008
P2.11
  First Floor Plan   5/1/2008
P2.12
  Second Floor Plan   5/1/2008
P2.13
  Third to Sixth Floor Plan   5/1/2008
P2.14
  Seventh Floor Plan   5/1/2008
P2.15
  Penthouse Plan   5/1/2008
P3.01
  Enlarged Plans   5/1/2008

     
Vance Brown, Inc.
  Page 3 of 4

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A3
Index of Drawings and Specifcations — Building 3
5/1/08

          Drawing #   Sheet Title   Sheet Date
P3.02
  Enlarged Plans   5/1/2008
P4.01
  Details   5/1/2008
P4.02
  Diagrams   5/1/2008
P4.03
  Diagrams   5/1/2008
P4.04
  Diagrams   5/1/2008

      Drawing # Sheet Title   Sheet Date
Project Specifcations, dated 5/1/08.  
     
BAGG Geotechnical Report, dated 6/18/07.  
   
BAGG Geotechnical Report, dated 01/13/07.  
   
BAGG Geotechnical Report, dated 1/14/08.  
   

     
Vance Brown, Inc.
  Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4
PRELIMINARY BUILDING ONE SPACE PLANS
See Attached 3 Pages
Exhibit B-4 – Page 1

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A4
Index of Drawings and Specifications — Garage
5/1/08

          Drawing #   Sheet Title   Sheet Date Architectural Sheet Index      
A0.0
  Cover Sheet    
A0.01
  Index Sheet Project Information   5/1/2008
A0.02
  General Notes   5/1/2008
A0.03
  Exiting and Occupancy Plans   5/1/2008
A0.04
  Exiting, Occupancy, and Code Analysis   5/1/2008
A0.05
  Exiting, Occupancy, and Code Analysis   5/1/2008
A0.06
  Site Accessibility Path of Travel   5/1/2008
A0.07
  Accessibility Details and Signage   5/1/2008
A1.01
  Site Plan   5/1/2008
A1.10
  Trash Enclosure Detail   5/1/2008
A1.11
  Trash Enclosure Detail   5/1/2008
A2.11E
  Garage First Floor Plan   5/1/2008
A2.11W
  Garage First Floor Plan   5/1/2008
A2.12E
  Garage Second to Fourth Floor Plan   5/1/2008
A2.12W
  Garage Second to Fourth Floor Plan   5/1/2008
A2.13E
  Garage Fifth Floor Plan   5/1/2008
A2.13W
  Garage Fifth Floor Plan   5/1/2008
A2.14E
  Garage Sixth Floor Plan   5/1/2008
A2.14W
  Garage Sixth Floor Plan   5/1/2008
A2.15E
  Garage Roof Plan   5/1/2008
A2.15W
  Garage Roof Plan   5/1/2008
A3.01
  Parking Structure Elevations   5/1/2008
A3.11
  Parking Structure Elevation and Sections   5/1/2008
A7.01
  Stair 1and Elevators Plan and Section   4/25/2008
A7.02
  Stair 1 and 2 Sections   5/1/2008
A7.03
  Stair 2 and Elevator Plans   5/1/2008
A7.04
  Stair 3 Plan and Sections   5/1/2008
A7.04A
  Stair 4 Plan and Section   5/1/2008
A7.05
  Stair Details   5/1/2008
A7.10
  Enlarged Elevator Plans, Elevations and Sections   5/1/2008
A7.11
  Elevator Cab   5/1/2008
A8.01
  Enlarged Wall Elevation, Section, and Plan at Aluminum/Glass System   5/1/2008
A8.02
  Enlarged Wall Elevation, Section, and Plan at Aluminum/Glass System   5/1/2008
A8.03
  Enlarged Wall Elevation, Section, and Plan at Concrete Crashwall   5/1/2008
A8.04
  Enlarged Wall Elevation, Section, and Plan at Concrete Crashwall   5/1/2008
A8.05
  Enlarged Wall Elevation, Section, and Plan at Concrete Crashwall With Aluminum
Panel Cladding   5/1/2008
A8.06
  Enlarged Wall Elevation, Section, and Plan at Concrete Shearwall   5/1/2008
A8.07
  Enlarged Wall Elevation, Section, and Plan at Glass FlyBy   5/1/2008
A8.08
  Enlarged Wall Elevation, Section, and Plan at Cable Rail   5/1/2008
A8.09
  Enlarged Wall Elevation, Section, and Plan at Ramp   5/1/2008
A8.10
  Enlarged Wall Elevation, Section, and Plan at Drive Entrance   5/1/2008
A8.11
  Enlarged Wall Elevation, Section, and Plan at Concrete Shearwall   5/1/2008
A8.12
  Enlarged Wall Elevation, Section, and Plan at Concrete Shearwall   4/25/2008
A8.13
  Enlarged Wall Elevation, Section, and Plan at Ramp   4/25/2008
A8.14
  Enlarged Wall Elevation, Section, and Plan at Glass Towers   4/25/2008
A8.20
  Garage Details   4/25/2008
A8.21
  Garage Details   5/1/2008
A8.22
  Garage Details   4/25/2008
A9.01
  Roof Details   4/25/2008

     
Vance Brown, Inc.
  Page 1 of 3

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A4
Index of Drawings and Specifications — Garage
5/1/08

          Drawing #   Sheet Title   Sheet Date
A9.02
  Trash Area Roof Details   4/25/2008
A10.00
  Assembly Schedule   4/25/2008
A10.01
  Partition Schedule   5/1/2008
A10.02
  Partition Schedule   5/1/2008
A10.03
  Partition Schedule   4/25/2008
A10.04
  Partition Details   5/1/2008
A10.05
  Partition Details   5/1/2008
A10.06
  Interior Details   5/1/2008
A10.10
  Door Schedule   4/25/2008
A10.30
  Material and Finish Schedule   4/25/2008
 
        Structural Sheet Index      
S1.01
  General Notes   4/25/2008
S1.02
  Typical Details   4/25/2008
S1.03
  Typical Details   4/25/2008
S1.04
  Typical Details   4/25/2008
S2.11A
  First Floor Foundation Plan   4/25/2008
S2.11B
  First Floor Foundation Plan   4/25/2008
S2.11C
  First Floor Foundation Plan   4/25/2008
S2.11D
  First Floor Foundation Plan   4/25/2008
S2.12A
  Typical Floor Framing Plan   4/25/2008
S2.12B
  Typical Framing Plan   4/25/2008
S2.12C
  Typical Framing Plan   4/25/2008
S2.12D
  Typical Framing Plan   4/25/2008
S2.13A
  Sixth Floor Framing Plan   4/25/2008
S2.13B
  Sixth Floor Framing Plan   4/25/2008
S2.13C
  Sixth Floor Framing Plan   4/25/2008
S2.13D
  Sixth Floor Framing Plan   4/25/2008
S3.01
  Frame Elevations   4/25/2008
S3.02
  Frame Elevations   4/25/2008
S3.03
  Shearwall Details   4/25/2008
S4.01
  Foundation Details   4/25/2008
S4.02
  Foundation Details   4/25/2008
S5.01
  Concrete Details   4/25/2008
S5.02
  Concrete Details   4/25/2008
S6.01
  Steel Details   4/25/2008
 
        Mechanical Sheet Index      
M1.1
  Drawing Index, Notes, and Title 24   5/1/2008
M2.11
  HVAC Garage Parking   5/1/2008
M2.14
  Garage Sixth Floor Plan (Roof)   5/1/2008
 
        Electrical Sheet Index      
E1.0
  Symbol List and Title 24   4/25/2008
E1.1
  Title 24 (Outdoor Lighting)   4/25/2008
E2.0
  Site Plan   4/25/2008
E2.1
  Garage First Floor Electical Plan   4/25/2008
E2.2
  Garage Second to Fourth Floor Electrical Plan Typical   4/25/2008
E2.3
  Garage Fifth Floor Electrical Plan Typical   4/25/2008
E2.4
  Garage Sixth Floor Electrical Plan   4/25/2008
E2.5
  Garage Roof Electrical Plan   4/25/2008

     
Vance Brown, Inc.
  Page 2 of 3

 



--------------------------------------------------------------------------------



 



The Offices @ First — EXHIBIT A4
Index of Drawings and Specifications — Garage
5/1/08

          Drawing #   Sheet Title   Sheet Date
E3.1
  Single Line and Panel Schedules   4/25/2008 Plumbing Sheet Index      
P0.1
  Index, Legends Schedule, and Details   4/25/2008
P1.01
  Site Plan   4/25/2008
P2.11
  Garage First Floor Plan   4/25/2008
P2.12
  Garage Second Floor Plan   4/25/2008
P2.13
  Garage Third to Fifth Floor Plan   4/25/2008
P2.14
  Garage Sixth Floor Plan (Roof)   4/25/2008
 
       
 
        Project Specifcations,dated 5/1/08.       BAGG Geotechnical Report,
dated 6/18/07.       BAGG Geotechnical Report, dated 01/13/07.       BAGG
Geotechnical Report, dated 1/14/08.      

     
Vance Brown, Inc.
  Page 3 of 3

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5
SITE IMPROVEMENT PLANS
See Attached 2 Pages

Exhibit B-5 Page 1



--------------------------------------------------------------------------------



 



The Office @ First- EXHIBIT A5
Index of Drawings and Specifications — Site Improvements
5/1/08

          Drawing #   Sheet Title   Sheet Date Civil Sheet Index      
C1.0
  Cover Sheet   5/1/2008
C2.0
  Notes, Legend, and Abbreviations   5/1/2008
C2.1
  Construction Notes   5/1/2008
C2.2
  Construction Details   5/1/2008
C3.0
  Topographic and Boundary Survey   5/1/2008
C3.1
  Topographic and Boundary Survey   5/1/2008
C4.0
  Horizontal Control and Paving Plan: Buildings 1 and 2   5/1/2008
C4.1
  Horizontal Control and Paving Plan: Buildings 3 and 4   5/1/2008
C4.2
  Horizontal Control and Paving Plan: Phase One Garage   5/1/2008
C5.0
  Grading and Drainage Plan: Buildings 1 and 2   5/1/2008
C5.1
  Grading and Drainage Plan: Buildings 3 and 4   5/1/2008
C5.2
  Grading and Drainage Plan: Phase One Garage   5/1/2008
C6.0
  Site Sections   5/1/2008
C7.0
  Site Utility Plan Buildings 1 and 2   5/1/2008
C7.1
  Site Utility Plan Courtyard Area   5/1/2008
C7.2
  Site Utility Plan Buildings 3 and 4   5/1/2008
C7.3
  Site Utility Plan Phase One Garage   5/1/2008
C8.0
  Stormwater Control Plan: Overall Site   5/1/2008
C8.1
  Stormwater Control Notes and Calculations   5/1/2008
C8.2
  Erosion Control Plan   5/1/2008
 
        Landscaping Sheet Index      
L1.1
  Notes and Legends   5/1/2008
L1.2
  Notes and Legends   5/1/2008
L1.3
  Planting Notes and Legends   5/1/2008
L1.4
  Plant List   5/1/2008
L2.1
  Landscape Layout Plan Building 1   5/1/2008
L2.2
  Landscape Layout Plan Building 2   5/1/2008
L2.3
  Landscape Layout Plan Garage   5/1/2008
L2.4
  Landscape Layout Plan Building 1 and 2 Terraces   5/1/2008
L2.5
  Landscape Layout Plan Office Campus Central Courtyard   5/1/2008
L2.6
  Landscape Layout Plan Building 3   5/1/2008
L2.7
  Landscape Layout Plan Building 4   5/1/2008
L2.8
  Landscape Layout Plan Building 3 and 4 Terraces   5/1/2008
L3.1
  Landscape Fine Grading Plan Building 1   5/1/2008
L3.2
  Landscape Fine Grading Plan Building 2   5/1/2008
L3.3
  Landscape Fine Grading Plan Garage   5/1/2008
L3.4
  Fine Grading Plan Building 1 and 2 Terraces   5/1/2008
L3.5
  Fine Grading Plan Office Campus Central Courtyard   5/1/2008
L3.6
  Landscape Fine Grading Plan Building 3   5/1/2008
L3.7
  Landscape Fine Grading Plan Building 4   5/1/2008
L3.8
  Landscape Fine Grading Plan Building 3 and 4 Terraces   5/1/2008
L4.1
  Landscape Planting Plan Building 1   5/1/2008
L4.2
  Landscaoe Planting Plan Building 2   5/1/2008
L4.3
  Landscape Planting Plan Garage   5/1/2008
L4.4
  Planting Plan Building 1 and 2 Terraces   5/1/2008

Page 1 of 2



--------------------------------------------------------------------------------



 



The Office @ First- EXHIBIT A5
Index of Drawings and Specifications — Site Improvements
5/1/08

          Drawing #   Sheet Title   Sheet Date
L4.5
  Planting Plan Office Campus Central Courtyard   5/1/2008
L4.6
  Landscape Planting Plan Building 4   5/1/2008
L4.7
  Landscape Planting Plan Building 4   5/1/2008
L4.8
  Landsape Planting Plan Building 3 and 4 Terraces   5/1/2008
L5.1
  Irrigation Plan Building 1   4/25/2008
L5.2
  Irrigations Plan Building 2   4/25/2008
L5.3
  Irrigation Plan Garage   4/25/2008
L5.4
  Irrigation Plan Building 1 bad 2 Terraces   4/25/2008
L5.5
  Irrigation Plan Office Campus Central Courtyard   4/25/2008
L5.6
  Irrigation Plan Building 4   4/25/2008
L5.7
  Irrigation Plan Building 4   4/25/2008
L5.8
  Irrigation Plan Building 3 and 4 Terraces   4/25/2008
L5.9
  Irrigation Notes and Legend   4/25/2008
L5.10
  Irrigation Details   4/25/2008
L6.1
  Construction Details   5/1/2008
L6.2
  Construction Details   5/1/2008
L6.3
  Construction Details   5/1/2008
L6.4
  Construction Details   5/1/2008
L6.5
  Construction Details   5/1/2008
L7.1
  Fountain Notes and Details   5/1/2008
L7.2
  Fountain Notes and Details   5/1/2008
L7.3
  Fountain Notes and Details   5/1/2008
 
        Site Electrical    
SE1
  Symbol List and Title 24    
SE2
  Overall Electrical Site Plan    
SE3
  Site Electrical Plan Garage and Building 1    
SE4
  Electrical Site Plan Building 2    
SE5
  Electrical Site Plan Building 3    
SE6
  Electrical Site Plan Building 4    
SE7
  Details    
SE8
  Photmetric Site Plan    
 
        Project Specifcations, dated 5/1/08.     BCGG Geotechnical Report, dated
6/18/07.     BCGG Geotechnical Report, dCted 01/13/07.     BCGG Geotechnical
Report, dated 1/14/08.    

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT C
DEVELOPMENT BUDGET
See Attached 3 Pages

Exhibit C - Page 1



--------------------------------------------------------------------------------



 



Brocade Headquarters
Exhibit C — Approved Development Budget
Version Date: 5-22-2008

                                                                               
  Footprint     Total             Bldg 2&3      Bldg 1                   Total  
  Comments    
Gross Building Area
                                                                         
Building 1-4 story
    [**]       [**]               —       [**]                       [**]      
     
Building 2 -7 story
    [**]       [**]       [**]               —                                  
 
Building 3 -7 story
    [**]       [**]       [**]               —                                  
 
 
                                                                         
Total Rentable Sq. Ft.
                            [**]       [**]                       [**]          
 
Initial Rentable SF
                            [**]       [**]                       [**]          
 
Expantion space-un Improved
                            —       —                                    
Prorata share based on SF
                            [**]       [**]                                    
 
                                                                         
Parking structure
  Cars   Footprint             [**]       [**]       [**]                      
     
Structure I
    [**]                       [**]       [**]       [**]               [**]    
  [**]    
Surface Parking
    [**]                       [**]       [**]       [**]               [**]    
  [**]    
Totals
                            [**]       [**]       [**]               [**]      
[**]  

                                                                               
      Bldg 2&3           Bldg 1           Total     Description   Unit   Qty  
Est. Costs   $/RSF   Est. Costs   $/RSF   Costs   Comments
1   LAND AND PROFIT
  $ 90.66             $ 39,588,988     $ 90.66     $ 11,311,012     $ 90.66    
$ 50,900,000          
 
                                                               
2   OFF-SITE COSTS
                                                               
Direct Costs
                                                               
Water
                    [**]               [**]                          
Power
                    [**]               [**]                          
Sewer
                    [**]               [**]                          
Utility connection fees
    [**]               [**]       [**]       [**]       [**]               [**]
 
Holger road costs
  $ 2.09             $ 914,968     $ 2.10     $ 261,411     $ 2.10            
Based on land
Total Off-Site Costs
                  $ 1,788,364     $ 4.10     $ 510,945     $ 4.10     $
2,299,309          
 
                                                               
3   DIRECT COSTS
                                                  $ 127,567,188          
Shell and Core- 7 story
                    [**]       [**]                               [**]  
Shell and Core- 4 story
                  $ —     $ —       [**]       [**]               [**]  
Common Areas/Corridors *
                    [**]               [**]                          
On-Site Work
                    [**]               [**]                          
Build Out Utility Yard
                    [**]               [**]                       [**]  
Subterranean Parking
                    [**]               [**]                          
Parking-Structure
    [**]       [**]       [**]       [**]       [**]       [**]       [**]      
[**]  
Add 80 Hotel parking stalls
  $ 16,153             $ 1,292,280                                          
Reimbursement from Hotel
                  $ (1,292,280 )                                        
Add phase I ramp up — shared parking
  $ 16,153       45     $ 726,907     $ 1.66                               [**]
 
Reimbursement for shared parking stalls
                  $ (726,907 )                                        
Deduct showers at parking structure
                  included                                        
 
                                                               
Shell Modifications
                                                            [**]  
- Bldg 3 Loading Dock
                    [**]                                          
- Bldg 2/3 Move Stairs/Redetailing/Etc
                    [**]                                          
- Bldg 2 Chilled Water Riser
                    [**]                                          
- Bldg 2/3 Manifold Chilled Water Lines
                    [**]                                          
- Ceiling Hung Bathroom Partitions
                    [**]               [**]                       [**]  
- Bldg 4 Visitor Parking Lot
                    [**]                                          
 
                                                               
Owner Directed Changes
                                                               
- Bldg 3 Cafe Terrace
                    [**]       [**]                               [**]  
- Bldg 2 HVAC Plant Upgrades
                    [**]       [**]                                  
- HVAC & Hot Water Loops
                    [**]       [**]       [**]                       [**]  
- Bldg 1 Lobby Allowance
                                    [**]                       [**]  
- Bldg 1 MEP Infrastructure CO
                                    [**]       [**]                  
 
                                                               
G.C. Fee and Profit
                    [**]               [**]                          
G.C. Design & Estimating Contigency
                    [**]     $ —       [**]       [**]       [**]       [**]  
G.C. Construction Contigency
                    [**]       [**]       [**]       [**]       [**]          
G.C. Contingency (not incl in GMP)
                    [**]       [**]       [**]       [**]       [**]          
Cost escalations (.5% per mo.to 08-08 )
                    [**]               [**]                            
Total Direct Costs
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
4   Tenant Improvements*
                  $ 102,925,822     $ 235.69     $ 36,126,589     $ 289.55     $
139,052,411       [**]  
 
                                                               
5   INDIRECT COSTS
                                                               
 
                                                               
5.1   Design, Engineering & Consultants;
                                                               
Architect and design fees- KSHA
            [**]       [**]       [**]     $ —     $ —       [**]          
Architect and design fees- KSHA Amd
                    [**]       [**]       [**]       [**]       [**]          
Kier & Wright-Engineers
            [**]       [**]       [**]       [**]       [**]       [**]        
 
Middlebrook-Enginners
                    [**]               [**]                          
Structural Engineer
                    [**]               [**]                       [**]  
Design Studies
                    [**]       [**]       [**]       [**]       [**]          
Misc Design Fees/Other
            [**]       [**]       [**]       [**]       [**]       [**]        
 
MEP Engineer
                    [**]               [**]                          
MEP Engineer — Parking Structure
                    [**]               [**]                          
Fire/Life Safety
                    [**]               [**]                          
Elevator
                    [**]               [**]                          
Lighting
                    [**]               [**]                          
Graphics
                    [**]               [**]                          
Acoustical
                    [**]               [**]                          
Civil/Soils
                                                               
Civil Engineer -Bay Area Soils
            [**]       [**]       [**]       [**]       [**]       [**]        
 
Geotechnical (Soils) Engineer
            [**]       [**]       [**]       [**]       [**]       [**]        
 
Surveyor
                    [**]               [**]                          
Other Consultants
                    [**]               [**]                          
Guzzardo
                    [**]               [**]       [**]       [**]          
Appian
                    [**]               [**]                       [**]  
Parking
                    [**]               [**]                          
Traffic Engineering
                    [**]               [**]                          
Construction Manager
                    [**]       [**]       [**]       [**]       [**]          
LEED’s certification consultant
                    [**]               [**]                          
LEED’s commissioning
                    [**]               [**]                          
Consultant Reimbursables
            [**]     $ —             $ —                          
 
                                                               
Subtotal Consultants
                    [**]       [**]       [**]       [**]       [**]          

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Brocade Headquarters
Exhibit C — Approved Development Budget
Version Date: 5-22-2008

                                                                               
      Bldg 2&3           Bldg 1           Total     Description   Unit   Qty  
Est. Costs   $/RSF   Est. Costs   $/RSF   Costs   Comments
5.2 Testing & Inspection
                                                               
Deputy (structural)
    [**]               [**]       [**]       [**]       [**]       [**]        
 
Roof Inspection
                          $ —                                  
Soils testing
                          $ —                                  
Reimbursable
                          $ —                                  
Subtotal Testing and Inspections
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
5.3 Taxes and Title
                          $ —                                  
Property Taxes (pre closing)
                  $ 228,086     $ 0.52     included                     [**]  
ALTA Survey
                          $ —                               [**]  
 
                          $ —                                  
Subtotal Taxes and Title
                  $ 228,086     $ 0.52     $ —     $ —     $ 228,086          
 
                                                               
 
                          $ —                                  
5.4 Permit and Fees
                          $ —                                  
Planning fees
                  $ 250,000     $ 0.57     $ 50,000     $ 0.40     $ 300,000    
     
Mapping fees
                  $ 50,000     $ 0.11     included                        
School Fees
  $ 0.92             $ 401,762     $ 0.92     $ 114,786     $ 0.92     $ 516,548
         
Building Permit — Commercial Tax
    3.0 %           $ 2,315,831     $ 5.30     $ 812,848     $ 6.51     $
3,128,679       [**]  
Building & Structure Tax
    1.5 %           $ 1,157,916     $ 2.65     $ 406,424     $ 3.26     $
1,564,340       [**]  
Grading/Shoring/Soils Report
                  included           included                        
Traffic Mitigation Fees
  $ 6.41             $ 2,800,000     $ 6.41     $ 737,344     $ 5.91     $
3,537,344       [**]  
Public Works/Other Permits
  $ 1.00             $ 436,698     $ 1.00     $ 100,000     $ 0.80     $ 536,698
         
Permit Fees — Contingency
  $ 0.50             $ 218,349     $ 0.50     included                        
Miscellaneous Permits
  $ —                     $ —                                  
SubTotal Permit and Fees
                  $ 7,630,556     $ 17.47     $ 2,221,402     #VALUE!   $
9,851,958          
 
                                                               
5.5 Insurance, Legal and Admin.
                                                               
Formation Legal
                    [**]       [**]       [**]                          
Legal Contracts
                    [**]               [**]                          
Other Legal
                    [**]       [**]       [**]               [**]       [**]  
Insurance
                                                               
Bldrs risk etc
    [**]               [**]       [**]       [**]       [**]       [**]        
 
OCIP
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]  
Bonds
                                                               
Accounting
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
Subtotal Insurance and Legal
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
5.6 Development and Construction Management
                                                               
Development Fees
                  $ 3,000,000     $ 6.87       [**]                       [**]  
 
                                                               
Subtotal Development and CM fees
                  $ 3,000,000     $ 6.87     $ —     $ —     $ 3,000,000        
 
 
                                                               
5.7 Commissions
                                                               
Landlord Side Only Brokers
                    [**]       [**]                                  
 
                                                               
Subtotal Commissions
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
5.8 Other Soft Costs
                                                               
Signage
                    [**]       [**]       [**]       [**]       [**]          
Buyer Closing Costs
                    [**]       [**]                                  
Seller Closing Costs
                    [**]       [**]                                  
Closing Costs on Original Land
                    [**]       [**]                                  
Land Carry Interest
                    [**]       [**]                               [**]  
 
                                                               
Subtotal Other Soft Costs
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
Total Indirect Costs
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
6 Soft Cost Contingency
    [**]               [**]       [**]       [**]       [**]       [**]        
 
 
                                                               
7 TOTAL BEFORE FINANCING
                    [**]       [**]       [**]       [**]       [**]          
 
                                                               
Capitalized Interest
                  $ —     $ —                                  
Loan Fees
                  $ —     $ —     $ —                          
 
                                                               
GRAND TOTAL
                    [**]       [**]       [**]       [**]       [**]          
 
                                                    [**]          
Note:  [**]
                                                    [**]       [**]  
[**]
                                                    [**]          
[**]
                                                               

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Exhibit C
Accrued Expenses

                              Bldg 2&3   Bldg 1   Total     Thru Draw 7   Thru
Draw 7   5/16/2008     Actual   Actual   Actual Description   Costs   Costs  
Costs
1 LAND AND PROFIT
                         
2 OFF-SITE COSTS
                       
Utility connection fees
                       
Holger road costs
                       
Total Off-Site Costs
  $ —     $ —     $ —  
 
                       
3 DIRECT COSTS
                       
Shell and Core- 7 story
    [**]               [**]  
Shell and Core- 4 story
                       
On-Site Work
    [**]               [**]  
 
                       
Total Direct Costs
    [**]     $ —       [**]  
 
                       
4 Tenant Improvements*
  $ —     $ —     $ —    
5 INDIRECT COSTS
                       
 
                       
5.1   Design, Engineering & Consultants;
                       
Architect and design fees- KSHA
    [**]               [**]  
Kier & Wright-Engineers
    [**]               [**]  
Design Studies
    [**]               [**]  
Civil/Soils
                       
Civil Engineer -Bay Area Soils
    [**]               [**]  
Geotechnical (Soils) Engineer
    [**]               [**]  
Other Consultants
                       
Guzzardo
    [**]       [**]       [**]  
Appian
    [**]               [**]  
 
                       
Subtotal Consultants
    [**]       [**]       [**]  
 
                       
5.2 Testing & Inspection
                       
Roof Inspection
                       
Soils testing
                       
Subtotal Testing and Inspections
  $ —     $ —     $ —  
 
                       
5.3 Taxes and Title
                       
Property Taxes (pre closing)
  $ 228,086             $ 228,086  
 
                       
Subtotal Taxes and Title
  $ 228,086     $ —     $ 228,086  
 
                       
5.4 Permit and Fees
                       
Planning fees
  $ 250,000     $ 27,640     $ 277,640  
Mapping fees
  $ 3,081             $ 3,081  
Building Permit — Commercial Tax
  $ 212,014             $ 212,014  
SubTotal Permit and Fees
  $ 465,095     $ 27,640     $ 492,735  
 
                       
5.5 Insurance, Legal and Admin.
                       
Formation Legal
    [**]               [**]  
Insurance
                       
Bldrs risk etc
    [**]               [**]  
OCIP
    [**]       [**]       [**]  
Accounting
    [**]               [**]  
 
                       
Subtotal Insurance and Legal
    [**]       [**]       [**]  
 
                       
5.5 Development and Construction Management
                       
Development Fees
  $ 750,000             $ 750,000  
 
                       
Subtotal Development and CM fees
  $ 750,000     $ —     $ 750,000  
 
                       
5.6 Commissions
                       
Land Commission
    [**]               [**]  
 
                       
Subtotal Commissions
  $ —     $ —     $ —  
 
                       
5.7 Other Soft Costs
                       
Signage
    [**]               [**]  
Other Soft Costs
    [**]               [**]  
Seller Closing Costs
    [**]               [**]  
Closing Costs on Original Land
    [**]               [**]  
Land Carry Interest
    [**]               [**]  
 
                       
Subtotal Other Soft Costs
    [**]     $ —       [**]  
 
                       
Total Indirect Costs
    [**]       [**]       [**]  
 
                       
6 Soft Cost Contingency
                  $ —  
 
                       
7 GRAND TOTAL
    [**]       [**]       [**]  

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
PROJECT SCHEDULE
See Attached 8 Pages
Exhibit D – Page 1

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323925.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 1 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323926.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 2 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323927.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 3 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323928.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 4 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323929.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 5 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323930.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 6 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323931.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 7 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit F — Project Schedule
  The Offices @ First    

(LOGO) [f43239f4323932.gif]
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5/15/08
Vance Brown, Inc.
  Page 8 of 8   @First Contract Schedule 5.15.08.fts

 



--------------------------------------------------------------------------------



 



EXHIBIT E
DEVELOPMENT ENTITLEMENTS
General Plan Amendment approved by the San Jose City Council on 12/12/06 with
environmental clearance through adoption of a Negative Declaration
     Removes the Mixed Industrial Overlay designation so that the Property’s
current designation is Industrial Park only.
Parcel Map recorded 8/14/07
     Creates Parcel 2
Grading Permit (#07 019799 GR (3-11445)) issued 8/22/07
     Allows stockpiling of import materials (dirt)
Site Development Permit (#H07-018) issued 10/19/07 recorded 11/5/07
     Permits construction of 888,860 square feet for office uses
Site Development Permit Adjustment issued 5/2/08
     Alters height of Building 1 and adds loading dock
Parcel Map recorded 5/5/08
     Creates Parcels 1, 2, 3, 4 and 5
Grading Permit (#08 006184 GR (3-11445) issued 5/5/08
     Allows grading, consisting of pads for four office buildings and two
garages
Exhibit E – Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LETTER OF CREDIT
IRREVOCABLE LETTER OF CREDIT NO. [_]
May ___, 2008

     
To:
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose, California 95110

Ladies and Gentlemen:
          At the request and for the account of MFP At First Parallel SPE, LLC
(the “Account Party”), we hereby establish this Irrevocable Letter of Credit
(the “Letter of Credit”) in your favor to secure the obligations of
MFP/Hunter@First Development Partners, LLC under the Development Services
Agreement dated May ___, 2008, as may be amended from time to time, in
accordance with the following terms and conditions:

1.   Expiration. This Letter of Credit shall automatically expire at the close
of business on the earliest of:

  (a)   June 1, 2009, but such expiration date shall be automatically extended
without amendment for a period of one (1) year from the present or any future
expiration date, but in no event later than November 21, 2010, unless, at least
30 days before any expiration date, we notify you by registered mail or
overnight courier service at the above address, that this Letter of Credit is
not extended beyond the current expiration date; and     (b)   our receipt of
your certificate in the form of Annex A-1 hereto appropriately completed,
together with this Letter of Credit.

In the event such expiration date shall not be a Business Day (as hereinafter
defined) then this Letter of Credit shall expire on the next succeeding Business
Day.

2.   Stated Amount. The aggregate amount available under this Letter of Credit
shall be Twenty Million and 00/100 Dollars ($20,000,000.00) in U.S. Dollars,
which amount as from time to time reduced as provided in paragraph 3 is
hereinafter referred to as the “Stated Amount.”

3.   Reductions in the Stated Amount. The Stated Amount shall be reduced
automatically from time to time upon our honoring of a demand for payment
hereunder by an amount equal to the amount of such payment. The Stated Amount
may also be reduced from time to time at your written directions in the form of
Annex A-2 hereto.

Exhibit F – 1

 



--------------------------------------------------------------------------------



 



4.   Documents To Be Presented. Funds under this Letter of Credit are available
to you against a certificate signed by you in the form of Annex A-3 hereto
appropriately completed (a “Drawing”).

5.   Method and Notice of Presentment. The certificate referenced in paragraph 4
(a “Demand for Payment”) may be delivered to us in person, by mail, by an
express delivery service, or by telecopy to our fax number
[                                        ]. A Demand for Payment shall be
presented during our business hours on a Business Day prior to the expiration
hereof at our office at
[                                                            ]. As used herein,
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which the New York Stock Exchange is closed or Banks in New York or
Charlotte, North Carolina are authorized to close.

6.   Time and Method for Payment.

  (a)   If a Demand for Payment is made on a Business Day to us prior to
11:00 a.m. in strict conformity with the terms and conditions hereof, payment
shall be made to you, not later than 3:30 p.m. on the second succeeding Business
Day (or third succeeding Business Day if the account is outside the United
States) or such later date as you may specify in such demand for payment. All
times referenced herein are as of New York, New York time.     (b)   Unless
otherwise agreed, payment under this Letter of Credit shall be made in
immediately available funds to such bank accounts specified by you in the Demand
for Payment.

7.   Transferability. This Letter of Credit is transferable. Transfer of this
Letter of Credit is subject to our receipt of your instructions in the form
attached hereto as Annex A-4 accompanied by the original Letter of Credit and
all amendment(s), if any. Costs or expenses of such transfer shall be for your
account.

8.   GOVERNING LAW AND CUSTOMS. TO THE EXTENT CONSISTENT WITH THE EXPRESS
PROVISIONS HEREOF, THIS LETTER OF CREDIT SHALL BE GOVERNED BY THE INTERNATIONAL
STANDBY PRACTICES — ISP98 (“ISP98”), AND TO THE EXTENT CONSISTENT WITH THE
EXPRESS PROVISIONS HEREOF AND NOT GOVERNED BY THE ISP98, THIS LETTER OF CREDIT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

9.   Irrevocability. This Letter of Credit shall be irrevocable.

10.   No Negotiation. A Demand for Payment under this Letter of Credit shall be
presented directly to us and shall not be negotiated to or by any third party.

11.   Address for Communications. Communications with respect to this Letter of
Credit shall be in writing and shall be addressed to us at the addresses
referenced in paragraph 5, specifically referred thereon to our Irrevocable
Letter of Credit No. [                    ].

Exhibit F – 2



 



--------------------------------------------------------------------------------



 



12.   Complete Agreement. This Letter of Credit, including Annex A-1 through A-4
hereto, sets forth in full the terms of our undertaking. Reference in this
Letter of Credit to other documents or instruments is for identification
purposes only and such reference shall not modify or affect the terms hereof or
cause such documents or instruments to be deemed incorporated herein.

Exhibit F – 3



 



--------------------------------------------------------------------------------



 



          We hereby agree with you to honor your demand for payment presented in
strict compliance with the terms and conditions of this Letter of Credit.

            Very truly yours,

BANK OF AMERICA, N.A.
      By:                Name:                Title:        

Exhibit F – 4

 



--------------------------------------------------------------------------------



 



ANNEX A-1
TERMINATION CERTIFICATE REPAYMENT
Re:      Irrevocable Letter of Credit No. [                    ]
          The undersigned, a duly authorized officer of Brocade Communications
Systems, Inc. (the “Beneficiary”), hereby certifies to Bank of America, N.A.
(the “Bank”), with reference to Irrevocable Letter of Credit No.
[                                        ] (the “Letter of Credit”, any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit) issued by the Bank in favor of the
Beneficiary, that the Account Party is not required to maintain the Letter of
Credit at this time.
          The Letter of Credit is attached hereto and being surrendered to you
herewith.
          IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the day of                     , 20___.

            BROCADE COMMUNICATIONS SYSTEMS,
INC., a Delaware corporation
      By:                Name:                Title:        

Exhibit F – 5

 



--------------------------------------------------------------------------------



 



ANNEX A-2
REDUCTION CERTIFICATE
Re:      Irrevocable Letter of Credit No. [                    ]
          The undersigned, a duly authorized officer of Brocade Communications
Systems, Inc. (the “Beneficiary”), hereby certifies to Bank of America, N.A.
(the “Bank”), with reference to Irrevocable Letter of Credit No.
[                                        ] (the “Letter of Credit”, any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit) issued by the Bank in favor of the
Beneficiary, that the Stated Amount of the Letter of Credit shall permanently be
reduced to U.S. $                                        .
          IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the day of                    , 20___

            BROCADE COMMUNICATIONS SYSTEMS,
INC., a Delaware corporation
      By:                Name:                Title:        

Exhibit F – 6

 



--------------------------------------------------------------------------------



 



ANNEX A-3
CERTIFICATE FOR DRAWING
Re:      Irrevocable Letter of Credit No.
[                                        ]
          The undersigned, a duly authorized officer of Brocade Communications
Systems, Inc. (the “Beneficiary”), hereby demands payment in the amount of U.S.
$[                    ] (the “Drawing”) from Bank of America, N.A. (the “Bank”),
under Irrevocable Letter of Credit No. [                    ] (the “Letter of
Credit”, any capitalized term used herein and not defined shall have its
respective meaning as set forth in the Letter of Credit) issued by the Bank in
favor of the Beneficiary.
          The undersigned hereby certifies that:
     (a) The Beneficiary is making this Drawing [complete certification with
either (i) or (ii) as applicable]
     (i) pursuant to the terms of the Development Services Agreement between the
Beneficiary and MFP/Hunter@First Development Partners, LLC, dated May ___, 2008,
as amended (the “Development Services Agreement”); or
     (ii) by reason of Beneficiary having received a notice of Non-Renewal from
Bank of America, N.A. and not having received a replacement Letter of Credit
acceptable to the Beneficiary.
     (b) The Beneficiary has not issued a certificate in the form of Annex A-1
to the Letter of Credit.
     (c) The Drawing does not exceed the Stated Amount.
     (d) (i) Payment of this demand for payment is requested on or before 3:30
p.m., the second Business Day succeeding (or, if the account specified below is
outside the United States, three Business Days after) the Business Day on which
this Certificate is received or deemed to have been received by the Bank in
accordance with paragraph 6 of the Letter of Credit.
     (ii) Payment of this demand for payment shall be made to the Beneficiary by
credit to the following account:

            Brocade Communications Systems, Inc.
[Account Information]
                       

Exhibit F – 7

         

 



--------------------------------------------------------------------------------



 



                                   

          IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the day of                     , 20___.

            BROCADE COMMUNICATIONS SYSTEMS,
INC., a Delaware corporation
      By:                Name:                Title:        

Exhibit F – 8

 



--------------------------------------------------------------------------------



 



ANNEX A-4
TRANSFER FORM
                                        , 200_
Bank of America N.A.
[applicable address]

     
Re:
  Irrevocable Standby Letter of Credit No.                     

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:
 
Name of Transferee
 
Address
By this transfer all our rights as the original beneficiary, including all
rights to make drawings under the Letter of Credit, go to the transferee. The
transferee shall have sole rights as beneficiary, whether existing now or in the
future, including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.
We enclose the original letter of credit and any amendments thereto. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the transferee with your customary notice of
transfer.
For your transfer fee of $250.00

*   Enclosed is our check for $                                           *  
You may debit my/our Account No.                    

We also agree to pay you on demand any expenses which may be incurred by you in
connection with this transfer.

Exhibit F – 9



--------------------------------------------------------------------------------



 



 
The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).
 
   
NAME OF BANK
 
   
AUTHORIZED SIGNATURE AND TITLE
 
   
PHONE NUMBER

 
 
NAME OF TRANSFEROR
 
 
NAME OF AUTHORIZED SIGNER AND TITLE
 
 
AUTHORIZED SIGNATURE


Exhibit F – 10

 



--------------------------------------------------------------------------------



 



EXHIBIT G
OWNER DESIGN MODIFICATIONS (BUILDING ONE)
See Attached 6 Pages
Exhibit G — Page 1

 



--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

          Item #   Sheet Number   Comments
 
  BUILDING #1,
Design Development Dated 05.01.08    
 
       
B1-1
  A2.11   Revised location of Loading Dock doors #117 to be centered on the
dock. The doors shall be hollow metal, painted w/o sidelites.
 
       
B1-2
      Walk off mats at all Entry doors need to be 6’ wide for LEED
 
       
B1-3
      Verify Building Lobby requires a 2 hour fire rating for walls and 90
min.for doors.
 
       
B1-4
      Verify Elevator Lobby doors require a 90 min. rating
 
       
B1-5
  A2.12, A2.13, A2.14   Move west wall of Stair 1 &2 to align w/ finish face of
future furring at brace frames.
 
       
B1-6
  A2.12   Window covering called out in Keynote #16 shall match Tl Mecho Shade
blinds.
 
       
B1-7
  A3. 01   Revised location of Loading Dock doors #117 to be centered on the
dock. The doors shall be hollow metal, painted w/o sidelites.
 
       
B1-8
  A3.02   South Elevation note that a future card reader will be installed to
right of pair of entry doors.
 
       
B1-9
  A5.01   Same notes as Items B1-1, B1-2, B1-3 above.
 
       
B1-10
  3&4/A5.11   Revise restrooms mirrors from 3 to 1 large mirror from wall to
wall.
 
       
B1-11
  5/A5.11   Extend lavatory backsplash up 4” to bottom of mirror.
 
       
B1-12
      Revise counter edge detail to have square eased edge instead of bullnose.
 
       
B1-13
  A7.10   Elevator cab finishes shall be selected as part of Tl, cab shall to be
designed to allow for 1/2” of floor finish. Check 2/A7. 11 key.
 
       
B1-14
  3/A8.02, 4/A8.06   Note that a future card reader will be installed to right
of pair of entry doors.
 
       
B1-15
  1 C/A10.05, 2/A10.05   Revise detail of acoustical tile ceiling to include 2”
expansion edge angle per 2007 code requirements. It is noted that no acoustical
tile ceiling shall be installed in Base Building scope.
 
       
B1-16
  A10.10   Revise to following doors to be full height, 111A, Ground Floor 118,
104, 105, 106, 107, 108, 109, 110, 119, 116A, Typical Upper Floors 211A,204,206,
205, 207, 208, 218A.
 
       
B1-17
  A10.30   Janitor Closet base shall be rubber not VCT. All finishes TBD as part
of Ties.
 
       
B1-18
  A2.xx   Sheet note calls for 2 hr. fireproofing on brace frame seismic
elements. Eliminate if not needed to meet code.
 
       
B1-19
  1/P4.03   Add make-up to Chilled Water system to detail. Verify make-up water
pipe size to boiler.
 
       
B1-20
  2/E3.9   Unit substations be housed within penthouse enclosure not exposed to
the weather.
 
       
B1-21
  1/A5.03   Room 1.2.18 should be labelled as Telephone Room.

          Item #   Sheet Number   Comments
 
  BUILDING #2,
Bulletin #2 Issue for Permit Addendum dated 05.01.08    
 
       
B2-1
  A2.11   Walk off mats at all Entry doors need to be 6’ wide for LEED
 
       
B2-2
      Verify Building Lobby requires a 2 hour fire rating for walls and 90
min.for doors.
 
       
B2-3
      Verify Elevator Lobby doors require a 90 min. rating
 
       

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08

 



--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

          Item #   Sheet Number   Comments
B2-4
  A2.12, A2.13,A2.14   Move west wall of Stair 1 &2 to align w/ finish face of
future furring at brace frames.
 
       
B2-5
      Verify the Elevator Lobby Hold Open Door Pockets align w/ finish face of
future fuuring at brace frames.
 
       
B2-6
  A2.14A   Verify that duct enclosure call out in Keynote #12 will clear future
Tl ceiling.
 
       
B2-7
  A3.01   Window covering called out in Keynote #8 shall match Tl Mecho Shade
blinds.
 
       
B2-8
  A3.02   South Elevation note that a future card reader will be installed to
right of pair of entry doors.
 
       
B2-9
  A5.01   Same notes as Items B2-1 , B2-2, B2-3 above.
 
       
B2-10
  3&4/A5.11   Revise restrooms mirrors from 3 to 1 large mirror from wall to
wall.
 
       
B2-11
  5/A5.11   Extend lavatory backsplash up 4” to bottom of mirror.
 
       
B2-12
      Revise counter edge detail to have square eased edge instead of bullnose.
 
       
B2-13
  A7.10   Elevator cab finishes shall be selected as part of Tl, cab shall to be
designed to allow for 1/2” of floor finish. Check 2/A7.11 key.
 
       
B2-14
  3/A8.02, 4/A8.06   Note that a future card reader will be installed to right
of pair of entry doors.
 
       
B2-15
  1C/A10.05, 2/A10.05   Revise detail of acoustical tile ceiling to include 2”
expansion edge angle per 2007 code requirements. It is noted that no acoustical
tile ceiling shall be installed in Base Building scope.
 
       
B2-16
  A10.10   Revise to following doors to be full height, 111A, Ground Floor118,
104, 105, 106, 107, 108, 109, 110, 119, 116A, Typical Upper Floors 211A,204,206,
205, 207, 208, 218A.
 
       
B2-17
  A10.30   Janitor Closet base shall be rubber not VCT. All finishes TBD as part
of Ties.
 
       
B2-18
  A2.xx   Sheet note calls for 2 hr. fireproofing on brace frame seismic
elements. Eliminate if not needed to meet code.
 
       
B2-19
  A2.11   Door to Service Elevator Lobby is only 3’ wide. Minimum width needs to
accommodate 51” wide deliveries. Door should be made into a double door and
equipped with magnetic hold opens.
 
       
B2-20
  A3.01, A3.02   Curtain wall fly-ups appear unchanged from January drawings.
Brocade requested these fly-ups will be reduced in height and VE savings
realized.
 
       
B2-21
  M5.1, MT.24   Cooling Tower and Chiller schedule information calls for VFD
while T-24 Sheet MECH-5-C shows these as being one speed. T-24 sheet should be
changed.
 
       
B2-22
  E3.1   Booster pump package for domestic cold water is not provided with
electrical power. Add power for these pumps.
 
       
B2-23
  E4.1   Conduit from 21 kV service breaker to future added
transformer/switchgear to be installed to roof as part of base building
installation.
 
       
B2-24
  3/E3.9   Unit substation to be housed within penthouse enclosure not exposed
to the weather.
 
       
B2-25
  1/P4.03   Add make-up water to Chilled Water system. Correct make-up water
pipe size to boiler system.

          Item #   Sheet Number   Comments
 
  BUILDING #3,
Bulletin #2 Issue for Permit Addendum dated 05.01.08    

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08

 



--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

          Item #   Sheet Number   Comments
B3-1
  A2.11   Walk off mats at all Entry doors need to be 6’ wide for LEED
 
       
B3-2
      Verify Building Lobby requires a 2 hour fire rating for walls and 90
min.for doors.
 
       
B3-3
      Add pair of exterior glass doors to Cafeteria Patio.
 
       
B3-4
      Add pair of hollow metal exterior doors to Load Dock for Kitchen.
 
       
B3-5
      Verify Elevator Lobby doors require a 90 min. rating
 
       
B3-6
  A2.12, A2.13,A2.14   Move west wall of Stair 1 &2 to align w/ finish face of
future furring at brace frames.
 
       
B3-7
      Verify the Elevator Lobby Hold Open Door Pockets align w/ finish face of
future fuuring at brace frames.
 
       
B3-8
  A2.14A   Verify that duct enclosure call out in Keynote #12 will clear future
Tl ceiling.
 
       
B3-9
  A3.01   Window covering called out in Keynote #8 shall match Tl Mecho Shade
blinds.
 
       
B3-10
  A3.02   South Elevation note that a future card reader will be installed to
right of pair of entry doors.
 
       
B3-11
  A5.01   Same notes as Items B2-1 , B2-2, B2-3 above.
 
       
B3-12
  3&4/A5.11   Revise restrooms mirrors from 3 to 1 large mirror from wall to
wall.
 
       
B3-13
  5/A5.11   Extend lavatory backsplash up 4” to bottom of mirror.
 
       
B3-14
      Revise counter edge detail to have square eased edge instead of bullnose.
 
       
B3-15
  A7.10   Elevator cab finishes shall be selected as part of Tl, cab shall to be
designed to allow for 1/2” of floor finish. Check 3/A7. 11 key.
 
       
B3-16
  3/A8.02, 4/A8.06   Note that a future card reader will be installed to right
of pair of entry doors.
 
       
B3-17
  1C/A10.05, 2/A10.05   Revise detail of acoustical tile ceiling to include 2”
expansion edge angle per 2007 code requirements. It is noted that no acoustical
tile ceiling shall be installed in Base Building scope.
 
       
B3-18
  A10.10   Revise to following doors to be full height, 111A, Ground Floor118,
104, 105, 106, 107, 108, 109, 110, 119, 116A, Typical Upper Floors 211A,204,206,
205, 207, 208, 218A.
 
       
B3-19
  A10.30   Janitor Closet base shall be rubber not VCT. All finishes TBD as part
of Ties.
 
       
B3-20
  A2.xx   Sheet note calls for 2 hr. fireproofing on brace frame seismic
elements. Eliminate if not needed to meet code.
 
       
B3-21
  A2. 11   Door to Service Elevator Lobby is only 3’ wide. Minimum width needs
to accommodate 51” wide deliveries. Door should be made into a double door and
equipped with magnetic hold opens.
 
       
B3-22
  A3.01 , A3.02   Curtain wall fly-ups appear unchanged from January drawings.
Brocade requested these fly-ups will be reduced in height and VE savings
realized.
 
       
B3-23
  A2.15, M2.8   Identify roof area where future kitchen mechanical equipment
will be located.
 
       
B3-24
  M5.1, MT.24   Cooling Tower and Chiller schedule information calls for VFD
while T-24 Sheet MECH-5-C shows these as being one speed. T-24 sheet should be
changed.
 
       
B3-25
  E3.1   Booster pump package for domestic cold water is not provided with
electrical power. Add power for these pumps.
 
       
B3-26
  3/E3.9   Unit substation to be housed within penthouse enclosure not exposed
to the weather.

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08

 



--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

          Item #   Sheet Number   Comments
B3-27
  P2.11   Sleeve for future Kitchen grease waste pipe should be added with
associated flex connection to site waste piping that is run to grease
intercepter.
 
       
B3-28
  1/P4.03   Add make-up water to Chilled Water system. Correct make-up water
pipe size to boiler system.   Item #   Sheet Number   Comments
 
  SITE
Bulletin #2 Issue for Permit Addendum dated 05.01.08    
 
       
S-1
  C4.0   Show location of Load Dock doors for Building #1 in the correct
location.
 
       
S-2
  C4.1   Show the addition of new doors for Load Dock and Patio for Building #3.
 
       
S-3
  C5.0 & L-2.1   Add three (3) access doors in west wall of Service Yard of
Building #1 for refueling. Exact location on elevation TBD.
 
       
S-4
  L-2.6   Add security gate across west walkway leading to public sidewalk.
 
       
S-5
      Develop Trash Enclosure to west of Load Dock, adjacent to ramp landing.
 
       
S-6
  L-5.1   Provide information on greywater system.
 
       
S-7
  SE-3   Provide lighting for Service Yards and Loading Dock.
 
       
S-8
  SE-5   Provide power outlets in low height wall around Patio.
 
       
S-9
      Site conduit to support intra camus network to be included in base project
cost. Requirements forthcoming from Brocade.   Item #   Sheet Number   Comments
 
  PARKING GARAGE Redesign Development dated 05.01.08    
 
       
P-1
  A7.11   Elevator cab finishes to be TBD in the Tl package.
 
       
P-2
  A8.10   Brocade to provide future input on security gate arms and roll down
grilles. Development Manager to include all costs for parking management tools,
card access equipment and other equipment for separating the hotel 80 stalls
from the brocade stalls
 
       
P-3
  General   Blue security phones to be locate in future Tl.
 
       
P-4
  E3.x   Provide photometric analysis indicating minimum footcandle requirements
are met within all garage areas.
 
       
          Specifications
          Section   Item   Comments
_01352-LEED REQUIREMENTS
  1.02 References, O.1.LEED-NC v2.2   Project is registered on USGBC website
under LEED-CS 2.0. Project LEED Checklist dated 9/5/07 is a CS Checklist, though
not labeled.
 
       
 
  1 .04 Project Goals, A. LEED Project Goals, 1. LEED Credits   Credits in items
c, d, l, j, k, l, p, q, t and ee are LEED-NC credits which are slightly
different from LEED-CS credits
 
       
 
  1.04 Project Goals, A. LEED Project Goals, 2.   References LEED-NC v2.2
 
       
 
  2.02 Recycled Content of Materials, A.   LEED Credit 4.2 requires a minimum
20% of the cost of materials constitute recycled content
 
       
 
  2.03 Certified Wood   LEED Credit is MR 6 in CS

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08





--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

              Item #   Sheet Number   Comments
 
  2.04 Construction
IAQ Management, B   LEED Credit 3.2 IAQ for pre-occupancy doesn’t exist in
LEED-CS
 
           
 
          Commissioning to be referenced for LEED EA Prerequisite 1 and EQ-3
Enhanced Commissioning
 
           
_01505-CONSTRUCTION WASTE MANAGEMENT
          No Reference to LEED Letter Template for Waste Calculation Tables for
MR2.1 and 2.2
 
           
_02871-BICYCLE RACKS
  1.01,B.1   Doesn’t specify whether “Silver” certification is for LEED-NC or
LEED-CS (points required are different)
 
           
_02810-LANDSCAPE IRRIGATION
          No Reference to Stormwater Management plan, LEED Credit SS-6.2
 
           
 
          No Reference to Graywater system, LEED Credit WE-1.2
 
           
_02820-FOUNTAINS
          No Reference to Graywater system, LEED Credit WE-1.2
 
           
_033000-CAST-lN-PLACE CONCRETE
          No reference to Fly Ash content for LEED MR-4. 1/4.2 Recycled Content
 
           
_05500 METAL FABRICATIONS
  1.01.D.1   Doesn’t specify whether “Silver” certification is for LEED-NC or
LEED-CS (points required are different)
 
           
_06070-WOOD TREATMENT
          No reference to documentation for LEED Credit EQ-4.1 (Adhesives VOC
content)
 
           
 
          No reference to documentation for LEED Credit EQ-4.4
(Composite-wood products with no urea formaldehyde)
 
           
 
          No reference to documentation for LEED Credit MR-6-Certified Wood
 
           
_06100-ROUGH CARPENTRY
          No reference to documentation for LEED Credit EQ-4.1
(Adhesives VOC content)
 
           
 
          No reference to documentation for LEED Credit EQ-4.4
(Composite-wood products with no urea formaldehyde)
 
           
 
          No reference to documentation for LEED Credit MR-6-Certified Wood
 
           
_07210 BUILDING INSULATION
          No reference to documentation for LEED Credit EQ-4.4
(Composite-wood products with no urea formaldehyde)
 
           
_07511 BUILT-UP ASPHALT ROOFING
          No reference to documentation for LEED Credit SS-7.2 Heat Island
Effect (Roof).
 
           
_08121 ALUMINUM FRAMES
          No reference to documentation for LEED Credit MR-4. 1/4. 2 Recycled
Content
 
           
 
          No reference to documentation for LEED Credit MR-5.1 Regional
Materials
 
           
_08212-FLUSH WOOD DOORS
          No reference to documentation for LEED Credit MR-6-Certified Wood
 
           
 
          No reference to documentation for LEED Credit EQ-4.4
(Composite-wood products with no urea formaldehyde)

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08





--------------------------------------------------------------------------------



 



Brocade’s Project Team Comments of
Offices @ First Building Packages Dated 05.01.08

          Item #   Sheet Number   Comments
_08411 -ALUMINUM FRAMED STOREFRONTS
      No reference to documentation for LEED Credit MR-4. 1/4.2 Recycled Content
 
       
 
      No reference to documentation for LEED Credit MR-5.1 Regional Materials
 
       
_08911-GLAZED ALUMINUM CURTAIN WALL
      No reference to documentation for LEED Credit MR-4. 1/4.2 Recycled Content
 
       
 
      No reference to documentation for LEED Credit MR-5.1 Regional Materials
 
       
_09220-PORTLAND CEMENT PLASTER
      No reference to documentation for LEED Credit MR-4.1/4.2 Recycled Content
for lath materials
 
       
 
      No reference to documentation for LEED Credit MR-5.1 Regional Materials
for lath materials
 
       
10504-PLASTIC-LAMINATED FACED LOCKERS
      These can be deleted.
 
       
10520-FIRE PROTECTION SPECIALTIES
  2.02, B. Cabinets   Change from semi-recessed to fully recessed
 
       
14210 ELECTRIC TRACTION ELEVATORS
  2.05 Car Enclosure   Depth of pan to accommodate tile/stone floor finish
 
       
15500 HEATING, VENTILATING & AIR CONDITIONING
      No reference to LEED Prequisite EA Commissioning
 
       
 
      No reference to LEED Credit EA-1 Optimize Energy Performance
 
       
 
      No reference to LEED Credit EA-3 Enhanced Commissioning
 
       
16010 GENERAL ELECTRICAL REQUIREMENTS
      No reference to LEED Prequisite EA Commissioning
 
       
 
      No reference to LEED Credit EA-1 Optimize Energy Performance
 
       
 
      No reference to LEED Credit EA-3 Enhanced Commissioning
 
       
16570 LOW VOLTAGE
LIGHTING CONTROL SYSTEMS
      No reference to LEED Credit EA-1 Optimize Energy Performance
 
       
 
      No reference to LEED Credit SS-8 Light Pollution Reduction

Brocade
RMW architecture interiors
D.R.Young Associates, Inc.
05.09.08





--------------------------------------------------------------------------------



 



EXHIBIT H
DESCRIPTION OF SHELL AND CORE IMPROVEMENTS
Development Manager shall complete the following work as part of required Shell
and Core Delivery:

  1.   Base Building electrical, mechanical, fire protection, and life safety
systems distribution shall be in accordance with the approved Final Plans and
Specifications for unoccupied office space in a shell condition. All such
systems shall be in good working order.     2.   The area intended for the
Interior Improvements shall be clean and free from any Shell and Core debris and
material.     3.   Completed men’s and women’s toilet rooms and other common
area rooms noted on the approved Final Plans and Specifications.     4.  
Completed elevators, including call buttons and elevator lobby walls with a
level 4 drywall finish. One elevator per building shall be operational and
permitted through Cal OSHA for temporary use as a construction elevator. All
other elevators shall be complete, with cab finishes, and ready for Cal OSHA
inspection pending completion of the tenant improvement scope of work.     5.  
Completed electrical/telephone rooms with code compliant transformers,
distribution panels with breakers per approved plans.     6.   Completed Glazing
at all floors, including fire safing at the perimeter and at all floors, to
allow Owner to commence with wall layout at each floor. Building shall be in a
“weatherproof” condition.     7.   Completed HVAC medium pressure duct loop on
all floors. The loop on each floor shall travel just outside of the building
core.     8.   All stairwells completed with all finishes and lighting and
required fire and life safety systems.     9.   Completed empty conduit sleeves
for Telecommunication lines from the main terminal boxes in the Building (i.e.,
Minimum Point Of Entry) to the plywood backboard in the IDF room on each floor.
    10.   Mechanical equipment room/Penthouse completed, including fans and
equipment along with hot water piping loop distributed on each floor. The loop
on each floor shall travel just outside of the building core.

Exhibit H – Page1



--------------------------------------------------------------------------------



 



  11.   Fire sprinklers: Temporary and permanent protection consisting of mains,
laterals and uprights, installed according to approved Final Plans and
Specifications.     12.   Fire alarm and communication system installed
according to approved Final Plans and Specifications for fire alarm.     13.  
Equipment yard pad poured with all conduits stubbed to 6” above the slab and the
perimeter walls completed. This relates only to Building 1 which will be
included in a later change order.     14.   Site Work shall be completed enough
to allow access to all of the Buildings for all trades.

Exhibit H – Page2



--------------------------------------------------------------------------------



 



EXHIBIT I
LIST OF CONTRACTS

1.   Standard Form of Agreement between Owner and Subcontractor dated
September 10, 2007, and General Addendum to Agreement between Owner and
Subcontractor, each between MFP/Hunter @First Office Partners, LLC and Appian
Engineering, Inc.       Change Order 2 dated 11/27/07, Change Order 4 dated
12/31/07,
Change Order 6 dated 1/30/08, Change Order 8 dated 1/30/08,
Change Order 10 dated 2/28/08, Change Order 12 dated 3/31/08;
Change Order 13 dated 3/31/08; Change Order 15 dated 3/31/08
Change Order 16 dated 4/29/08 ; Change Order 19 dated 5/7/08

2.   Standard Form of Agreement between Client and Architect dated December 11,
2007, General Addendum to Agreement between Owner and Consultant dated 12/13/07,
and Client/Architect Letter of Agreement dated December 13, 2007 each between
MFP/Hunter @First Office Partners, LLC and Korth Sunseri Hagey Architects      
Work Authorization WA-1 dated 1/24/08
Work Authorization WA-5 dated 4/17/08
Letter of Agreement dated 5/19/08

3.   Terms of Agreement Geotechnical Services for @First Project, San Jose, CA
dated October 10, 2007, General Addendum to Agreement between Owner and
Consultant dated October 10, 2007 each between MFP/Hunter @First Office
Partners, LLC and Bay Area Geotechnical Group, and Proposal for Geotechnical
Engineering Investigation dated April 2, 2007 addressed to Hunter Properties    
  Addendum to Proposal dated May 10, 2007
Revised Proposal dated January 9, 2008

4.   Proposal to Provide Landscape Services and General Addendum to Agreement
between Owner and Consultant, each dated February 8, 2008 between MFP/Hunter
@First Office Partners, LLC and The Guzzardo Partnership, Inc.       Additional
Scope for Landscape Services dated February 8, 2008

5.   Agreement between Client and Consultant and General Addendum to Agreement
between Owner and Consultant, each dated March 5, 2008 between MFP/Hunter @First
Office Partners, LLC and Kier and Wright

6.   Letter of Agreement for Structural Engineering Peer Review Services dated
October 22, 2007 and General Addendum to Agreement between Owner and Consultant
dated November ___, 2007, each between MFP/Hunter @First Office Partners, LLC
and KPFF Consulting Engineers

Exhibit I – Page1



--------------------------------------------------------------------------------



 



EXHIBIT J
PROPOSALS FOR BUILDING ONE MEP CHANGE ORDER
Description of the Building #1 MEP Change Order
HVAC Scope of Work:

Design/build engineering fees including Title 24 documentation.
A 2,400 ton chilled water plant consisting of:
Five (5) 501 ton cooling towers with stainless sumps and VFDs.
Three (3) 800 ton high efficiency electric chillers with VFDs.
Three (3) condenser water pumps with VFDs.
Three (3) primary chilled water pumps.
Three (3) secondary chilled water pumps with VFDs.
One (1) 2,000 MBH low NoX boiler with dual pumps and piping riser.
Two chilled water risers and one hot water riser with stubouts on each floor.
Water treatment including basin filters for cooling towers.
One (1) 40,000 cfm VAV AHU with economizer, VFD and MERV 13 filters for offices.
One (1) 15,000 cfm Ventilation AHU with humidity control and MERV 13 for 24/7
spaces.
Fire/smoke dampers as necessary.
Toilet exhaust system and air distribution.
Chiller room refrigerant monitor, exhaust system and cooling air handlers.
Elevator machine room cooling fan coil.
Vibration isolation including stamped seismic calculations.
DDC energy management system by TAC with low voltage wiring.
Crane and rigging for equipment and material. Metal deck to be removed for
chiller rig.
Upgrade 800 ton equipment to 1,000 tons.
Insulated duct and pipe loops on floors 1 thru 4.
Plumbing Scope of Work:

Compressed Dry Air system and 100 lf of 3” Compressed air line down the
building.
Electrical Scope of Work:

21kv primary service with unit substation on roof.
(2) 5000 amp services – will be total of two (2) roof top substations.
Power distributed to each of the floors (400 amps at 480V and sub feed to 400
amps at 208V).
Upgrade Fire Alarm system to capture all additions of scope.
Power to support all HVAC equipment.
Roof top equipement, including power and lighting.
Electrical connections to all mechanical equipment.
     [**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit J – Page1



--------------------------------------------------------------------------------



 



[Letterhead of CMI]
Clark Pothoff
Vance Brown
3197 Park Blvd
Palo Alto CA 94306
March 21, 2008
Re: Revised 6 Cooling Tower B1 Design
Dear Clark,
The following is the scope and proposal for the change request to use six
cooling towers in lieu of four cooling towers on building one. This proposal is
based on a top of tower height of 15'-0".
Scope

  1.   Provide six 500 ton cooling towers in lieu of four 728 ton cooling
towers.     2.   Provide and install all piping for additional towers     3.  
Provide and install all steel, isolation and seismic connections for additional
towers     4.   Provide and install controls for additional towers     5.  
Provide and install VFD’s for additional tower     6.   Rigging of towers into
place

Assumptions

  1.   Electrical scope increase included by others.
    2.   Plumbing scope increase included by others.

The price for the above listed scope is $[**].
Layout requires clearances be maintained around towers. The towers are not going
to be in a screened in area and are located on the same side of the roof as the
chillers to minimize the piping and keep the costs down.
Sincerely,
/s/ Jennifer Fraser                  
Jennifer Fraser
Critchfield Mechanical, Inc
cc: Steve Gustafson, CMI
Exhibit J
 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



[Letterhead of CRITCHFIELD MECHANICAL, INC.]
HVAC PRICING

         
 
       
To:
  Clark Pothoff, Vance Brown   Date: March 10, 2008
 
       
Re:
  at First Building 1, San Jose
HVAC Pricing   From: Steve Gustafson

Following is our budget pricing for the Lab & Data Center building as requested,
and our assumptions.
Design/build engineering fees including Title 24 documentation.
A 2,400 ton chilled water cooling plant consisting of:
Three (3) 800 ton cooling towers with stainless sumps and VFDs.
Three (3) 800 ton high efficiency chillers with VFDs.
Three (3) condenser water pumps with VFDs.
Three (3) primary chilled water pumps.
Three (3) secondary chilled water pumps with VFDs.
One plate/frame heat exchanger for waterside economizer cooling.
One (1) 750 MBH boiler and dual pumps for office space heating.
One 12” chilled water riser and one 2” hot water riser stubbed out on each
floor.
Water treatment including basin filters for cooling towers.
One (1) 30,000 cfm VAV air handler with economizer for office space.
Two (2) 9,000 cfm Ventilation Air Handlers for 24/7 spaces.
Duct risers with Fire/Smoke dampers for each air handler.
One (1) toilet exhaust system with air distribution on each floor.
One chiller room exhaust system with refrigerant monitoring per code.
Vibration isolation including stamped seismic calculations.
DDC energy management system w/ low voltage wiring.
Startup, lest and balance by CMI mechanics.
Crane and rigging for equipment and material. Metal deck to be removed for
chiller rig.
Wage rates included thru June 2009.

             
 
           
 
           
 
  HVAC Pricing:   $[**]    
 
           
 
  Add for redundant tower, chiller, and 3 pumps
(at time of original construction);   $[**]    
 
           
 
  T.I. Lab and Data center pricing:   [**]    

Exclusions:
Horizontal pipe and duct distribution (except as noted above.)
LEED or PG&E studies and/or upgrades.
Exhibit J
 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



[Email from Mike Guarino (Redwood City Electric) to Bill Russell (Vance Brown)]
Subject: RE: BROCADE 4 STORY
Date: Friday, March 7, 2008 6:54 PM
Conversation: BROCADE 4 STORY
Bill,
Here’s our pricing for the 4 story shells:

             
 
  Developer-spec, warm shell   $ [**]    
 
           
 
  Brocade-spec, warm shell   $ [**]    

The developer-spec price includes:

o   Shell Building   o   Utilities from Prop. Line to Bldg.   o   Fire Alarm
(per Code)

The Brocade-spec shell includes:

o   Upgraded 21kv switchgear to support (2) 5000A Substation/MSB’s   o   Revised
Utilities (service entrance moved to Generator Yard)   o   Added 5000A
Substation/MSB (Substation B) on roof with 21kv feeder.   o   Conduits stubbed
to Generator Yard for Tenant-furnished Emergency

Generators

o   Duplicate building distribution system (electric rooms, panels, feeders,
etc.) from Substation B.

I hope this is clear, and gives you the information you need. If you have any
questions, please call or email me.
Thanks,
Mike Guarino
Project Manager
Redwood City Electric
Exhibit J
 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT K
LEED SPECIFICATIONS
See Attached 6 Pages

Exhibit K – Page1



--------------------------------------------------------------------------------



 



                                                      Points         Credit  
Category   Yes   No   Maybe   Achieved   Action   Notes     
 
                            Sustainable Sites 15 Possible Points                
               
 
                            Prereq 1  
Construction Activity Pollution Prevention
  Required                            
 
                            Credit 1  
Site Selection
      No         0     VB        
 
                            Credit 2  
Development Density & Community Connectivity
      No         0              
 
                            Credit 3  
Brownfield Redevelopment
      No         0              
 
                            Credit 4.1  
Alternative Transportation,
Public Transportation Access
  Yes             1     GA   Confirm light rail is with in 1/2 mile of site or
one bus line with in 1/4 mile of site.    
 
                            Credit 4.2  
Alternative Transportation,
Bicycle Storage & Changing Rooms
  Yes             1     KSHA/TGP   TGP to determine if bike lockers are
required. KSHA to provide shower rooms in the garage.    
 
                            Credit 4.3  
Alternative Transportation, Low
Emitting & Fuel Efficient Vehicles
  Yes             1     KSHA   KSHA to provide preference parking stripe on 5%
of total parking.    
 
                            Credit 4.4  
Alternative Transportation, Parking Capacity
  Yes             1     KSHA   City ratio is 4 per thousand. KSHA to confirm if
LEED uses net or gross square feet.    
 
                            Credit 5.1  
Site Development, Protect or Restore Habitat
      No         0              
 
                            Credit 5.2  
Site Development, Maximize Open Space
  Yes             1     TGP   TGP to confirm San Jose requirement if any.
Confirm percentage of open space previously calculated.    
 
                            Credit 6.1  
Storm water Design, Quantity Control
  Yes             1     TGP/KW        
 
                            Credit 6.2  
Storm water Design, Quality Control
  Yes             1     TGP/KW        
 
                            Credit 7.1  
Heat Island Effect, Non-Roof
  Yes             1     KSHA/VB   KSHA to provide a minimum of 50% covered
parking under a surface with a SRI of at least 29. KSHA/VB to confirm the SRI of
concrete deck is at least 29.    
 
                            Credit 7.2  
Heat Island Effect, Roof
          Maybe     1     KSHA/VB   Cool roof required confirm that can be
provided by contractor. Requires an Sri of 78. If photovoltaics used on garage
do they qualify as a cool roof?    
 
                            Credit 8  
Light Pollution Reduction
  Yes             1     RCE   Electrical Eng. to confirm with photometric. Use
full cut off fixtures.    
 
                            Credit 9  
Tenant Design and Construction Guidelines
  Yes             1     GA/HS   Owner cost to generate guidelines owner to
advise    
 
                            Water Efficiency 5 Possible Points                  
             
 
                            Credit 1.1  
Water Efficient Landscaping, Reduce by 50%
  Yes             1     TGP        
 
                            Credit 1.2  
Water Efficient Landscaping, No Potable Use or No Irrigation
  Yes             1     TGP        
 
                            Credit 2  
Innovative Wastewater Technologies
          Maybe     1     GA   Requires waterless urinals and low flow dual
flush toilets. Owner to advice. Plumbing Eng. to confirm.    
 
                            Credit 3.1  
Water Use Reduction, 20% Reduction
          Maybe     1     GA   Requires waterless urinals and low flow dual
flush toilets, sensor faucets, etc. Owner to advice.    
 
                            Credit 3.2  
Water Use Reduction, 30% Reduction
      No         0              
 
                            Energy & Atmosphere 14 Possible Points              
                 
 
                            Prereq 1  
Fundamental Commissioning of the Building Energy Systems
  Required                   GA        
 
                            Prereq 2  
Minimum Energy Performance
  Required                   GA/CMI        
 
                            Prereq 3  
Fundamental Refrigerant Management
  Required                   GA/CMI        
 
                            Credit 1  
Optimize Energy Performance
  Yes             2     CMI/KSHA   Required to exceed Title 24 by 14%. KSHA/CMI
to test strategies with energy soft until target is reached.    
 
                            Credit 2  
On-Site Renewable Energy
  Yes       Maybe   —   GA/HS   Curtis Leigh to research photovoltaics on
garage.    
 
                            Credit 3  
Enhanced Commissioning
  Yes             1     GA   Will require a more extensive contract with
commissioning Authority. Owner to advice.    
 
                            Credit 4  
Enhanced Refrigerant Management
  Yes             1     CMI   Mechanical Eng. to advice.    
 
                            Credit 5.1  
Measurement & Verification- Base Building
          Maybe   —   GA        
 
                            Credit 5.2  
Measurement & Verification – Tenant Sub-metering
  Yes       Maybe     1     GA   May be able to include this point in tenant
lease agreement. GA to confirm.    
 
                            Credit 6  
Green Power
      No         0              
 
                            Materials & Resources 11 Possible Points            
                   
 
                            Prereq 1  
Storage & Collection of Recyclables
  Required                   KSHA        
 
                            Credit 1.1  
Building Reuse, Maintain 25% of Existing Walls, Floors & Roof
      No         0              
 
                            Credit 1.2  
Building Reuse, Maintain 50% of Existing Walls, Floors & Roof
      No         0              
 
                            Credit 1.3  
Building Reuse, Maintain 75% of Existing Walls, Floors & Roof
      No         0              
 
                            Credit 2.1  
Construction Waste Management,
Divert 50% from Disposal
  Yes             1     VB        
 
                            Credit 2.2  
Construction Waste Management,
Divert 75% from Disposal
          Maybe   —   VB   Contractor to advise    
 
                            Credit 3  
Materials Reuse, 1%
      No         0              
 
                            Credit 4.1  
Recycled Content, 10% (post-consumer
+ 1/2 pre-consumer)
  Yes             1     VB   Use Domestic Steel, fly ash in foundations, rock
crusher on site. Need to do calculation.    
 
                            Credit 4.2  
Recycled Content, 20% (post-consumer
+ 1/2 pre-consumer)
          Maybe   —   VB   Contractor to advise    
 
                            Credit 5.1  
Regional Materials, 10%
Extracted, Processed &
Manufactured Regionally
          Maybe   —   VB   Contractor to advise    
 
                            Credit 5.2  
Regional Materials, 20% Extracted,
Processed & Manufactured Regionally
      No         0         Research soils form area being brought to site.    
 
                            Credit 6  
Certified Wood
  Yes             1     KSHA   Wood in lobby/doors    
 
                            Indoor Environmental Quality 11 Possible Points    
                           
 
                            Prereq 1  
Minimum IAQ Performance
  Required                   GA        
 
                            Prereq 2  
Environmental Tobacco Smoke (ETS) Control
  Required                   GA        
 
                            Credit 1  
Outdoor Air Delivery Monitoring
  Yes             1     CMI   Contractor to advise cost for this item    
 
                            Credit 2  
Increased Ventilation
      No         0              
 
                            Credit 3  
Construction IAQ Management
Plan, During Construction
  Yes             1     VB        
 
                            Credit 4.1  
Low-Emitting Materials, Adhesives & Sealants
  Yes             1     VB        
 
                            Credit 4.2  
Low-Emitting Materials, Paints & Coatings
  Yes             1     KSHA/VB        
 
                            Credit 4.3  
Low-Emitting Materials, Carpet Systems
  Yes             1     KSHA/VB   Carpet in elevators    
 
                            Credit 4.4  
Low-Emitting Materials, Composite Wood & Agrifiber Products
      No         0              
 
                            Credit 5  
Indoor Chemical & Pollutant Source Control
  Yes             1     CMI/KSHA   KSHA to provide walk off maps at required
doors. CMI to confirm if Janitors closet needs a separate vent.    
 
                            Credit 6  
Controllability of Systems, Thermal Comfort
      No         0         Will require an under floor air delivery system    
 
                            Credit 7  
Thermal Comfort, Design
          Maybe   —   GA/CMI   CMI to confirm if tenant duct loop and VAV box is
needed owner to review.    
 
                            Credit 8.1  
Daylight & Views, Daylight 75% of Spaces
  Yes             1     KSHA   Need to confirm with calculation.    
 
                            Credit 8.2  
Daylight & Views, Views for 90% of Spaces
  Yes             1     KSHA   Need to confirm with calculation.    
 
                            Innovation & Design Process 5 Possible Points      
                         
 
                            Credit 1.1  
Innovation in Design
          Maybe   —   GA/HS   Solar Power. photovoltaics on garage.    
 
                            Credit 1.2  
Innovation in Design
          Maybe     1     GA/HS   Educational display in Lobby    
 
                            Credit 1.3  
Innovation in Design
                               
 
                            Credit 1.4  
Innovation in Design
                               
 
                            Credit 2  
LEED Accredited Professional
  Yes             1              
 
                               
Total
                               
 
                33          

     Project Totals 61 Possible Points
Certified 23–27 points    Silver 28–33 points Gold 34–44 points    Platinum
45–61 point

